Exhibit 10.1

 

BRIDGE LOAN AGREEMENT

 

Dated as of January 29, 2015

 

by and among

 

SELECT INCOME REIT,

as Borrower,

 

THE FINANCIAL INSTITUTIONS PARTY HERETO AS LENDERS
AND THEIR ASSIGNEES UNDER SECTION 12.5.,

as Lenders,

 

and

 

CITIBANK, N.A.,

as Administrative Agent.

 

--------------------------------------------------------------------------------

 

UBS SECURITIES LLC,

as Syndication Agent,

 

CITIGROUP GLOBAL MARKETS INC.
and

UBS SECURITIES LLC,

as Joint Lead Arrangers and

Joint Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article I. Definitions

 

1

 

 

 

Section 1.1. Definitions

 

1

Section 1.2. General; References to Eastern Time

 

25

Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries

 

26

 

 

 

Article II. Credit Facility

 

26

 

 

 

Section 2.1. Loans

 

26

Section 2.2. Rates and Payment of Interest on Loans

 

26

Section 2.3. Number of Interest Periods

 

27

Section 2.4. Repayment of Loans

 

27

Section 2.5. Prepayments

 

27

Section 2.6. Continuation

 

28

Section 2.7. Conversion

 

28

Section 2.8. Notes

 

28

Section 2.9. Termination of the Commitment

 

29

Section 2.10. Funds Transfer Disbursements

 

29

 

 

 

Article III. Payments, Fees and Other General Provisions

 

29

 

 

 

Section 3.1. Payments

 

29

Section 3.2. Pro Rata Treatment

 

30

Section 3.3. Sharing of Payments, Etc.

 

30

Section 3.4. Several Obligations

 

31

Section 3.5. Fees

 

31

Section 3.6. Computations

 

31

Section 3.7. Usury

 

31

Section 3.8. Statements of Account

 

32

Section 3.9. Defaulting Lenders

 

32

Section 3.10. Taxes

 

33

 

 

 

Article IV. Yield Protection, Etc.

 

37

 

 

 

Section 4.1. Additional Costs; Capital Adequacy

 

37

Section 4.2. Suspension of LIBOR Loans

 

38

Section 4.3. Illegality

 

39

Section 4.4. Compensation

 

39

Section 4.5. Treatment of Affected Loans

 

40

Section 4.6. Affected Lenders

 

40

Section 4.7. Change of Lending Office

 

41

Section 4.8. Assumptions Concerning Funding of LIBOR Loans

 

41

 

 

 

Article V. Conditions Precedent

 

41

 

 

 

Section 5.1. Conditions Precedent to Closing Date

 

41

 

i

--------------------------------------------------------------------------------


 

Section 5.2. Conditions Precedent to Conversion

 

44

 

 

 

Article VI. Representations and Warranties

 

44

 

 

 

Section 6.1. Representations and Warranties

 

44

Section 6.2. Survival of Representations and Warranties, Etc.

 

51

 

 

 

Article VII. Affirmative Covenants

 

51

 

 

 

Section 7.1. Preservation of Existence and Similar Matters

 

51

Section 7.2. Compliance with Applicable Law and Material Contracts

 

51

Section 7.3. Maintenance of Property

 

52

Section 7.4. Conduct of Business

 

52

Section 7.5. Insurance

 

52

Section 7.6. Payment of Taxes and Claims

 

52

Section 7.7. Books and Records; Inspections

 

52

Section 7.8. Use of Proceeds

 

53

Section 7.9. Environmental Matters

 

53

Section 7.10. Further Assurances

 

53

Section 7.11. REIT Status

 

53

Section 7.12. Exchange Listing

 

53

Section 7.13. Guarantors

 

54

 

 

 

Article VIII. Information

 

55

 

 

 

Section 8.1. Quarterly Financial Statements

 

55

Section 8.2. Year-End Statements

 

55

Section 8.3. Compliance Certificate

 

55

Section 8.4. Other Information

 

56

Section 8.5. Electronic Delivery of Certain Information

 

57

Section 8.6. Public/Private Information

 

58

Section 8.7. PATRIOT Act Notice; Compliance

 

59

 

 

 

Article IX. Negative Covenants

 

59

 

 

 

Section 9.1. Financial Covenants

 

59

Section 9.2. Negative Pledge

 

61

Section 9.3. Restrictions on Intercompany Transfers

 

61

Section 9.4. Merger, Consolidation, Sales of Assets and Other Arrangements

 

62

Section 9.5. Plans

 

62

Section 9.6. Fiscal Year

 

62

Section 9.7. Modifications of Organizational Documents

 

62

Section 9.8. Transactions with Affiliates

 

63

Section 9.9. Environmental Matters

 

63

Section 9.10. Derivatives Contracts

 

63

Section 9.11. Guaranties of Other Indebtedness

 

63

Section 9.12. Use of Proceeds

 

63

 

ii

--------------------------------------------------------------------------------


 

Article X. Default

 

64

 

 

 

Section 10.1. Events of Default

 

64

Section 10.2. Remedies Upon Event of Default

 

67

Section 10.3. Reserved

 

68

Section 10.4. Marshaling; Payments Set Aside

 

68

Section 10.5. Allocation of Proceeds

 

69

Section 10.6. Performance by Administrative Agent

 

69

Section 10.7. Rights Cumulative

 

69

 

 

 

Article XI. The Administrative Agent

 

70

 

 

 

Section 11.1. Appointment and Authorization

 

70

Section 11.2. Citibank or any Successor Administrative Agent as Lender

 

71

Section 11.3. Approvals of Lenders

 

71

Section 11.4. Notice of Events of Default

 

72

Section 11.5. Administrative Agent’s Reliance

 

72

Section 11.6. Indemnification of Administrative Agent

 

73

Section 11.7. Lender Credit Decision, Etc.

 

73

Section 11.8. Successor Administrative Agent

 

74

Section 11.9. Titled Agents

 

75

 

 

 

Article XII. Miscellaneous

 

75

 

 

 

Section 12.1. Notices

 

75

Section 12.2. Expenses

 

76

Section 12.3. Setoff

 

77

Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers

 

77

Section 12.5. Successors and Assigns

 

78

Section 12.6. Amendments and Waivers

 

82

Section 12.7. Nonliability of Administrative Agent and Lenders

 

84

Section 12.8. Confidentiality

 

84

Section 12.9. Indemnification

 

85

Section 12.10. Termination; Survival

 

86

Section 12.11. Severability of Provisions

 

86

Section 12.12. GOVERNING LAW

 

86

Section 12.13. Counterparts

 

86

Section 12.14. Obligations with Respect to Loan Parties and Subsidiaries

 

87

Section 12.15. Independence of Covenants

 

87

Section 12.16. Limitation of Liability

 

87

Section 12.17. Entire Agreement

 

88

Section 12.18. Construction

 

88

Section 12.19. Headings

 

88

Section 12.20. LIABILITY OF TRUSTEES, ETC.

 

88

 

SCHEDULE I

 

Commitments

 

iii

--------------------------------------------------------------------------------


 

SCHEDULE 1.1.

 

List of Loan Parties

SCHEDULE 6.1.(i)

 

Litigation

 

 

 

EXHIBIT A

 

Form of Assignment and Assumption

EXHIBIT B

 

Form of Guaranty

EXHIBIT C

 

Form of Notice of Borrowing

EXHIBIT D

 

Form of Notice of Continuation

EXHIBIT E

 

Form of Notice of Conversion

EXHIBIT F

 

Form of Note

EXHIBITS G-1 – G-4

 

Forms of U.S. Tax Compliance

EXHIBIT H

 

Form of Compliance Certificate

EXHIBIT I

 

Form of Solvency Certificate

 

iv

--------------------------------------------------------------------------------


 

THIS BRIDGE LOAN AGREEMENT (this “Agreement”) dated as of January 29, 2015 by
and among SELECT INCOME REIT, a real estate investment trust organized under the
laws of the State of Maryland (the “Borrower”), each of the financial
institutions initially a signatory hereto as a lender together with their
successors and assignees under Section 12.5. (the “Lenders”) and CITIBANK, N.A.,
as Administrative Agent (the “Administrative Agent”).

 

WHEREAS, in connection with the Acquisition (as defined below), the
Administrative Agent and the Lenders desire to make available to the Borrower
term loans in the aggregate principal amount of $1,000,000,000, on the terms and
conditions contained herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

 

ARTICLE I. DEFINITIONS

 

Section 1.1.   Definitions.

 

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

 

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

 

“Acquisition” means the acquisition by the Borrower of the Target pursuant to
the Acquisition Agreement through a merger of the Target with and into Merger
Sub, with Merger Sub being the surviving entity.

 

“Acquisition Agreement” means that certain Agreement and Plan of Merger, dated
as of August 30, 2014, by and among Select Income REIT, Merger Sub and the
Target.

 

“Acquisition Agreement Representations” means such of the representations made
by the Target or its affiliates in the Acquisition Agreement that are material
to the interests of the Lenders, but only to the extent that the Borrower has
the right to terminate its obligations under the Acquisition Agreement as a
result of a breach of such representations in the Acquisition Agreement.

 

“Additional Costs” has the meaning given that term in Section 4.1.(b).

 

“Adjusted EBITDA” means, with respect to any period of time, EBITDA of the
Borrower and its Subsidiaries determined on a consolidated basis for such period
less Capital Expenditure Reserves for all Properties for such period.

 

“Administrative Agent” means Citibank, N.A. as contractual representative of the
Lenders under this Agreement, or any successor Administrative Agent appointed
pursuant to Section 11.8.

 

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

 

“Affected Lender” has the meaning given that term in Section 4.6.

 

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.

 

“Agreement” has the meaning set forth in the introductory paragraph hereof.

 

“Anti-Corruption Laws” means all Applicable Laws of any jurisdiction concerning
or relating to bribery, corruption or money laundering, including without
limitation, the Foreign Corrupt Practices Act of 1977, as amended.

 

“Anti-Terrorism Laws” has the meaning given that term in Section 6.1.(y).

 

“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Applicable Margin” means the percentage rate set forth below corresponding to
the Level (each a “Level”) into which the Borrower’s Credit Rating then falls. 
As of the Closing Date, the Applicable Margin is determined based on Level 3.
Any change in the Borrower’s Credit Rating which would cause it to move to a
different Level shall be effective as of the first day of the first calendar
month immediately following receipt by the Administrative Agent of written
notice delivered by the Borrower in accordance with Section 8.4.(l) that the
Borrower’s Credit Rating has changed; provided, however, if the Borrower has not
delivered the notice required by such Section but the Administrative Agent
becomes aware that the Borrower’s Credit Rating has changed, then the
Administrative Agent may, in its sole discretion, adjust the Level effective as
of the first day of the first calendar month following the date the
Administrative Agent becomes aware that the Borrower’s Credit Rating has
changed.  During any period that the Borrower has received Credit Ratings from
Moody’s, S&P and Fitch that are not equivalent, the Applicable Margin shall be
determined based on the Level corresponding to the lower of the highest two
Credit Ratings.  During any period for which the Borrower has received Credit
Ratings from only S&P and Moody’s that are not equivalent, the Applicable Margin
shall be determined by the higher of the two such Credit Ratings.  During any
period that the Borrower has received Credit Ratings from only one of S&P and
Moody’s plus Fitch that are not equivalent, the Applicable Margin shall be
determined by the Credit Rating from S&P or Moody’s.  During any period that the
Borrower has not received a Credit Rating from S&P or Moody’s, the Applicable
Margin shall be determined based on Level 5.

 

Level

 

Borrower’s Credit 
Rating
(S&P/Moody’s/Fitch or
equivalent)

 

Applicable Margin for
Loans

 

1

 

A-/A3/A- (or equivalent) or better

 

1.125%

 

2

 

BBB+/Baa1/BBB+ (or equivalent)

 

1.225%

 

3

 

BBB/Baa2/BBB (or equivalent)

 

1.400%

 

 

2

--------------------------------------------------------------------------------


 

Level

 

Borrower’s Credit 
Rating
(S&P/Moody’s/Fitch or
equivalent)

 

Applicable Margin for
Loans

 

4

 

BBB-/Baa3/BBB- (or equivalent)

 

1.750%

 

5

 

Lower than BBB-/Baa3/BBB- (or equivalent)

 

2.150%

 

 

“Approved Fund” means any Fund that is administered, managed or underwritten by
(a) a Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of
any entity that administers or manages a Lender.

 

“Asset Under Development” means, as of any date of determination, any Property
owned by the Borrower or any of its Subsidiaries on which the construction of
new income-producing improvements has been commenced and is continuing, with
both the land and the improvements under construction thereon which comprise
such Property to be valued at the fully-budgeted cost, as determined in
accordance with GAAP.  In the event of construction of an addition or expansion
to an existing income-producing Property, only the addition or expansion shall
be considered an Asset Under Development.

 

“Assignment and Assumption” means an Assignment and Assumption entered into
between a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 12.5.) and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form approved by the
Administrative Agent.

 

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

 

“Base Rate” means the LIBOR Market Index Rate; provided, that if for any reason
the LIBOR Market Index Rate is unavailable, Base Rate shall mean the per annum
rate of interest equal to the Federal Funds Rate plus one and one-half of one
percent (1.50%).

 

“Base Rate Loan” means any portion of a Loan bearing interest at a rate based on
the Base Rate.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

 

“Borrower Letter” means that certain letter dated as of the Closing Date from
the Borrower to the Administrative Agent and the Lenders.

 

“Business Day” means (a) for all purposes other than as set forth in clause
(b) below, any day (other than a Saturday, Sunday or legal holiday) on which
banks in New York, New York, are open for the conduct of their commercial
banking business, and (b) with respect to all notices and determinations in
connection with, and payments of principal and interest on, any LIBOR Loan, or
any Base Rate Loan as to which the interest rate is determined by reference to
LIBOR, any day that is a Business Day described in clause (a) and that is also a
day for trading by and between banks in Dollar deposits in the

 

3

--------------------------------------------------------------------------------


 

London interbank market.  Unless specifically referenced in this Agreement as a
Business Day, all references to “days” shall be to calendar days.

 

“Business Management Agreement” means that certain Amended and Restated Business
Management Agreement dated as of December 23, 2013, as amended, by and between
the Borrower and RMR.

 

“Capital Expenditure Reserves” means, with respect to a Property and for a given
period, an amount equal to (a) the aggregate rentable square footage of all
completed space of such Property, times (b) $0.10, times (c) the number of days
in such period, divided by (d) 365; provided however that no Capital Expenditure
Reserves shall be required with respect to any portion of a Property which is
leased to a third party obligated under such lease to pay all capital
expenditures with respect to such portion of such Property.

 

“Capital Raising Transaction” means the issuance or Guaranty, as applicable, by
the Borrower of public or 144A Equity Interests, Preferred Stock, or debt
securities (including debt securities convertible into common Equity Interests)
or other unsecured Indebtedness for borrowed money; provided, however, that
“Capital Raising Transaction” shall not include (i) intercompany debt among the
Borrower and/or its Subsidiaries; (ii) borrowings under the Existing Credit
Agreement (including pursuant to any increase in commitments thereunder);
(iii) any equity or debt securities (with the exception of any notes issued by
the Borrower with the express intention of the Borrower to replace all or a
portion of the Commitments or Loans) or other unsecured Indebtedness issued by
the Borrower or its Affiliates to finance the Acquisition; and (iv) any
Indebtedness incurred to refinance or replace any Indebtedness of the Target or
any of its Subsidiaries assumed in connection with the Acquisition; provided
that the principal amount of such Indebtedness shall not exceed the principal
amount of the Indebtedness being refinanced or replaced plus the amount of any
applicable premium, accrued interest and associated costs and expenses.

 

“Capitalization Rate” means 7.0%.

 

“Capitalized Lease Obligation” means obligations under a lease (to pay rent or
other amounts under any lease or other arrangement conveying the right to use
property) that are required to be capitalized for financial reporting purposes
in accordance with GAAP.  The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP as of
the applicable date.

 

“Cash Equivalents” means:  (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short-term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets

 

4

--------------------------------------------------------------------------------


 

of at least $500,000,000 and at least 85% of whose assets consist of securities
and other obligations of the type described in clauses (a) through (d) above.

 

“Citibank” means Citibank, N.A., and its successors and assigns.

 

“Closing Date” means the date on which all of the conditions precedent set forth
in Section 5.1. shall have been fulfilled or waived by all the Lenders and the
funding of the Loans shall have occurred, which occurred on January 29, 2015.

 

“Commitment” means, as to each Lender, such Lender’s obligation to make a Loan
pursuant to Section 2.1., in an amount up to, but not exceeding the amount set
forth for such Lender on Schedule I as such Lender’s “Commitment Amount”, or as
set forth in the applicable Assignment and Assumption, as the same may be
reduced from time to time pursuant to Section 2.9.

 

“Commitment Letter” means that certain Commitment Letter dated as of August 30,
2014, by and among the Borrower, the Lead Arrangers and UBS AG, Stamford Branch,
as modified by that certain Joinder Agreement to Senior Unsecured Bridge Loan
Commitment Letter dated as of September 9, 2014, and as amended by that certain
Letter Amendment dated as of December 18, 2014.

 

“Communications” has the meaning given that term in Section 8.5.(c).(ii).

 

“Company Material Adverse Effect” means any event, circumstance, change, state
of fact, development or effect that individually or in the aggregate with any
other event(s), circumstance(s), change(s), state(s) of fact, development(s) or
effect(s) (a) is or would reasonably be expected to be material and adverse to
the business, assets, properties, liabilities, operations, financial condition
or results of operations of the Target and the Company Subsidiaries (as defined
in the Acquisition Agreement), taken as a whole or (b) will, or would reasonably
be expected to, prevent or materially impair or delay the ability of the Target
to consummate the Acquisition before the Outside Date (as defined in the
Acquisition Agreement); provided, however, that for purposes of clause (a) of
this definition, “Company Material Adverse Effect” shall not include any event,
circumstance, change, state of fact, development or effect, and any such event,
circumstance, change, state of fact, development or effect shall not be taken
into account when determining whether a Company Material Adverse Effect has
occurred or is reasonably likely to occur, in each case to the extent arising
out of or resulting from (i) any failure, in and of itself, of the Target to
meet any internal or external projections or forecasts or any decrease, in and
of itself, in the net asset value of the Company Common Stock (as defined in the
Acquisition Agreement) (it being understood and agreed that any event,
circumstance, change, state of fact, development or effect giving rise or
contributing to such failure or decrease may constitute or otherwise be taken
into account in determining whether there has been a Company Material Adverse
Effect), (ii) any changes in the general conditions that affect the commercial
real estate industry, (iii) any change in the United States or global economy or
capital, financial or securities markets generally, including changes in
interest or exchange rates, (iv) any adoption, implementation, promulgation,
repeal, modification, amendment, reinterpretation, change or proposal of any
applicable Law (as defined in the Acquisition Agreement) of or by any
Governmental Entity (as defined in the Acquisition Agreement) after August 30,
2014, (v) the commencement, escalation or worsening of a war or armed
hostilities or the occurrence of acts of terrorism or sabotage, (vi) the
negotiation, execution or announcement of the Acquisition Agreement, or the
consummation or anticipation of the Acquisition or the other Transactions (as
defined in the Acquisition Agreement), other than for purposes of Section 4.5
and Section 8.2(a) of the Acquisition Agreement to the extent related to
Section 4.5 of the Acquisition Agreement, (vii) the taking of any action
expressly required by, or the failure to take any action expressly prohibited
by, the Acquisition Agreement, (viii) earthquakes, hurricanes, floods or other
natural disasters, (ix) any damage or destruction of any Company Property (as
defined in the Acquisition Agreement) that (A) is

 

5

--------------------------------------------------------------------------------


 

substantially covered by insurance and (B) does not give rise to the right of
any tenant to terminate its lease of such Company Property or any significant
portion thereof, or (x) changes in GAAP or the interpretation thereof, which in
the case of each of clauses (ii), (iii), (iv), (v), (viii), (ix) and (x) do not
disproportionately affect the Target and the Company Subsidiaries, taken as a
whole, relative to other companies operating in the industries in which the
Target and the Company Subsidiaries operate.

 

“Compliance Certificate” has the meaning given that term in Section 8.3.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.6.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.7.

 

“Credit Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the unpaid principal amount of such Lender’s Loan to (b) the
aggregate unpaid principal amount of all Loans.

 

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.

 

“Debt Service” means, for any period, the sum of:  (a) Interest Expense of the
Borrower and its Subsidiaries determined on a consolidated basis for such period
and (b) all regularly scheduled payments made with respect to Indebtedness of
the Borrower and its Subsidiaries during such period, other than any balloon,
bullet or similar principal payment which repays such Indebtedness in full.

 

“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

 

“Defaulting Lender” means, subject to Section 3.9.(d), any  Lender that (a) has
failed to (i) fund all or any portion of its Loan within 2 Business Days of the
date such Loan was required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within 2 Business Days of the date
when due, (b) has notified the Borrower or the Administrative Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent,

 

6

--------------------------------------------------------------------------------


 

together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), or (c) has, or has a direct
or indirect parent company that has, (i) become the subject of a proceeding
under any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (c) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 3.9.(d)) upon delivery of written notice of such
determination to the Borrower and each Lender.

 

“Derivatives Contract” means a “swap agreement” as defined in Section 101 of the
Bankruptcy Code.

 

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender, any Specified Derivatives Provider or any
Affiliate of any thereof).

 

“Disqualified Institution” means each Person to whom the Commitment Letter
specifically prohibits the Lenders from assigning all or a portion of their
rights and obligations under this Agreement, together with such Person’s
Affiliates which are reasonably identifiable by name.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“EBITDA” means, with respect to a Person for a given period and without
duplication, the sum of (a) net income (or loss) of such Person for such period
determined on a consolidated basis exclusive of the following (but only to the
extent included in the determination of such net income (loss) for such
period):  (i) depreciation and amortization expense; (ii) interest expense;
(iii) income tax expense; (iv) extraordinary or non-recurring items including
gains or losses from the sale of Properties; plus (b) such Person’s Ownership
Share of EBITDA of its Unconsolidated Affiliates.  Straight line rent leveling
adjustments required under GAAP, and amortization of intangibles pursuant to
FASB ASC 805, shall be disregarded in determinations of EBITDA.  For purposes of
this definition, nonrecurring items shall be deemed to include (x) gains and
losses on early extinguishment of Indebtedness, (y) non-cash severance and other
non-cash restructuring charges and (z) transaction costs of acquisitions not
permitted to be capitalized pursuant to GAAP.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent (such approval not to be unreasonably withheld or
delayed).

 

7

--------------------------------------------------------------------------------


 

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.

 

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following:  Clean Air
Act, 42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. §
1251 et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation
and Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National
Environmental Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the
Environmental Protection Agency, any applicable rule of common law and any
judicial interpretation thereof relating primarily to the environment or
Hazardous Materials, and any analogous or comparable state or local laws,
regulations or ordinances that concern Hazardous Materials or protection of the
environment.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

 

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from
anyMultiemployer Plan; (d) the incurrence by any member of the ERISA Group of
any liability under Title IV of ERISA with respect to the termination of any
Plan or Multiemployer Plan; (e) the institution of proceedings to terminate a
Plan or Multiemployer Plan by the PBGC; (f) the failure by any member of the
ERISA Group to make when due required contributions to a Multiemployer Plan or
Plan unless such failure is cured within 30 days or the filing pursuant to
Section 412(c) of the Internal Revenue Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard; (g) any other event or
condition that might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan or Multiemployer Plan or the imposition of liability under
Section 4069 or 4212(c) of ERISA; (h) the receipt by any member of the ERISA
Group of any notice or the  receipt by any Multiemployer Plan from any member of
the ERISA Group of any notice, concerning the imposition of Withdrawal Liability
or a

 

8

--------------------------------------------------------------------------------


 

determination that a Multiemployer Plan is, or is expected to be, insolvent
(within the meaning of Section 4245 of ERISA), in reorganization (within the
meaning of Section 4241 of ERISA), or in “critical” status (within the meaning
of Section 432 of the Internal Revenue Code or Section 305 of ERISA); (i)  the
imposition of any liability under Title IV of ERISA, other  than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any member of
the ERISA Group or the imposition of any Lien in favor of the PBGC under
Title IV of ERISA; or (j) a determination that a Plan is, or is reasonably
expected to be, in “at risk” status (within the meaning of Section 430 of the
Internal Revenue Code or Section 303 of ERISA).

 

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control, which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

 

“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

 

“Excluded Subsidiary” means any Subsidiary (a) which holds title to assets which
are or are to become collateral for any Secured Indebtedness of such Subsidiary,
is an owner of the Equity Interests of a Subsidiary holding title to such assets
(but has no assets other than such Equity Interests and other assets of nominal
value incidental thereto), or is required to be a single purpose entity in
connection with any Secured Indebtedness and (b) which is prohibited from
Guarantying the Indebtedness of any other Person (other than another Excluded
Subsidiary) pursuant to (i) any document, instrument or agreement evidencing
such Secured Indebtedness, or (ii) a provision of such Subsidiary’s
organizational documents which provision was included in such Subsidiary’s
organizational documents as a condition to the extension of such Secured
Indebtedness.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires
such interest in such Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 4.6.) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 3.10., amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.10.(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” means that certain Credit Agreement dated as of
January 9, 2015, by and among the Borrower, each of the lenders party thereto,
Wells Fargo Bank, National Association, as administrative agent, and the other
parties thereto.

 

“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market

 

9

--------------------------------------------------------------------------------


 

transaction, for cash, between a willing seller and a willing buyer, neither of
which is under pressure or compulsion to complete the transaction.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.

 

“Fee Letter” means any separate letter agreement executed and delivered by the
Borrower and to which the Administrative Agent or a Lead Arranger is a party.

 

“Fees” means the fees and commissions provided for or referred to in
Section 3.5.  and any other fees payable by the Borrower hereunder or under any
other Loan Document.

 

“Fitch” means Fitch, Inc., and its successors.

 

“Fixed Charges” means, for any period, the sum (without duplication) of (a) Debt
Service for such period and (b) Preferred Dividends for such period.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funds From Operations” means, for any period, net income available for common
shareholders of the Borrower for such period determined on a consolidated basis,
exclusive of the following (to the extent included in the determination of such
net income):  (a) depreciation and amortization; (b) gains and losses from
extraordinary or non-recurring items; (c) gains and losses on sales of real
estate; (d) gains and losses on investments in marketable securities; and
(e) provisions/benefits for income taxes for such period.

 

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168) or in such other
statements by such other entity as may be approved by a significant segment of
the accounting profession in the United States of America, which are applicable
to the circumstances as of the date of determination.

 

10

--------------------------------------------------------------------------------


 

“GOV” means Government Properties Income Trust, together with its successors and
permitted assigns.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.

 

“Ground Lease” means a ground lease containing the following terms and
conditions:  (a) either (i) a remaining term (taking into account extensions
which may be effected by the lessee without the consent of the lessor) of no
less than 30 years from the Closing Date, or (ii) the right of the lessee to
purchase the property on terms reasonably acceptable to the Administrative
Agent; (b) the right of the lessee to mortgage and encumber its interest in the
leased property without the consent of the lessor; (c) the obligation of the
lessor to give the holder of any mortgage Lien on such leased property written
notice of any defaults on the part of the lessee and that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; and (d) free transferability of the
lessee’s interest under such lease, including ability to sublease, subject to
only reasonable consent provisions.

 

“Guarantor” means any Person that is party to the Guaranty as a “Guarantor”.

 

“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes:  (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation whether by:  (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit, or (v) the supplying of funds to or
investing in a Person on account of all or any part of such Person’s obligation
under a Guaranty of any obligation or indemnifying or holding harmless, in any
way, such Person against any part or all of such obligation.  As the context
requires, “Guaranty” shall also mean any guaranty executed and delivered
pursuant to Section 7.13.  and substantially in the form of Exhibit B.

 

“Hazardous Materials” means all or any of the following:  (a) substances that
are defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any

 

11

--------------------------------------------------------------------------------


 

radioactive materials; (d) asbestos in any form; (e) toxic mold; and
(f) electrical equipment which contains any oil or dielectric fluid containing
levels of polychlorinated biphenyls in excess of fifty parts per million.

 

“Healthcare Properties Sale” has the meaning given that term in the Acquisition
Agreement.

 

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication):  (a) all obligations of
such Person (including Subordinated Debt) in respect of money borrowed; (b) all
obligations of such Person, whether or not for money borrowed (i) represented by
notes payable, or drafts accepted, in each case representing extensions of
credit, (ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or for services rendered; (c) Capitalized Lease
Obligations of such Person; (d) all reimbursement obligations (contingent or
otherwise) of such Person under or in respect of any letters of credit or
acceptances (whether or not the same have been presented for payment); (e) all
obligations, contingent or otherwise, of such Person under any synthetic lease,
tax retention operating lease, off balance sheet loan or similar off balance
sheet financing arrangement if the transaction giving rise to such obligation
(i) is considered indebtedness for borrowed money for tax purposes but is
classified as an operating lease under GAAP and (ii) does not (and is not
required to pursuant to GAAP) appear as a liability on the balance sheet of such
Person; (f) all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any Mandatorily Redeemable Stock
issued by such Person or any other Person, valued at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; (g) all obligations of such Person in respect of any purchase
obligation, repurchase obligation, takeout commitment or forward equity
commitment, in each case evidenced by a binding agreement (excluding any such
obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock)); (h) all
Indebtedness of other Persons which such Person has Guaranteed or is otherwise
recourse to such Person; (i) all Indebtedness of another Person secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien (other than Permitted Liens of the types
described in clauses (a) through (c) or (e) through (i) of the definition
thereof) on property or assets owned by such Person, even though such Person has
not assumed or become liable for the payment of such Indebtedness or other
payment obligation, valued, in the case of any such Indebtedness as to which
recourse for the payment thereof is expressly limited to the property or assets
on which such Lien is granted, at the lesser of (x) the stated or determinable
amount of the Indebtedness that is so secured or, if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) and (y) the Fair Market Value of such
property or assets; and (j) such Person’s Ownership Share of the Indebtedness of
any Unconsolidated Affiliate of such Person.

 

“Indemnified Party” has the meaning given that term in Section 12.9.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.

 

“Intellectual Property” has the meaning given that term in Section 6.1.(t).

 

“Interest Expense” means, with respect to a Person for any period of time,
(a) the interest expense, whether paid, accrued or capitalized (without
deduction of consolidated interest income) of such

 

12

--------------------------------------------------------------------------------


 

Person for such period plus (b) in the case of the Borrower, the Borrower’s
Ownership Share of Interest Expense of its Unconsolidated Affiliates.  Interest
Expense shall exclude any amortization of (i) deferred financing fees and
(ii) debt discounts (but only to the extent such discounts do not exceed 3.0% of
the initial face principal amount of such debt).

 

“Interest Period” means, with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending 7 days thereafter or on the numerically corresponding day in the first,
third or sixth calendar month thereafter, as the Borrower may select in a Notice
of Borrowing, Notice of Continuation or Notice of Conversion, as the case may
be, except that each Interest Period (other than an Interest Period having a
duration of 7 days) that commences on the last Business Day of a calendar month
(or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month.  Notwithstanding the foregoing:  (i) if
any Interest Period would otherwise end after the Termination Date, such
Interest Period shall end on the Termination Date and (ii) each Interest Period
that would otherwise end on a day which is not a Business Day shall end on the
immediately following Business Day (or, if such immediately following Business
Day falls in the next calendar month, on the immediately preceding Business
Day).

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Investment” means, (x) with respect to any Person, any acquisition or
investment (whether or not of a controlling interest) by such Person, by means
of any of the following:  (a) the purchase or other acquisition of any Equity
Interest in another Person, (b) a loan, advance or extension of credit to,
capital contribution to, Guaranty of Indebtedness of, or purchase or other
acquisition of any Indebtedness of, another Person, including any partnership or
joint venture interest in such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute the business or a division or operating unit of
another Person and (y) with respect to any Property or other asset, the
acquisition thereof.  Any commitment to make an Investment in any other Person,
as well as any option of another Person to require an Investment in such Person,
shall constitute an Investment.  Except as expressly provided otherwise, for
purposes of determining compliance with any covenant contained in a Loan
Document, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“Lead Arrangers” means Citigroup Global Markets Inc. and UBS Securities LLC and
shall include their respective successors and permitted assigns.

 

“Lender” has the meaning set forth in the introductory paragraph hereof;
provided, however, the term “Lender”, except as otherwise expressly provided
herein, shall exclude any Lender (and its Affiliates) in its capacity as a
Specified Derivatives Provider.

 

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.

 

“Level” has the meaning given that term in the definition of the term
“Applicable Margin”.

 

“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the ICE Benchmark Administration Limited
LIBOR Rate (“ICE LIBOR”), as published by Reuters (or another commercially
available source providing quotations of ICE LIBOR, as

 

13

--------------------------------------------------------------------------------


 

determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to Dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, on the date
that is two Business Days prior to the first day of such Interest Period and
having a maturity equal to such Interest Period by (ii) a percentage equal to 1
minus the stated maximum rate (stated as a decimal) of all reserves, if any,
required to be maintained with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”) as specified in Regulation D of the
Board of Governors of the Federal Reserve System (or against any other category
of liabilities which includes deposits by reference to which the interest rate
on LIBOR Loans is determined or any applicable category of extensions of credit
or other assets which includes loans by an office of any Lender outside of the
United States of America).  Any change in such maximum rate shall result in a
change in LIBOR on the date on which such change in such maximum rate becomes
effective.

 

“LIBOR Loan” means any portion of a Loan (other than a Base Rate Loan) bearing
interest at a rate based on LIBOR.

 

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 11:00 a.m. Eastern Standard time for such day (or if such day is
not a Business Day, the immediately preceding Business Day).  The LIBOR Market
Index Rate shall be determined on a daily basis.

 

“Lien” as applied to the property of any Person means:  (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; (c) the filing of any financing statement under the UCC or its
equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the UCC or its
equivalent as in effect in an applicable jurisdiction or (ii) in connection with
a sale or other disposition of accounts or other assets not prohibited by this
Agreement in a transaction not otherwise constituting or giving rise to a Lien;
and (d) any agreement by such Person to grant, give or otherwise convey any of
the foregoing.

 

“Loan” means a loan made by a Lender pursuant to Section 2.1.

 

“Loan Document” means this Agreement, each Note, the Fee Letter and each other
document or instrument now or hereafter executed and delivered by a Loan Party
in connection with, pursuant to or relating to this Agreement (other than any
Specified Derivatives Contract).

 

“Loan Party” means each of the Borrower and each Guarantor (if any). 
Schedule 1.1. sets forth the Loan Parties in addition to the Borrower as of the
Closing Date.

 

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable

 

14

--------------------------------------------------------------------------------


 

or exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or part (other than an
Equity Interest which is redeemable solely in exchange for common stock or other
equivalent common Equity Interests), in each case on or prior to the date on
which all Loans are scheduled to be due and payable in full.

 

“Margin Stock” means “margin stock” within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System.

 

“Marketable Securities” means (a) bank deposits and certificates of deposit from
a bank rated Baa1 or BBB+ or better by a Rating Agency; (b) government
obligations; and (c) commercial paper rated A1 or P1 by a Rating Agency.

 

“Material Acquisition” means any acquisition by the Borrower or any Subsidiary
in which the assets acquired exceed 5.0% of the consolidated total assets of the
Borrower and its Subsidiaries determined under GAAP as of the last day of the
most recently ending fiscal quarter of the Borrower for which financial
statements are publicly available.

 

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition, or results of operations of the
Borrower and its Subsidiaries taken as a whole, (b) the ability of the Borrower
or any other Loan Party to perform its obligations under any Loan Document to
which it is a party, (c) the validity or enforceability of any of the Loan
Documents, (d) the rights and remedies of the Lenders and the Administrative
Agent under any of the Loan Documents or (e) the timely payment of the principal
of or interest on the Loans or other amounts payable in connection therewith.

 

“Material Asset Sale” means any non-ordinary course asset sale by the Borrower
or any of its Subsidiaries generating Net Cash Proceeds in excess of $5,000,000
in any transaction, excluding the Healthcare Properties Sale.

 

“Material Contract” means any contract or other arrangement (other than Loan
Documents and Specified Derivatives Contracts), whether written or oral, to
which the Borrower, any Subsidiary or any other Loan Party is a party as to
which the breach, nonperformance, cancellation or failure to renew by any party
thereto could reasonably be expected to have a Material Adverse Effect, and in
any event shall include the Business Management Agreement and the Property
Management Agreement with respect to the Borrower.

 

“Merger Sub” means SC Merger Sub LLC, a Maryland limited liability company.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real estate granting
a Lien on such interest in real estate as security for the payment of
Indebtedness.

 

“Mortgage Receivable” means a promissory note secured by a Mortgage of which the
Borrower or a Subsidiary is the holder and retains the rights of collection of
all payments thereunder.

 

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including

 

15

--------------------------------------------------------------------------------


 

for these purposes any Person which ceased to be a member of the ERISA Group
during such six-year period.

 

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document, any Specified
Derivatives Contract or the Existing Credit Agreement) which prohibits or
purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit a Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.

 

“Net Cash Proceeds” means (a) with respect to any asset sale, the aggregate
amount of all cash (which term, for the purpose of this definition, shall
include Cash Equivalents) proceeds (including any cash proceeds received by way
of deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment or otherwise, but only as and when received) actually
received in respect of such asset sale, including property insurance or
condemnation proceeds paid on account of any loss of any property or assets, net
of (1) all reasonable attorneys’ fees, accountants’ fees, brokerage, consultant
and other customary fees and commissions, title and recording tax expenses and
other reasonable fees and expenses incurred in connection therewith, (2) all
taxes paid or reasonably estimated to be payable as a result thereof, (3) all
payments made, and all installment payments required to be made, with respect to
any obligation (A) that is secured by any assets subject to such asset sale, in
accordance with the terms of any loan document or instrument with respect to a
Lien upon such assets, or (B) that must by its terms, or in order to obtain a
necessary consent to such asset sale, or by Applicable Law, be repaid (including
pursuant to any mandatory prepayment or redemption requirement) out of the
proceeds from such asset sale, (4) all distributions and other payments required
to be made to minority interest holders in Subsidiaries or Unconsolidated
Affiliates as a result of such asset sale, or to any other Person (other than
the Borrower or any of its Subsidiaries) owning a beneficial interest in the
assets disposed of in such asset sale, and (5) the amount of any reserves
established by the Borrower or any of its Subsidiaries in accordance with GAAP
to fund purchase price or similar adjustments, indemnities or liabilities,
contingent or otherwise, reasonably estimated to be payable in connection with
such asset sale (provided that to the extent and at the time any such amounts
are released from such reserve, such amounts shall constitute Net Cash
Proceeds); and (b) with respect to any Equity Issuance or incurrence of
Indebtedness, the aggregate amount of all cash proceeds actually received in
respect of such Equity Issuance or incurrence of Indebtedness, net of reasonable
fees, expenses, costs, underwriting discounts and commissions incurred in
connection therewith and net of taxes paid or reasonably estimated by the
Borrower to be payable as a result thereof.

 

“Net Operating Income” means, with respect to a Property and for a given period,
the sum of the following (without duplication):  (a) rents (adjusted to reverse
straight-lining of rents and amortization of intangibles pursuant to FASB ASC
805 and the like) and other revenues received in the ordinary course from the
leasing or operating of such Property (including proceeds of rent loss insurance
but excluding pre-paid rents and revenues and security deposits except to the
extent applied in satisfaction of tenants’ obligations for rent) minus (b) all
expenses paid or accrued by the Borrower or a Subsidiary related to the
ownership, operation or maintenance of such Property, including but not limited
to taxes, assessments and other similar charges, insurance, utilities, payroll
costs, maintenance, repair and landscaping expenses, on-site marketing expenses
and property management fees equal to the greater of (i) actual property
management fees or (ii) one and one-half percent (1.50%) of the total gross
revenues for such Property for such period, but in any event excluding general
and administrative expenses of the Borrower and its Subsidiaries, minus
(c) Capital Expenditure Reserves with respect to such Property for such period.

 

16

--------------------------------------------------------------------------------


 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment or release with respect to any Loan Document that (i) requires
the approval of all Lenders or all affected lenders in accordance with the terms
of Section 12.6.(b) and (ii) has been approved by the Requisite Lenders.

 

“Non-Defaulting Lender” means a Lender that is not a Defaulting Lender at such
time.

 

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar
customary exceptions to nonrecourse liability) is contractually limited to
specific assets of such Person encumbered by a Lien securing such Indebtedness.

 

“Note” has the meaning given that term in Section 2.8.

 

“Notice of Borrowing” means a notice substantially in the form of Exhibit C (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1.(b) evidencing the Borrower’s request for the
borrowing of the Loans.

 

“Notice of Continuation” means a notice substantially in the form of Exhibit D
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.6. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.

 

“Notice of Conversion” means a notice substantially in the form of Exhibit E (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.7. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

 

“Obligations” means, individually and collectively:  (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; and (b) all other
indebtedness, liabilities, obligations, covenants and duties of the Borrower and
the other Loan Parties owing to the Administrative Agent or any Lender of every
kind, nature and description, under or in respect of this Agreement or any of
the other Loan Documents, including, without limitation, the Fees and
indemnification obligations, whether direct or indirect, absolute or contingent,
due or not due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any promissory note.  For the avoidance of doubt,
“Obligations” shall not include Specified Derivatives Obligations.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or

 

17

--------------------------------------------------------------------------------


 

otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 4.6.).

 

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such Subsidiary or Unconsolidated Affiliate
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational document of such Subsidiary or Unconsolidated Affiliate.

 

“Participant” has the meaning given that term in Section 12.5.(d).

 

“Participant Register” has the meaning given that term in Section 12.5.(d).

 

“PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

 

“Permitted Liens” means, as to any Person:  (a) Liens securing taxes,
assessments and other charges or levies imposed by any Governmental Authority
(excluding any Lien imposed pursuant to any of the provisions of ERISA) or the
claims of materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
(i) which are not at the time required to be paid or discharged under
Section 7.6. or (ii) if such Lien is the responsibility of a financially
responsible tenant, mortgagor or manager to discharge; (b) Liens consisting of
deposits or pledges made, in the ordinary course of business, in connection
with, or to secure payment of, obligations under workers’ compensation,
unemployment insurance or similar Applicable Laws; (c) Liens consisting of
encumbrances in the nature of zoning restrictions, easements, and rights or
restrictions of record on the use of real property, which do not materially
detract from the value of such property or impair the use thereof in the
business of such Person and, in the case of the Borrower or any Subsidiary,
Liens granted by any tenant on its leasehold estate in a Property which are
subordinate to the interest of the Borrower or a Subsidiary in such Property;
(d) Liens in existence as of the Closing Date and set forth in Item 6.1.(f) of
the Borrower Letter; (e) deposits to secure trade contracts (other than for
Indebtedness), statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business; (f) the lessor’s interest in property leased to the Borrower or any of
its Subsidiaries pursuant to a lease permitted by this Agreement; (g) the
interests of tenants, operators or managers of Properties; (h) Liens in favor of
the Administrative Agent for the benefit of the Lenders; (i) Liens which are
also secured by restricted cash or Cash Equivalents of equal or greater value;
(j) Liens securing judgments not constituting an Event of Default under
Section 10.1.(h); (k) Liens (i) of a collection bank arising under Section 4-210
of the UCC on items in the course of collection, (ii) attaching to commodity
trading accounts or other commodities brokerage accounts incurred in the
ordinary course of business, and (iii) in favor of a banking or other financial
institution arising as a matter of law or under customary general terms and
conditions encumbering deposits (including the right of set-off) and which are
within the general parameters customary in the banking industry; (l) Liens
(i) on earnest money deposits in connection with purchases and sales of
properties, (ii) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to this Agreement, or
(iii) consisting of an agreement to dispose of any property; (m) Liens in favor
of the Borrower or any of its Subsidiaries;

 

18

--------------------------------------------------------------------------------


 

and (n) Liens arising from precautionary UCC financing statement filings
regarding operating leases entered into by the Borrower or any of its
Subsidiaries in the ordinary course of business.

 

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

 

“Platform” has the meaning given that term in Section 8.5.(c).

 

“Post-Default Rate” means, in respect of any principal of any Loan or any other
Obligation, a rate per annum equal to the Base Rate as in effect from time to
time plus the Applicable Margin for Loans plus two percent (2.0%).

 

“Preferred Dividends” means, for any given period and without duplication, all
Restricted Payments accrued or paid (and in the case of Restricted Payments
paid, which were not accrued during a prior period) during such period on
Preferred Stock issued by the Borrower or a Subsidiary.  Preferred Dividends
shall not include dividends or distributions (a) paid or payable solely in
Equity Interests (other than Mandatorily Redeemable Stock) payable to holders of
such class of Equity Interests; (b) paid or payable to the Borrower or a
Subsidiary; or (c) constituting or resulting in the redemption of Preferred
Stock, other than scheduled redemptions not constituting balloon, bullet or
similar redemptions in full.

 

“Preferred Stock” means, with respect to any Person, shares of capital stock of,
or other Equity Interests in, such Person which are entitled to preference or
priority over any other capital stock of, or other Equity Interest in, such
Person in respect of the payment of dividends or distribution of assets upon
liquidation or both.

 

“Principal Office” means the office of the Administrative Agent located at Two
Penns Way, Suite 200, New Castle, Delaware 19720, or any other subsequent office
that the Administrative Agent shall have specified as the Principal Office by
written notice to the Borrower and the Lenders.

 

“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage,
of (a) the amount of such Lender’s Commitment to (b) the aggregate amount of the
Commitments of all Lenders; provided, however, that if at the time of
determination the Commitments have been terminated or been reduced to zero, the
“Pro Rata Share” of each Lender shall be the ratio, expressed as a percentage,
of (x) the unpaid principal amount of such Lender’s Loan to (y) the aggregate
unpaid principal amount of all Loans. If at any time of determination the
Commitments have terminated and there are no outstanding Loans, then the Pro
Rata Shares of the Lenders shall be determined as of the most recent date on
which any Loans were outstanding.

 

“Property” means any parcel of real property owned or leased (in whole or in
part) or operated by the Borrower or any Subsidiary.

 

19

--------------------------------------------------------------------------------


 

“Property EBITDA” means, with respect to a Property and for a given period, the
sum of the following (without duplication):  (a) rents (adjusted to reverse
straight-lining of rents and amortization of intangibles pursuant to FASB
ASC 805 and the like) and other revenues received in the ordinary course from
the leasing or operating of such Property (including proceeds of rent loss
insurance but excluding pre-paid rents and revenues and security deposits except
to the extent applied in satisfaction of tenants’ obligations for rent) minus
(b) all expenses paid or accrued by the Borrower or a Subsidiary related to the
ownership, operation or maintenance of such Property, including but not limited
to taxes, assessments and other similar charges, insurance, utilities, payroll
costs, maintenance, repair and landscaping expenses, on-site marketing expenses,
the Capital Expenditure Reserves for such Property as of the end of such period,
and property management fees equal to the greater of (i) actual property
management fees or (ii) one and one-half (1.50%) of the total gross revenues for
such Property for such period, but in any event excluding general and
administrative expenses of the Borrower and its Subsidiaries.

 

“Property Management Agreement” means that certain Property Management Agreement
dated as of March 12, 2012, as amended, by and between RMR and the Borrower, on
behalf of itself and its Subsidiaries.

 

“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.

 

“Rating Agency” means S&P, Moody’s, Fitch or any other nationally recognized
securities rating agency selected by the Borrower and approved of by the
Administrative Agent in writing.

 

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

 

“Recourse Indebtedness” means, with respect to a Person, any Indebtedness for
borrowed money of such Person other than Nonrecourse Indebtedness.

 

“Register” has the meaning given that term in Section 12.5.(c).

 

“Regulatory Change” means, with respect to any Lender, any change effective
after the Closing Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy or liquidity. 
Notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a
“Regulatory Change”, regardless of the date enacted, adopted or issued.

 

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, officers, employees, agents, counsel
and other advisors of such Person and of such Person’s Affiliates.

 

20

--------------------------------------------------------------------------------


 

“Requisite Lenders” means, as of any date, (a) Lenders having more than 50% of
the aggregate amount of the outstanding Commitments or (b) if all Commitments
have been terminated or reduced to zero, Lenders holding more than 50% of the
principal amount of the aggregate outstanding Loans; provided that (i) in
determining such percentage at any given time, all then existing Defaulting
Lenders will be disregarded and excluded, and (ii) at all times when two or more
Lenders (excluding Defaulting Lenders) are party to this Agreement, the term
“Requisite Lenders” shall in no event mean less than two Lenders.

 

“Responsible Officer” means (a) with respect to the Borrower, the Borrower’s
President or Treasurer or Chief Financial Officer or any Managing Trustee of the
Borrower and (b) with respect to any other Loan Party, such Loan Party’s chief
executive officer or chief financial officer.

 

“Restricted Payment” means:  (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock or other Equity
Interest of the Borrower or any of its Subsidiaries now or hereafter
outstanding, except a dividend payable solely in shares of that class of stock
or other Equity Interest to the holders of that class; (b) any redemption,
conversion, exchange, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares of any class of
stock or other Equity Interest of the Borrower or any of its Subsidiaries now or
hereafter outstanding; and (c) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire any
Equity Interests of the Borrower or any of its Subsidiaries now or hereafter
outstanding.

 

“RMR” means Reit Management & Research LLC, together with its successors and
permitted assigns.

 

“Sanctioned Country” means, at any time, a country or territory which is, or
whose government is, the subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by any Governmental
Authority of the United States of America, including without limitation, OFAC or
the U.S. Department of State, or by the United Nations Security Council, the
European Union or any other Governmental Authority, (b) any Person located,
operating, organized or resident in a Sanctioned Country, (c) an agency,
political subdivision or instrumentality of the government of a Sanctioned
County or (d) any Person Controlled by any Person or agency described in any of
the preceding clauses (a) through (c).

 

“Sanctions” means any sanctions or trade embargoes imposed, administered or
enforced by any Governmental Authority of the United States of America,
including without limitation, OFAC or the U.S. Department of State, or by the
United Nations Security Council, the European Union or any other Governmental
Authority.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Indebtedness” means, with respect to a Person as of any given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date that is secured in any manner by any Lien on any property and, in the
case of the Borrower, shall include (without duplication) the Borrower’s
Ownership Share of the Secured Indebtedness of any of its Unconsolidated
Affiliates.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

 

21

--------------------------------------------------------------------------------


 

“Solvent” means, when used with respect to any Person, that:  (a) the sum of the
Indebtedness (including all contingent liabilities computed at the amount which,
in light of all facts and circumstances existing at such time, represents the
amount that could reasonably be expected to become an actual and matured
liability) of such Person and its Subsidiaries, taken as a whole, does not
exceed the present fair saleable value of the assets (at fair valuation) of such
Person and its Subsidiaries, taken as a whole; (b) the capital of such Person
and its Subsidiaries, taken as a whole, is not unreasonably small in relation to
the business of such Person and its Subsidiaries, taken as a whole, contemplated
as of the date of determination thereof; and (c) such Person and its
Subsidiaries, taken as a whole, do not intend to incur, or believe that they
will incur, debts including current obligations beyond their ability to pay such
debt as they mature in the ordinary course of business.

 

“Specified Derivatives Contract” means any Derivatives Contract that is made or
entered into at any time, or in effect at any time now or hereafter, whether as
a result of an assignment or transfer or otherwise, between the Borrower or any
Subsidiary of the Borrower and any Specified Derivatives Provider.

 

“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Borrower or its Subsidiaries under or
in respect of any Specified Derivatives Contract, whether direct or indirect,
absolute or contingent, due or not due, liquidated or unliquidated, and whether
or not evidenced by any written confirmation.

 

“Specified Derivatives Provider” means any party to a Derivatives Contract that
is a Lender, or any Affiliate of a Lender, at the time such Derivatives Contract
is entered into.

 

“Specified Representations” means the representations and warranties made by the
Borrower set forth in the first sentence of Section 6.1.(a), Section 6.1.(c),
clauses (ii) and (iii) of Section 6.1.(d), the last sentence of Section 6.1.(l),
clause (i) of Section 6.1.(q), Section 6.1.(r) and Section 6.1.(y).

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor.

 

“Subordinated Debt” means Indebtedness for money borrowed of the Borrower or any
of its Subsidiaries that is subordinated in right of payment and otherwise to
the Loans and the other Obligations.

 

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

 

“Syndication Agent” means UBS Securities LLC.

 

“Target” means Cole Corporate Income Trust, Inc.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

22

--------------------------------------------------------------------------------


 

“Termination Date” means January 28, 2016.

 

“Total Asset Value” means, as of a given date, the sum of the following (without
duplication) of the Borrower and its Subsidiaries for the fiscal quarter most
recently ended: (a)(i) Property EBITDA determined on a consolidated basis for
such fiscal quarter and which is attributable to the Properties of the Borrower
and its Subsidiaries (excluding Property EBITDA attributable to Properties
acquired or disposed of during such fiscal quarter) times (ii) 4 and divided by
(iii) the Capitalization Rate; (b) the purchase price paid for any Property
acquired during such fiscal quarter or any of the prior three fiscal quarters
plus the purchase price paid for any Property acquired during the period
following the end of the fiscal quarter most recently ended through the date of
determination (less, in each case, any amounts paid as a purchase price
adjustment, held in escrow, retained as a contingency reserve, or other similar
arrangements); (c) all Marketable Securities, cash, and cash equivalents
(calculated as of the date of determination); (d) accounts receivable that are
not (i) owing in excess of 90 days as of the end of such fiscal quarter or
(ii) being contested in writing by the obligor in respect thereof (in which case
only such portion being contested shall be excluded from Total Asset Value);
(e) prepaid taxes and operating expenses as of the end of such fiscal quarter;
(f) the book value of all construction in progress; (g) the book value of all
other tangible assets as of the end of such fiscal quarter (provided, however,
that to the extent the book value of all other tangible assets of the Borrower
as of the end of such fiscal quarter would in the aggregate account for more
than 5.0% of Total Asset Value, such excess shall be excluded); (h) the book
value of all Unencumbered Mortgage Notes; and (i) the Borrower’s Ownership Share
of the preceding items of its Unconsolidated Affiliates.

 

“Total Indebtedness” means, as of a given date, all liabilities (including
payables and accruals) of the Borrower and its Subsidiaries which would, in
conformity with GAAP, be properly classified as a liability on a consolidated
balance sheet of the Borrower and its Subsidiaries as of such date (excluding
allocations of property purchase prices pursuant to FASB ASC 805 and the like),
and in any event shall include (without duplication):  (a) all Indebtedness of
the Borrower and its Subsidiaries, (b) the Borrower’s Ownership Share of
Indebtedness of its Unconsolidated Affiliates and (c) net obligations of the
Borrower and its Subsidiaries under any Derivatives Contracts not entered into
as a hedge against existing Indebtedness, in an amount equal to the Derivatives
Termination Value thereof.

 

“Trading with the Enemy Act” has the meaning given to that term in
Section 6.1.(y).

 

“Type” with respect to any Loan, refers to whether such Loan or portion thereof
is a LIBOR Loan or a Base Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

 

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

 

“Unencumbered Asset” means a Property which satisfies all of the following
requirements: (a) such Property is (i) owned in fee simple solely by the
Borrower or a Subsidiary or (ii) leased solely by the Borrower or a Subsidiary
pursuant to a Ground Lease or other ground lease having terms and conditions
reasonably acceptable to the Administrative Agent; (b) such Property is in
service; (c) such Property is used for office, industrial or retail uses, or any
other use incidental thereto; (d) neither such Property, nor any interest of the
Borrower or such Subsidiary therein, is subject to any Lien (other than
Permitted Liens of the types described in clauses (a) through (c), (e) through
(i) and (l)(iii) of the definition thereof) or to any Negative Pledge (other
than a Negative Pledge permitted under clause (iii) of

 

23

--------------------------------------------------------------------------------


 

Section 9.2.(b)); (e) if such Property is owned by a Subsidiary, (i) none of the
Borrower’s direct or indirect ownership interest in such Subsidiary is subject
to any Lien (other than Permitted Liens of the types described in
clauses (a) through (c), (e) through (i) and (l)(iii) of the definition thereof)
or to any Negative Pledge (other than a Negative Pledge permitted under
clause (iii) of Section 9.2.(b)) and (ii) the Borrower directly, or indirectly
through a Subsidiary, has the right to sell, transfer or otherwise dispose of
such Property without the need to obtain the consent of any Person; (f) such
Property is located in a state of the United States of America or in the
District of Columbia; and (g) such Property is free of all structural defects or
major architectural deficiencies, title defects, environmental conditions or
other adverse matters which, individually or collectively, materially impair the
value of such Property.

 

“Unencumbered Asset Value” means, at any given time, the sum of:
(a)(i) Unencumbered Net Operating Income for the fiscal quarter most recently
ending plus the Unencumbered Net Operating Income of any Unencumbered Asset
acquired during the period following the end of the fiscal quarter most recently
ending through the date of determination, on a pro forma basis reasonably
acceptable to the Administrative Agent, times (ii) 4 divided by (iii) the
Capitalization Rate; and (b) unrestricted cash and Cash Equivalents of the
Borrower so long as such cash and Cash Equivalents are not subject to any Liens
(other than Permitted Liens of the types described in clauses (a) through (c),
(e) through (i) and (k) of the definition thereof) or to any Negative Pledge
(other than a Negative Pledge permitted under clause (iii) of Section 9.2.(b)). 
To the extent that (x) Properties leased by the Borrower or a Subsidiary
pursuant to a ground lease would, in the aggregate, account for more than 10.0%
of Unencumbered Asset Value, such excess shall be excluded or (y) Properties
owned or leased by Subsidiaries that are not Wholly Owned Subsidiaries would, in
the aggregate, account for more than 10.0% of Unencumbered Asset Value, such
excess shall be excluded.  With respect to any Unencumbered Asset acquired
during such fiscal quarter, Net Operating Income attributable to such
Unencumbered Asset shall be included in the calculation of Unencumbered Asset
Value on a pro forma basis reasonably acceptable to the Administrative Agent.

 

“Unencumbered Mortgage Note” means a promissory note satisfying all of the
following requirements: (a) such promissory note is owned solely by the Borrower
or a Subsidiary; (b) such promissory note is secured by a Lien on real property
improved only with office, retail or industrial buildings or other improvements
of a type similar to improvements located on the Properties as of the Closing
Date; (c) neither such promissory note, nor any interest of the Borrower or such
Subsidiary therein, is subject to any Lien (other than Permitted Liens of the
types described in clauses (a) through (c), (e) through (i) and (l)(iii) of the
definition thereof) or to any Negative Pledge (other than a Negative Pledge
permitted under clause (iii) of Section 9.2.(b)); (d) if such promissory note is
owned by a Subsidiary, (i) none of the Borrower’s direct or indirect ownership
interest in such Subsidiary is subject to any Lien (other than Permitted Liens
of the types described in clauses (a) through (c), (e) through (i) and
(l)(iii) of the definition thereof) or to any Negative Pledge (other than a
Negative Pledge permitted under clause (iii) of Section 9.2.(b)) and (ii) the
Borrower directly, or indirectly through a Subsidiary, has the right to sell,
transfer or otherwise dispose of such promissory note without the need to obtain
the consent of any Person; and (e) such real property and related improvements
are not subject to any other Lien (other than Permitted Liens of the types
described in clauses (a) through (c) or (e) through (i) of the definition
thereof).

 

“Unencumbered Net Operating Income” means the Net Operating Income from all
Unencumbered Assets for the fiscal quarter most recently ending.  When
determining Unencumbered Net Operating Income, Net Operating Income attributable
to an Unencumbered Asset disposed of during such fiscal quarter shall be
excluded.

 

“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred.

 

24

--------------------------------------------------------------------------------


 

“Unsecured Debt Service” means, for a given period, Debt Service for such
period, with respect to Unsecured Indebtedness of the Borrower and its
Subsidiaries.

 

“Unsecured Indebtedness” means, with respect to a Person as of any given date,
the aggregate principal amount of all Indebtedness of such Person outstanding at
such date that is not Secured Indebtedness (excluding Indebtedness associated
with Unconsolidated Affiliates) and in the case of the Borrower shall include
(without duplication) Indebtedness that does not constitute Secured
Indebtedness.  Indebtedness secured solely by a pledge of Equity Interests which
is also recourse to the Borrower or a Subsidiary shall not be treated as Secured
Indebtedness, and the Loans shall be treated as Unsecured Indebtedness for the
purposes of all covenant calculations and definitions under this Agreement.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10.(g)(ii)(B)(III).

 

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

 

“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.

 

Section 1.2.   General; References to Eastern Time.

 

Unless otherwise indicated, all accounting terms, ratios and measurements
(including the determination of whether a lease is a Capitalized Lease
Obligation) shall be interpreted or determined in accordance with GAAP in effect
as of the Closing Date.  Notwithstanding the preceding sentence, the calculation
of liabilities shall not include any fair value adjustments to the carrying
value of liabilities to record such liabilities at fair value pursuant to
electing the fair value option election under FASB ASC 825-10-25 (formerly known
as FAS 159, The Fair Value Option for Financial Assets and Financial
Liabilities) or other standards of the Financial Accounting Standards Board
allowing entities to elect fair value option for financial liabilities. 
References in this Agreement to “Sections”, “Articles”, “Exhibits” and
“Schedules” are to sections, articles, exhibits and schedules herein and hereto
unless otherwise indicated.  References in this Agreement to any document,
instrument or agreement (a) shall include all exhibits, schedules and other
attachments thereto, (b) shall include all documents, instruments or agreements
issued or executed in replacement thereof, to the extent permitted hereby and
(c) shall mean such document, instrument or agreement, or replacement or
predecessor thereto, as amended, supplemented, restated or otherwise modified
from time to time to the extent not otherwise stated herein or prohibited hereby
and in effect at any given time.  Wherever from the context it appears
appropriate, each term stated in either the singular or plural shall include the
singular and plural, and pronouns stated in the masculine, feminine or neuter
gender shall include the masculine, the feminine and the neuter.  Unless
explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Borrower or a Subsidiary of such Subsidiary and a reference to
an “Affiliate” means a reference to an Affiliate of the Borrower.  Titles and
captions of Articles, Sections, subsections and clauses in this Agreement are
for

 

25

--------------------------------------------------------------------------------


 

convenience only, and neither limit nor amplify the provisions of this
Agreement.  Unless otherwise indicated, all references to time are references to
Eastern time, daylight savings or standard, as applicable.

 

Section 1.3.   Financial Attributes of Non-Wholly Owned Subsidiaries.

 

When determining compliance by the Borrower with any financial covenant
contained in any Loan Document, only the Ownership Share of the Borrower of the
financial attributes of a Subsidiary that is not a Wholly Owned Subsidiary shall
be included.

 

ARTICLE II. CREDIT FACILITY

 

Section 2.1.   Loans.

 

(a)           Making of Loans.  Subject only to the conditions set forth in
Section 5.1, on the Closing Date each Lender severally and not jointly agrees to
make a single Loan to the Borrower in a principal amount equal to such Lender’s
Commitment.  Each LIBOR Loan made on the Closing Date and each Continuation
under Section 2.6., and each Conversion under Section 2.7. of Base Rate Loans
into LIBOR Loans shall be in an aggregate minimum of $1,000,000 and integral
multiples of $1,000,000 in excess of that amount.  Upon a Lender’s making of its
Loan, such Lender’s Commitment shall terminate.  Once repaid, the principal
amount of a Loan may not be reborrowed.

 

(b)           Requests for Loans.  The Borrower shall give the Administrative
Agent notice pursuant to the Notice of Borrowing of the borrowing of the Loans
no later than 12:00 p.m. Eastern time at least two (2) Business Days prior to
the anticipated Closing Date.  Prior to delivering the Notice of Borrowing, the
Borrower may request that the Administrative Agent provide the Borrower with the
most recent LIBOR available to the Administrative Agent.  The Administrative
Agent shall provide such quoted rate to the Borrower on the date of such request
or as soon as possible thereafter.

 

(c)           Funding of Loans.  Promptly after receipt of the Notice of
Borrowing under the immediately preceding subsection (b), the Administrative
Agent shall notify each Lender of the proposed borrowing.  Each Lender shall
deposit an amount equal to the Loan to be made by such Lender to the Borrower
with the Administrative Agent at the Principal Office, in immediately available
funds not later than 10:00 a.m. Eastern time on the Closing Date.  Subject only
to fulfillment of the conditions set forth in Section 5.1. (or applicable waiver
thereof), the Administrative Agent shall make available to the Borrower in the
account or accounts specified in the Notice of Borrowing or otherwise specified
by the Borrower to the Administrative Agent in writing not later than 10:30 a.m.
Eastern time on the Closing Date, the proceeds of such amounts received by the
Administrative Agent.

 

Section 2.2.   Rates and Payment of Interest on Loans.

 

(a)           Rates.  The Borrower promises to pay to the Administrative Agent
for the account of each Lender interest on the unpaid principal amount of the
Loan made by such Lender for the period from and including the date of the
making of such Loan to but excluding the date such Loan shall be paid in full,
at the following per annum rates:

 

(i)            during such periods as such Loan is a Base Rate Loan, at the Base
Rate (as in effect from time to time), plus the Applicable Margin; and

 

(ii)           during such periods as such Loan is a LIBOR Loan, at LIBOR for
such Loan for the Interest Period therefor, plus the Applicable Margin.

 

26

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall pay to the Administrative Agent for the account of each Lender, interest
at the Post-Default Rate on the outstanding principal amount of the Loan made by
such Lender and on any other amount payable by the Borrower hereunder or under
the Note held by such Lender to or for the account of such Lender (including
without limitation, accrued but unpaid interest to the extent permitted under
Applicable Law).

 

(b)           Payment of Interest.  All accrued and unpaid interest on the
outstanding principal amount of each Loan shall be payable (i) monthly in
arrears on the first day of each month, commencing with the first full calendar
month occurring after the Closing Date and (ii) on any date on which the
principal balance of such Loan is due and payable in full (whether at maturity,
due to acceleration or otherwise).  Interest payable at the Post-Default Rate
shall be payable from time to time on demand.  All determinations by the
Administrative Agent of an interest rate hereunder shall be conclusive and
binding on the Lenders and the Borrower for all purposes, absent manifest error.

 

Section 2.3.   Number of Interest Periods.

 

There may be no more than 6 different Interest Periods for LIBOR Loans
outstanding at the same time.

 

Section 2.4.   Repayment of Loans.

 

The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Loans, if any, on the Termination Date.

 

Section 2.5.   Prepayments.

 

(a)           Optional.  Subject to Section 4.4., the Borrower may prepay the
Loans in whole or in part at any time without premium or penalty.  The Borrower
shall give the Administrative Agent at least three (3) Business Days’ prior
written notice of the prepayment of the Loans; provided that a notice of
prepayment delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of any other transaction or event, in which case, subject
to Section 4.4, such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Each partial voluntary prepayment of Base Rate
Loans shall be in an aggregate minimum amount of $500,000 and integral multiples
of $250,000 in excess thereof.  Each partial voluntary prepayment of LIBOR Loans
shall be in an aggregate minimum of $1,000,000 and integral multiples of
$1,000,000 in excess of that amount.

 

(b)           Mandatory.

 

(i)            Prepayment.  The Borrower shall prepay the Loans in an amount
equal to 100% of the Net Cash Proceeds of all (A) Capital Raising Transactions,
(B) Material Asset Sales and (C) cash equity contributions to the Borrower, in
each case no later than one (1) Business Day following the Borrower’s or an
applicable Subsidiary’s receipt of such Net Cash Proceeds after the Closing
Date.

 

(ii)           Application of Mandatory Prepayments.  Amounts paid under the
preceding subsection (b)(i) shall be applied to pay all amounts of principal
outstanding on the Loans pro rata in accordance with Section 3.2.  If the
Borrower is required to pay any outstanding LIBOR Loans by reason of this
Section prior to the end of the applicable Interest Period therefor, the
Borrower shall pay all amounts due under Section 4.4.

 

27

--------------------------------------------------------------------------------


 

Section 2.6.   Continuation.

 

So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan.  Each Continuation of a LIBOR Loan shall be in an aggregate
minimum amount of $2,000,000 and integral multiples of $1,000,000 in excess of
that amount, and each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period.  Each
selection of a new Interest Period shall be made by the Borrower giving to the
Administrative Agent a Notice of Continuation not later than 10:00 a.m. Eastern
time on the third Business Day prior to the date of any such Continuation.  Such
notice by the Borrower of a Continuation shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Continuation,
specifying (a) the proposed date of such Continuation, (b) the LIBOR Loans and
portions thereof subject to such Continuation and (c) the duration of the
selected Interest Period, all of which shall be specified in such manner as is
necessary to comply with all limitations on Loans outstanding hereunder.  Each
Notice of Continuation shall be irrevocable by and binding on the Borrower once
given.  Promptly after receipt of a Notice of Continuation, the Administrative
Agent shall notify each Lender of the proposed Continuation.  If the Borrower
shall fail to select in a timely manner a new Interest Period for any LIBOR Loan
in accordance with this Section, such Loan will automatically, on the last day
of the current Interest Period therefor, continue as a LIBOR Loan with an
Interest Period of one month; provided, however that if a Default or Event of
Default exists, such Loan will automatically, on the last day of the current
Interest Period therefor, Convert into a Base Rate Loan notwithstanding the
first sentence of Section 2.7. or the Borrower’s failure to comply with any of
the terms of such Section.

 

Section 2.7.   Conversion.

 

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type; provided, however, a Base Rate Loan may not be
Converted into a LIBOR Loan if a Default or Event of Default exists.  Each
Conversion of Base Rate Loans into LIBOR Loans shall be in an aggregate minimum
amount of $1,000,000 and integral multiples of $1,000,000 in excess of that
amount.  Each such Notice of Conversion shall be given not later than 10:00 a.m.
Eastern time 3 Business Days prior to the date of any proposed Conversion. 
Promptly after receipt of a Notice of Conversion, the Administrative Agent shall
notify each Lender holding Loans being Converted of the proposed Conversion. 
Subject to the restrictions specified above, each Notice of Conversion shall be
by telecopy, electronic mail or other similar form of communication in the form
of a Notice of Conversion specifying (a) the requested date of such Conversion,
(b) the Type of Loan to be Converted, (c) the portion of such Type of Loan to be
Converted, (d) the Type of Loan such Loan is to be Converted into and (e) if
such Conversion is into a LIBOR Loan, the requested duration of the Interest
Period of such Loan.  Each Notice of Conversion shall be irrevocable by and
binding on the Borrower once given.

 

Section 2.8.   Notes.

 

(a)           Notes.  Each Lender may request that the Loan made by such Lender,
in addition to this Agreement, also be evidenced by a promissory note
substantially in the form of Exhibit F (a “Note”) payable to the order of such
Lender in a principal amount equal to the amount of such Lender’s Loan at the
time of the making or acquisition of such Loan and otherwise duly completed.

 

(b)           Records.  The date, amount, interest rate, Type and duration of
Interest Periods (if applicable) of the Loan made by each Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by such Lender on its books and such entries shall be binding on the

 

28

--------------------------------------------------------------------------------


 

Borrower absent manifest error; provided, however, that (i) the failure of a
Lender to make any such record shall not affect the obligations of the Borrower
under any of the Loan Documents and (ii) if there is a discrepancy between such
records of a Lender and the statements of accounts maintained by the
Administrative Agent pursuant to Section 3.8., in the absence of manifest error,
the statements of account maintained by the Administrative Agent pursuant to
Section 3.8. shall be controlling.

 

(c)           Lost, Stolen, Destroyed or Mutilated Notes.  Upon receipt by the
Borrower of (i) written notice from a Lender that a Note of such Lender has been
lost, stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.

 

Section 2.9.   Termination of the Commitments.

 

Each Lender’s Commitment shall automatically terminate without further action
upon the funding of the Loans on the Closing Date (after giving effect to the
funding of such Lender’s respective Commitment).  The Commitments, once
terminated pursuant to this Section, may not be increased or reinstated.

 

Section 2.10.   Funds Transfer Disbursements.

 

The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by the Lenders or any of their Affiliates pursuant to the Loan
Documents as requested by an authorized representative of the Borrower to the
account or accounts designated in the Notice of Borrowing or otherwise in
writing by the Borrower to the Administrative Agent pursuant to Section 2.1.(c).

 

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

 

Section 3.1.   Payments.

 

(a)           Payments by Borrower.  Except to the extent otherwise provided
herein, all payments of principal, interest, Fees and other amounts to be made
by the Borrower under this Agreement, the Notes or any other Loan Document shall
be made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim (excluding Taxes required to be withheld pursuant to
Section 3.10.), to the Administrative Agent at the Principal Office, not later
than 12:00 p.m. Eastern time on the date on which such payment shall become due
(each such payment made after such time on such due date to be deemed to have
been made on the next succeeding Business Day).  Subject to Section 10.5., the
Borrower shall, at the time of making each payment under this Agreement or any
other Loan Document, specify to the Administrative Agent the amounts payable by
the Borrower hereunder to which such payment is to be applied.  Each payment
received by the Administrative Agent for the account of a Lender under this
Agreement or any Note shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Administrative Agent from time to time, for the account of
such Lender at the applicable Lending Office of such Lender.  In the event the
Administrative Agent fails to pay such amounts to such Lender (i) by 5:00 p.m.
Eastern time on the Business Day such funds are received by the Administrative
Agent, if such amounts are received by 12:00 p.m. Eastern time on such date or
(ii) by 5:00 p.m. Eastern time on the Business Day following the date such funds
are received by the Administrative Agent, if such amounts are received after
12:00 p.m. Eastern time on any Business Day, the Administrative Agent shall pay
interest on such amount until paid at a rate per annum equal to the Federal
Funds Rate from time to time in effect.  If the due date of any

 

29

--------------------------------------------------------------------------------


 

payment under this Agreement or any other Loan Document would otherwise fall on
a day which is not a Business Day, such date shall be extended to the next
succeeding Business Day and interest shall continue to accrue at the rate, if
any, applicable to such payment for the period of such extension.

 

(b)           Presumptions Regarding Payments by Borrower.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
any of the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may (but shall not be obligated to), in reliance
upon such assumption, distribute to the applicable Lenders the amount due.  In
such event, if the Borrower has not in fact made such payment, then each of the
applicable Lenders severally agrees to repay to the Administrative Agent on
demand that amount so distributed to such Lender, with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

Section 3.2.   Pro Rata Treatment.

 

Except to the extent otherwise provided herein:  (a) the making of the Loans by
the Lenders under Section 2.1.(a) shall be made by the Lenders pro rata
according to the amount of their respective Commitments; (b) each payment of the
fees under Sections 3.5.(a) and (b) shall be made for the ratable account of the
Lenders according to the amount of their respective Credit Percentage; (c) each
payment or prepayment of principal of the Loans shall be made for the account of
the Lenders pro rata in accordance with the respective unpaid principal amounts
of the Loans held by them; (d) each payment of interest on the Loans shall be
made for the account of the Lenders pro rata in accordance with the amounts of
interest on such Loans then due and payable to the respective Lenders; and
(e) the Conversion and Continuation of Loans of a particular Type (other than
Conversions provided for by Section 4.1.) shall be made pro rata among the
Lenders according to the principal amounts of their respective Loans and the
then current Interest Period for each Lender’s portion of each Loan of such Type
shall be coterminous.

 

Section 3.3.   Sharing of Payments, Etc.

 

If a Lender shall obtain payment of any principal of, or interest on, its Loan
or shall obtain payment on any other Obligation owing by the Borrower or any
other Loan Party through the exercise of any right of set-off, banker’s lien,
counterclaim or similar right or otherwise or through voluntary prepayments
directly to a Lender, or other payments made by or on behalf of the Borrower or
any other Loan Party to a Lender (other than any payment in respect of Specified
Derivatives Obligations)  not in accordance with the terms of  this Agreement,
and such payment should be distributed in accordance with Section 3.2. or
Section 10.5., such Lender shall promptly purchase from the other Lenders
participations in (or, if and to the extent specified by such Lender, direct
interests in) the Loans made by the other Lenders or other Obligations owed to
such other Lenders in such amounts, and make such other adjustments from time to
time as shall be equitable, to the end that all the Lenders shall share the
benefit of such payment (net of any reasonable expenses which may actually be
incurred by such Lender in obtaining or preserving such benefit) in accordance
with the requirements of Section 3.2. or Section 10.5., as applicable.  To such
end, all the Lenders obtaining any such payment (including by purchase of any
participation) shall make appropriate adjustments among themselves (by the
resale of participations sold or otherwise) if any such payment is rescinded or
must otherwise be restored.  The Borrower agrees that any Lender so purchasing a
participation (or direct interest) in the Loans or other Obligations owed to
such other Lenders may exercise all rights of set-off, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans in the amount of such participation. 
Nothing contained herein shall require any Lender to exercise any such right or
shall affect

 

30

--------------------------------------------------------------------------------


 

the right of any Lender to exercise and retain the benefits of exercising, any
such right with respect to any other indebtedness or obligation of the Borrower.

 

Section 3.4.   Several Obligations.

 

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

 

Section 3.5.   Fees.

 

(a)           Funding Fee.  On the Closing Date, the Borrower agrees to pay to
the Administrative Agent for the ratable account of each Lender (in accordance
with its Credit Percentage) a fee in an aggregate amount equal to 0.35% of the
aggregate principal amount of the Loans funded on the Closing Date.

 

(b)           Duration Fee.  The Borrower agrees to pay to the Administrative
Agent for the ratable account of each Lender (in accordance with its Credit
Percentage) on each of (i) the 90th day following the Closing Date, a fee in an
aggregate amount equal to 0.25% of the aggregate principal amount of the Loans
outstanding as of such date, (ii) the 180th day following the Closing Date a fee
in an aggregate amount equal to 0.50% of the aggregate principal amount of the
Loans outstanding as of such date, and (iii) the 270th day following the Closing
Date a fee in an aggregate amount equal to 0.75% of the aggregate principal
amount of the Loans outstanding as of such date.

 

(c)           Administrative and Other Fees.  Without duplication of any other
fees referenced herein, the Borrower agrees to pay the administrative and other
fees of the Administrative Agent and the Lead Arrangers as provided in the Fee
Letter and as may be otherwise agreed to in writing from time to time by the
Borrower and the Administrative Agent.

 

(d)           Ticking Fee.  On the Closing Date, the Borrower agrees to pay to
the Administrative Agent, for the account of the Lenders, the ticking fees due
and payable to such Lenders as set forth in the Commitment Letter.

 

Section 3.6.   Computations.

 

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed.

 

Section 3.7.   Usury.

 

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith.  It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law. 
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in

 

31

--------------------------------------------------------------------------------


 

connection with this Agreement is and shall be the interest specifically
described in Section 2.2.(a)(i) and (ii).  Notwithstanding the foregoing, the
parties hereto further agree and stipulate that any agency fees, syndication
fees, facility fees, closing fees, underwriting fees, default charges, late
charges, funding or “breakage” charges, increased cost charges, attorneys’ fees
and reimbursement for costs and expenses paid by the Administrative Agent or any
Lender to third parties or for damages incurred by the Administrative Agent or
any Lender, in each case, in connection with the transactions contemplated by
this Agreement and the other Loan Documents, are charges made to compensate the
Administrative Agent, the Lead Arrangers or any such Lender for underwriting or
administrative services and costs or losses performed or incurred, and to be
performed or incurred, by the Administrative Agent, the Lead Arrangers or the
Lenders, as applicable, in connection with this Agreement and shall under no
circumstances be deemed to be charges for the use of money.  All charges other
than charges for the use of money shall be fully earned and nonrefundable when
due.

 

Section 3.8.   Statements of Account.

 

The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error.  The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.

 

Section 3.9.   Defaulting Lenders.

 

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

 

(a)           Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Requisite Lenders and in
Section 12.6.

 

(b)           Defaulting Lender Waterfall.  Any payment of principal, interest,
Fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X. or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.3. shall be applied at such time or
times as may be determined by the Administrative Agent as follows:  first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, to the payment of
any amounts owing to the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; fourth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and fifth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loan in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loan was made at
a time when the conditions set forth in Article V. were satisfied or waived,
such payment shall be applied solely to pay the Loans of all Non-Defaulting
Lenders on

 

32

--------------------------------------------------------------------------------


 

a pro rata basis prior to being applied to the payment of the Loan of such
Defaulting Lender until such time as all Loans are held by the Lenders pro rata
in accordance with their respective Pro Rata Shares as if there had been no
Defaulting Lender that is a Lender.  Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

 

(c)           Certain Fees.  No Defaulting Lender shall be entitled to receive
any Fee payable under Section 3.5.(b) for any period during which that Lender is
a Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(d)           Defaulting Lender Cure.  If the Borrower and the Administrative
Agent agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held pro rata by the Lenders in accordance with their respective Pro Rata Shares
as if there had been no Defaulting Lenders, whereupon such Lender will cease to
be a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to Fees accrued or payments made by or on behalf of the Borrower
while that Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.

 

Section 3.10.   Taxes.

 

(a)           FATCA.  For purposes of this Section, the term “Applicable Law”
includes FATCA.

 

(b)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrower or any other Loan Party under any Loan Document
shall be made without deduction or withholding for any Taxes, except as required
by Applicable Law.  If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)           Payment of Other Taxes by the Borrower.  The Borrower and the
other Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with Applicable Law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

(d)           Indemnification by the Borrower.  The Borrower and the other Loan
Parties shall jointly and severally indemnify each Recipient, within 10 days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto,

 

33

--------------------------------------------------------------------------------


 

whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)           Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Borrower or another Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower and the other Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 12.5. relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection.  The provisions of this
subsection shall continue to inure to the benefit of an Administrative Agent
following its resignation or removal as Administrative Agent.

 

(f)            Evidence of Payments.  As soon as practicable after any payment
of Taxes by the Borrower or any other Loan Party to a Governmental Authority
pursuant to this Section, the Borrower or such other Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(g)           Status of Lenders.

 

(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the applicable Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

(ii)           Without limiting the generality of the foregoing:

 

(A)          any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender

 

34

--------------------------------------------------------------------------------


 

under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), an electronic copy (or an
original if requested by the Borrower or the Administrative Agent) of an
executed IRS Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding tax;

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(I)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, an electronic copy (or an original
if requested by the Borrower or the Administrative Agent) of an executed IRS
Form W-8BEN-E (or IRS Form W-8BEN, as applicable) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN-E (or IRS Form W-8BEN, as applicable)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(II)          an electronic copy (or an original if requested by the Borrower or
the Administrative Agent) of an executed IRS Form W-8ECI;

 

(III)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, (x) a certificate substantially in the form of Exhibit G-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN-E (or IRS Form W-8BEN, as applicable); or

 

(IV)         to the extent a Foreign Lender is not the beneficial owner, an
electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN-E (or IRS Form W-8BEN, as applicable), a U.S. Tax
Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner;

 

35

--------------------------------------------------------------------------------


 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of any other form prescribed by Applicable Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

 

(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)           Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section (including by
the payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this subsection the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This subsection shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

36

--------------------------------------------------------------------------------


 

(i)            Survival.  Each party’s obligations under this Section shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

ARTICLE IV. YIELD PROTECTION, ETC.

 

Section 4.1.   Additional Costs; Capital Adequacy.

 

(a)           Capital Adequacy.  If any Lender determines that any Regulatory
Change affecting such Lender or any lending office of such Lender or such
Lender’s holding company, if any, regarding capital or liquidity requirements,
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by such Lender, to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Regulatory Change (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time, the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

 

(b)           Additional Costs.  In addition to, and not in limitation of the
immediately preceding subsection, the Borrower shall promptly pay to the
Administrative Agent for the account of a Lender from time to time such amounts
as such Lender may determine to be necessary to compensate such Lender for any
costs incurred by such Lender that it determines are attributable to its making
or maintaining of any LIBOR Loans or its obligation to make or Continue, or
Convert any Loans into, any LIBOR Loans hereunder, any reduction in any amount
receivable by such Lender under this Agreement or any of the other Loan
Documents in respect of any of such LIBOR Loans or such obligation or the
maintenance by such Lender of capital in respect of its LIBOR Loans or its
Commitment (such increases in costs and reductions in amounts receivable being
herein called “Additional Costs”), resulting from any Regulatory Change that: 
(i) changes the basis of taxation of any amounts payable to such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
LIBOR Loans or its Commitments (other than Indemnified Taxes, Taxes described in
clauses (b) through (d) of the definition of Excluded Taxes and Connection
Income Taxes); (ii) imposes or modifies any reserve, special deposit, compulsory
loan, insurance charge or similar requirements (other than Regulation D of the
Board of Governors of the Federal Reserve System or other similar reserve
requirement applicable to any other category of liabilities or category of
extensions of credit or other assets by reference to which the interest rate on
LIBOR Loans is determined to the extent utilized when determining LIBOR for such
Loans) relating to any extensions of credit or other assets of, or any deposits
with or other liabilities of, or other credit extended by, or any other
acquisition of funds by such Lender (or its parent corporation), or any
commitment of such Lender (including, without limitation, the Commitment of such
Lender hereunder); or (iii) imposes on any Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or the Loans made by such Lender.

 

(c)           Lender’s Suspension of LIBOR Loans.  Without limiting the effect
of the provisions of the immediately preceding subsections (a) and (b), if by
reason of any Regulatory Change, any Lender either (i) incurs Additional Costs
based on or measured by the excess above a specified level of the amount of a
category of deposits or other liabilities of such Lender that includes deposits
by reference to which the interest rate on LIBOR Loans is determined as provided
in  this Agreement or a category of extensions of credit or other assets of such
Lender that includes LIBOR Loans or (ii) becomes subject to restrictions on the
amount of such a category of liabilities or assets that it may hold, then, if
such Lender so elects by notice to the Borrower (with a copy to the
Administrative Agent), the obligation of such

 

37

--------------------------------------------------------------------------------


 

Lender to make or Continue, or to Convert Base Rate Loans into, LIBOR Loans
shall be suspended until such Regulatory Change ceases to be in effect (in which
case the provisions of Section 4.5. shall apply).

 

(d)           Notification and Determination of Additional Costs.  Each of the
Administrative Agent and each Lender, as the case may be, agrees to notify the
Borrower (and in the case of a Lender, to notify the Administrative Agent) of
any event occurring after the Closing Date entitling the Administrative Agent or
such Lender to compensation under any of the preceding subsections of this
Section as promptly as practicable; provided, however, that the failure of the
Administrative Agent or any Lender to give such notice shall not release the
Borrower from any of its obligations hereunder, except to the extent set forth
in subsection (f); provided, further, that the Administrative Agent or a Lender,
as the case may be, shall not be entitled to submit a claim for compensation
based upon a Regulatory Change described in the last sentence of the definition
of the term “Regulatory Change” unless such Person shall have determined that
the making of such claim is consistent with its general practices under similar
circumstances in respect of similarly situated borrowers with credit agreements
entitling it to make such claims (it being agreed that none of the
Administrative Agent or a Lender shall be required to disclose any confidential
or proprietary information in connection with such determination or the making
of such claim).  The Administrative Agent and each Lender, as the case may be,
agree to furnish to the Borrower (and in the case of a Lender to the
Administrative Agent as well) a certificate setting forth the basis and amount
of each request for compensation under this Section.  Determinations by the
Administrative Agent or such Lender, as the case may be, of the effect of any
Regulatory Change shall be conclusive and binding for all purposes, absent
manifest error.  The Borrower shall pay the Administrative Agent or any such
Lender, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

(e)           Delay in Requests.  Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section shall
not constitute a waiver of such Lender’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender pursuant
to the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender
notifies the Borrower of the Regulatory Change giving rise to such increased
costs or reductions, and of such Lender’s intention to claim compensation
therefor (except that, if the Regulatory Change giving rise to such increased
costs or reductions is retroactive, then the six-month period referred to above
shall be extended to include the period of retroactive effect thereof).

 

Section 4.2.   Suspension of LIBOR Loans.

 

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:

 

(a)           the Administrative Agent shall determine (which determination
shall be conclusive absent manifest error) that reasonable and adequate means do
not exist for ascertaining LIBOR for such Interest Period;

 

(b)           the Administrative Agent reasonably determines (which
determination shall be conclusive absent manifest error) that quotations of
interest rates for the relevant deposits referred to in the definition of LIBOR
are not being provided in the relevant amounts or for the relevant maturities
for purposes of determining rates of interest for LIBOR Loans as provided
herein; or

 

(c)           the Administrative Agent reasonably determines (which
determination shall be conclusive absent manifest error) that the relevant rates
of interest referred to in the definition of LIBOR upon the basis of which the
rate of interest for LIBOR Loans for such Interest Period is to

 

38

--------------------------------------------------------------------------------


 

be determined are not likely to adequately cover the cost to any Lender of
making or maintaining LIBOR Loans for such Interest Period;

 

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans, and such Lender’s LIBOR
Loans shall be treated in accordance with Section 4.5.

 

Section 4.3.   Illegality.

 

Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful due to a change in (or the interpretation of), or adoption of, any law
or regulation from a Governmental Authority becoming effective after the date of
this Agreement for such Lender to honor its obligation to make or maintain LIBOR
Loans hereunder, then such Lender shall promptly notify the Borrower thereof
(with a copy of such notice to the Administrative Agent) and such Lender’s
obligation to make or Continue, or to Convert Loans of any other Type into,
LIBOR Loans shall be suspended until such time as such Lender may again make and
maintain LIBOR Loans (in which case the provisions of Section 4.5. shall be
applicable).

 

Section 4.4.   Compensation.

 

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its sole discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:

 

(a)           any payment or prepayment (whether mandatory or optional) of a
LIBOR Loan, or Conversion of a LIBOR Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan;

 

(b)           the failure by the Borrower to make any prepayment of a LIBOR Loan
for which notice of prepayment has been given pursuant to Section 2.5.(a); or

 

(c)           any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Section 5.1. to be satisfied) to borrow a LIBOR Loan from such Lender on the
date for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or
Continue a LIBOR Loan on the requested date of such Conversion or Continuation.

 

Not in limitation of the foregoing, such compensation shall include, without
limitation, in the case of a LIBOR Loan, an amount equal to the then present
value of (i) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (ii) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue, as applicable, such LIBOR Loan calculating present value by
using as a discount rate LIBOR quoted on such date.  Upon the Borrower’s
request, the Administrative Agent shall provide the Borrower with a statement
setting forth the basis for requesting such compensation and the method for
determining the amount thereof.  Any such statement shall be conclusive absent
manifest error.

 

39

--------------------------------------------------------------------------------


 

Section 4.5.   Treatment of Affected Loans.

 

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1.(c), Section 4.2. or Section 4.3. then such Lender’s LIBOR Loans
shall be automatically Converted into Base Rate Loans on the last day(s) of the
then current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 4.1.(c), Section 4.2. or Section 4.3. on such earlier date
as such Lender or the Administrative Agent, as applicable, may specify to the
Borrower (with a copy to the Administrative Agent, as applicable)) and, unless
and until such Lender or the Administrative Agent, as applicable, gives notice
as provided below that the circumstances specified in Section 4.1.(c),
Section 4.2. or Section 4.3. that gave rise to such Conversion no longer exist:

 

(a)           to the extent that such Lender’s LIBOR Loans have been so
Converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s LIBOR Loans shall be applied instead to its Base Rate
Loans; and

 

(b)           the Loan (or portion thereof) that would otherwise be made or
Continued by such Lender as a LIBOR Loan shall be made or Continued instead as a
Base Rate Loan, and the Base Rate Loan (or portions thereof) of such Lender that
would otherwise be Converted into a LIBOR Loan shall remain as a Base Rate Loan.

 

If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 4.1.(c) or Section 4.3. that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender or the Administrative Agent, as applicable, agrees to do
promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders are outstanding, then such Lender’s Base Rate Loans shall
be automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with the respective Pro Rata Share of each
Lender.

 

Section 4.6.   Affected Lenders.

 

If (a) a Lender requests compensation pursuant to Section 3.10. or 4.1., and the
Requisite Lenders are not also doing the same, (b) the obligation of any Lender
to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into, LIBOR
Loans shall be suspended pursuant to Section 4.1.(c) or Section 4.3. but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, or (c) a Lender becomes a Non-Consenting Lender, then, so long as
there does not then exist any Default or Event of Default, the Borrower may
demand that such Lender (the “Affected Lender”), and upon such demand the
Affected Lender shall promptly, assign its Loan to an Eligible Assignee subject
to and in accordance with the provisions of Section 12.5.(b) for a purchase
price equal to the principal balance of the Loan then owing to the Affected
Lender plus any accrued but unpaid interest thereon and accrued but unpaid fees
owing to the Affected Lender, or any other amount as may be mutually agreed upon
by such Affected Lender and Eligible Assignee.  Each of the Administrative Agent
and the Affected Lender shall reasonably cooperate in effectuating the
replacement of such Affected Lender under this Section and the Affected Lender
shall promptly execute all documents reasonably requested to surrender and
transfer such interest to the purchaser or assignee thereof, including an
appropriate Assignment and Assumption, but at no time shall the Administrative
Agent, such Affected Lender nor any other Lender nor any Titled Agent be
obligated in any way whatsoever to initiate any such replacement or to assist in
finding an Eligible Assignee.  The exercise by the Borrower of its rights under
this Section shall be at the Borrower’s sole cost and expense and at no cost or
expense to the Administrative Agent, the Affected Lender or any of the other
Lenders.  The terms of this Section shall not in any way limit the Borrower’s

 

40

--------------------------------------------------------------------------------


 

obligation to pay to any Affected Lender compensation owing to such Affected
Lender pursuant to this Agreement (including, without limitation, pursuant to
Sections 3.10., 4.1. or 4.4.) with respect to any period up to the date of
replacement.

 

Section 4.7.   Change of Lending Office.

 

Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10., 4.1. or 4.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.  The
Borrower hereby agrees to pay all reasonable and documented out-of-pocket costs
and expenses incurred by any Lender in connection with any such designation.

 

Section 4.8.   Assumptions Concerning Funding of LIBOR Loans.

 

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.

 

ARTICLE V. CONDITIONS PRECEDENT

 

Section 5.1.   Conditions Precedent to Closing Date.

 

The obligation of the Lenders to make the Loans on the Closing Date is subject
to the satisfaction or waiver of the following conditions precedent:

 

(a)           The Administrative Agent shall have received each of the
following:

 

(i)            counterparts of this Agreement executed by each of the parties
hereto;

 

(ii)           the certificate or articles of incorporation or formation,
articles of organization, certificate of limited partnership, declaration of
trust or other comparable organizational instrument (if any) of the Borrower and
each Guarantor (if any) certified as of a recent date by the Secretary of State
or equivalent authority of the state of formation of the Borrower or such
Guarantor (if any);

 

(iii)          a certificate of good standing (or certificate of similar
meaning) with respect to the Borrower and each Guarantor (if any) issued as of a
recent date by the Secretary of State or equivalent authority of the state of
formation of the Borrower and each such Guarantor (if any);

 

(iv)          a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of the Borrower and
each Guarantor (if any) with respect to each of the officers of the Borrower or
such Guarantor (if any) authorized to execute and deliver the Loan Documents to
which the Borrower or

 

41

--------------------------------------------------------------------------------


 

such Guarantor (if any) is a party, and authorized to execute and deliver on
behalf of the Borrower the Notice of Borrowing, Notices of Conversion and
Notices of Continuation;

 

(v)           copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of the Borrower and each Guarantor (if
any) of (A) the by-laws of the Borrower or such Guarantor (if any), if a
corporation; the operating agreement, if a limited liability company; the
partnership agreement, if a limited or general partnership; or other comparable
document in the case of any other form of legal entity and (B) resolutions of
the board of directors, manager, member or general partner, or equivalent, as
applicable, of the Borrower and each Guarantor (if any) authorizing the
execution, delivery and performance of the Loan Documents to which it is a
party;

 

(vi)          a customary opinion of Skadden, Arps, Slate, Meagher & Flom LLP,
and a customary opinion of Saul Ewing LLP, special Maryland counsel, in each
case, counsel to the Borrower and the other Loan Parties (if any), addressed to
the Administrative Agent and the Lenders and covering such customary matters as
the Administrative Agent may reasonably request;

 

(vii)         a solvency certificate, in the form of Exhibit I attached hereto,
dated as of the Closing Date and signed by a Responsible Officer of the
Borrower;

 

(viii)        Notes executed by the Borrower, payable to each Lender that has
requested a Note at least two (2) Business Days prior to the Closing Date and
complying with the terms of Section 2.8(a);

 

(ix)          evidence that the Fees, expenses and other amounts (including
without limitation, the fees and expenses of counsel to the Administrative
Agent), due and payable to the Administrative Agent and any of the Lenders by
the Borrower on or prior to the Closing Date and invoiced to the Borrower at
least two (2) Business Days prior to the Closing Date (which such amounts may be
offset against the proceeds of the Loans) have been paid;

 

(x)           customary insurance certificates, or other evidence, demonstrating
that the insurance coverage required under Section 7.5. (including, without
limitation, both property and liability insurance) is in full force and effect;

 

(xi)          to the extent reasonably requested at least ten (10) Business Days
prior to the Closing Date, the Administrative Agent shall have received at least
three  (3) Business Days prior to the Closing Date all documentation and other
information with respect to the Borrower and the Guarantors (if any) that the
Administrative Agent or the Lead Arrangers reasonably determine is required by
U.S. regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act;

 

(xii)         (A) audited financial statements for the Target for the fiscal
year most recently ended at least 90 days before the Closing Date (without any
qualified opinion thereon) and (B) to the extent available, unaudited financial
statements for the Target for each completed fiscal quarter since the date of
such audited financial statements ending at least 45 days before the Closing
Date, which shall be prepared in accordance with, or reconciled to, GAAP; and

 

42

--------------------------------------------------------------------------------


 

(xiii)        a timely Notice of Borrowing, with all blanks completed.

 

(b)           The Acquisition shall have been consummated prior to, or shall be
consummated substantially simultaneously with, the advance of the Loans
hereunder on the Closing Date, in accordance in all material respects with the
terms of the Acquisition Agreement, without amendment, modification or waiver
thereof or any consent thereunder (including any change in the definition of
Company Material Adverse Effect therein or the lender protective provisions or
in the purchase price (excluding any adjustments provided for in the Acquisition
Agreement but including, without limitation, any material increase in the
purchase price in relation to a Superior Proposal (as defined in the Acquisition
Agreement)) pursuant to Section 6.3 of the Acquisition Agreement) which is
materially adverse to the Lenders (unless consented to by the Lead Arrangers).

 

(c)           (i) Except as set forth in (A) the publicly available Company SEC
Documents (as defined in the Acquisition Agreement) filed with or furnished to
the Securities Exchange Commission, as have been amended since the time of their
filing with the Securities Exchange Commission on or after January 1, 2012, and
prior to the date of the Acquisition Agreement (excluding any risk factor
disclosure and disclosure of risks or other matters included in any “forward
looking statements” disclaimer or other statements that are cautionary,
predictive or forward looking in nature); provided, that the applicability of
any such document to the following is reasonably apparent on its face; and
(B) the disclosure letter delivered by the Target to the Borrower immediately
prior to the execution of the Acquisition Agreement (it being agreed that any
disclosure set forth in such disclosure letter shall only qualify or modify the
following to the extent (and only to the extent) it is reasonably apparent from
the face of such disclosure that such disclosure also qualifies or modifies the
following):  from January 1, 2014 through the date of the Acquisition Agreement,
there has not been any Company Material Adverse Effect or any change, effect,
development, circumstance, condition, state of facts, event or occurrence,
which, individually or in the aggregate, has had, or would reasonably be
expected to have, a Company Material Adverse Effect and (ii) since the date of
the Acquisition Agreement through the closing of the Acquisition, there shall
not have occurred any event, change, effect or development that, individually or
in the aggregate, has had or would reasonably be expected to have a Company
Material Adverse Effect;

 

(d)           The Specified Representations shall be true and correct in all
material respects on and as of the Closing Date.

 

(e)           The Acquisition Agreement Representations shall be true and
correct in all respects on and as of the Closing Date, except to the extent that
the Borrower would not have the right to terminate its obligations under the
Acquisition Agreement as a result of a breach of such representations in the
Acquisition Agreement.

 

The Borrower shall be deemed to have represented to the Administrative Agent and
the Lenders at or substantially simultaneously with the time the Loans are made,
that all conditions to the making of the Loans contained in Sections
5.1.(b)-(e) have been satisfied (unless otherwise waived pursuant hereto). 
Unless set forth in writing to the contrary, the making of its Loan by a Lender
shall constitute an acknowledgment by such Lender to the Administrative Agent
that the conditions precedent for the making of the Loans set forth in this
Section 5.1. that have not previously been waived by the Lenders in accordance
with the terms of this Agreement have been satisfied; provided that this
sentence shall inure only to the benefit of the Administrative Agent and not to
the Borrower or any other Loan Party.  The Administrative Agent shall notify the
Borrower and the Lenders promptly upon such conditions precedent being satisfied
(or waived), and such notice shall be conclusive and binding.

 

43

--------------------------------------------------------------------------------


 

Section 5.2.   Conditions Precedent to Conversion.

 

The Conversion of a Base Rate Loan into a LIBOR Loan at the request of the
Borrower shall be subject to the further conditions precedent that:  (a) no
Default or Event of Default shall exist as of the date of such Conversion or
would exist immediately after giving effect thereto; and (b) the representations
and warranties made or deemed made by the Borrower and each other Loan Party in
the Loan Documents to which any of them is a party, shall be true and correct in
all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty shall be
true and correct in all respects) on and as of the date of such Conversion with
the same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances permitted hereunder.  Each
Conversion of a Base Rate Loan into a LIBOR Loan at the request of the Borrower
shall constitute a certification by the Borrower to the effect set forth in the
preceding sentence (both as of the date of the giving of notice relating to such
Conversion and, unless the Borrower otherwise notifies the Administrative Agent
prior to the date of such Conversion, as of the date of the occurrence of such
Conversion).

 

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

 

Section 6.1.   Representations and Warranties.

 

The Borrower represents and warrants to the Administrative Agent and each Lender
as follows (in the case of the Closing Date, after giving effect to the
Acquisition and the Healthcare Properties Sale):

 

(a)           Organization; Power; Qualification.  Each of the Borrower, the
other Loan Parties and the other Subsidiaries is a corporation, partnership or
other legal entity, duly organized or formed, validly existing and in good
standing under the jurisdiction of its incorporation or formation, has the power
and authority to own or lease its respective properties and to carry on its
respective business as now being and hereafter proposed to be conducted.  Each
of the Borrower, the other Loan Parties and the other Subsidiaries is duly
qualified and is in good standing as a foreign corporation, partnership or other
legal entity, and authorized to do business, in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.

 

(b)           Ownership Structure.  Part I of Item 6.1.(b) of the Borrower
Letter is, as of the Closing Date, after having given effect to the Acquisition
and the Healthcare Properties Sale, a complete and correct list of all
Subsidiaries of the Borrower setting forth for each such Subsidiary, (i) the
jurisdiction of organization of such Subsidiary, (ii) each Person holding any
Equity Interest in such Subsidiary, (iii) the nature of the Equity Interests
held by each such Person, (iv) the percentage of ownership of such Subsidiary
represented by such Equity Interests and (v) whether such Subsidiary is an
Excluded Subsidiary.  As of the Closing Date, after having given effect to the
Acquisition and the Healthcare Properties Sale, except as disclosed in Part I of
Item 6.1.(b) of the Borrower Letter, (A) each of the Borrower and its
Subsidiaries owns, free and clear of all Liens, and has the unencumbered right
to vote, all outstanding Equity Interests in each Person shown to be held by it
in Part I of Item 6.1.(b) of the Borrower Letter, (B) all of the issued and
outstanding capital stock of each such Person organized as a corporation is
validly issued, fully paid and nonassessable and (C) there are no outstanding
subscriptions, options, warrants, commitments, preemptive rights or agreements
of any kind (including, without limitation, any

 

44

--------------------------------------------------------------------------------


 

stockholders’ or voting trust agreements) for the issuance, sale, registration
or voting of, or outstanding securities convertible into, any additional shares
of capital stock of any class, or partnership or other ownership interests of
any type in, any such Person.  As of the Closing Date, after having given effect
to the Acquisition and the Healthcare Properties Sale, Part II of Item
6.1.(b) of the Borrower Letter  correctly sets forth all Unconsolidated
Affiliates of the Borrower, including the correct legal name of such Person, the
type of legal entity which each such Person is, and all Equity Interests in such
Person held directly or indirectly by the Borrower.

 

(c)           Authorization of Loan Documents and Borrowings.  The Borrower has
the right and power, and has taken all necessary action to authorize it, to
borrow the Loans hereunder.  The Borrower and each other Loan Party has the
right and power, and has taken all necessary action to authorize it, to execute,
deliver and perform each of the Loan Documents to which it is a party in
accordance with their respective terms and to consummate the transactions
contemplated hereby and thereby.  The Loan Documents to which the Borrower or
any other Loan Party is a party have been duly executed and delivered by the
duly authorized officers of such Person and each is a legal, valid and binding
obligation of such Person enforceable against such Person in accordance with its
respective terms, except as the same may be limited by bankruptcy, insolvency,
and other similar laws affecting the rights of creditors generally and the
availability of equitable remedies for the enforcement of certain obligations
(other than the payment of principal) contained herein or therein and as may be
limited by equitable principles generally.

 

(d)           Compliance of Loan Documents with Laws.  The execution, delivery
and performance of this Agreement and the other Loan Documents to which any Loan
Party is a party in accordance with their respective terms and the borrowings
hereunder do not and will not, by the passage of time, the giving of notice, or
both:  (i) require any Governmental Approval; (ii) violate any Applicable Law
(including all Environmental Laws) relating to the Borrower or any other Loan
Party; (iii) conflict with, result in a breach of or constitute a default under
the organizational documents of any Loan Party; (iv) conflict with, result in a
breach of or constitute a default under any indenture, agreement or other
instrument to which the Borrower or any other Loan Party is a party or by which
it or any of its respective properties may be bound; or (v) result in or require
the creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by any Loan Party other than in favor of the
Administrative Agent for its benefit and the benefit of the Lenders.

 

(e)           Compliance with Law; Governmental Approvals.  Each of the
Borrower, the other Loan Parties and the other Subsidiaries is in compliance
with each Governmental Approval and all other Applicable Laws relating to it
except for noncompliances which, and Governmental Approvals the failure to
possess which, could not, individually or in the aggregate, reasonably be
expected to cause a Default or Event of Default or have a Material Adverse
Effect.

 

(f)            Title to Properties; Liens.  Each of the Borrower, each other
Loan Party and each other Subsidiary has good, marketable and legal title to, or
a valid leasehold interest in, its respective assets.  As of the Closing Date,
after having given effect to the Acquisition and the Healthcare Properties Sale,
there are no Liens against any assets of the Borrower, any Subsidiary or any
other Loan Party except for Permitted Liens.

 

(g)           Existing Indebtedness.  As of the Closing Date, after having given
effect to the Acquisition and the Healthcare Properties Sale, the Borrower, the
other Loan Parties and the other Subsidiaries have performed and are in
compliance with all of the terms of their Indebtedness and all instruments and
agreements relating thereto, and no default or event of default, or event or

 

45

--------------------------------------------------------------------------------


 

condition which, with the giving of notice, the lapse of time, or both, would
constitute a default or event of default, exists with respect to any such
Indebtedness.

 

(h)           Reserved.

 

(i)            Litigation.  Except as set forth on Schedule 6.1.(i), there are
no actions, suits or proceedings pending (nor, to the knowledge of any Loan
Party, are there any actions, suits or proceedings threatened, nor is there any
basis therefor) against or in any other way relating adversely to or affecting
the Borrower, any other Loan Party, any other Subsidiary or any of their
respective property in any court or before any arbitrator of any kind or before
or by any other Governmental Authority which, (i) could reasonably be expected
to have a Material Adverse Effect or (ii) in any manner draws into question the
validity or enforceability of any Loan Documents.  There are no strikes, slow
downs, work stoppages or walkouts or other labor disputes in progress or
threatened relating to, any Loan Party or any other Subsidiary that could
reasonably be expected to have a Material Adverse Effect.  No action, suit or
proceeding by or before any court or Governmental Authority or any arbitrator
involving the Borrower or any of its Subsidiaries that has been initiated by any
Governmental Authority with respect to the violation of Applicable Laws of any
jurisdiction concerning or relating to money laundering is pending or, to the
knowledge of the Borrower, threatened.

 

(j)            Taxes.  All federal, state and other material tax returns of the
Borrower, each other Loan Party and each other Subsidiary required by Applicable
Law to be filed have been duly filed (after taking into account any extensions
of time within which to file such tax returns), and all federal, state and other
taxes, assessments and other governmental charges or levies upon each Loan
Party, each other Subsidiary and their respective properties, income, profits
and assets which are due and payable have been paid, except any such nonpayment
or non-filing which is at the time permitted under Section 7.6. As of the
Closing Date, after having given effect to the Acquisition and the Healthcare
Properties Sale, none of the United States income tax returns of the Borrower,
any other Loan Party or any other Subsidiary is under audit.  All charges,
accruals and reserves on the books of the Borrower, the other Loan Parties and
the other Subsidiaries in respect of any taxes or other governmental charges are
in accordance with GAAP.

 

(k)           Financial Statements.  The Borrower has made available to each
Lender copies of (i) the audited consolidated balance sheet of the Borrower and
its consolidated Subsidiaries for the fiscal year ended December 31, 2013, and
the related audited consolidated statements of income and comprehensive income,
shareholders’ equity and cash flows for the fiscal year ended on such date, with
the opinion thereon of Ernst &Young LLP, and (ii) the unaudited condensed
consolidated balance sheet of the Borrower and its consolidated Subsidiaries for
the fiscal quarter ended September 30, 2014, and the related unaudited condensed
consolidated statements of income and comprehensive income, and cash flows of
the Borrower and its consolidated Subsidiaries for the nine months ended on such
date.  Such balance sheets and statements (including in each case related
schedules and notes) are complete and correct in all material respects and
present fairly, in accordance with GAAP consistently applied throughout the
periods involved, the consolidated financial position of the Borrower and its
consolidated Subsidiaries as at their respective dates and the results of
operations and the cash flow for such periods (subject, as to interim
statements, to changes resulting from normal year-end audit adjustments). 
Except as set forth in Item 6.1(k) of the Borrower Letter, neither the Borrower
nor any of its Subsidiaries has on the Closing Date, after having given effect
to the Acquisition and the Healthcare Properties Sale, any material contingent
liabilities, liabilities, liabilities for taxes, unusual or long-term
commitments or unrealized or forward anticipated losses from any unfavorable
commitments that would be required to be set forth in its financial statements
or notes thereto,

 

46

--------------------------------------------------------------------------------


 

except as (x) referred to or reflected or provided for in the Borrower’s
financial statements or notes thereto (including any pro forma financial
statements filed with the SEC on or prior to the Closing Date) or the Target’s
financial statements or notes thereto filed with the SEC on or prior to the
Closing Date or (y) could not reasonably be expected to have a Material Adverse
Effect.

 

(l)            No Material Adverse Change; Solvency.  Since December 31, 2013,
there has been no material adverse change in the consolidated financial
condition, results of operations, or business of the Borrower and its
consolidated Subsidiaries taken as a whole.  The Borrower, the other Loan
Parties, and the other Subsidiaries, on a consolidated basis, are Solvent.

 

(m)          REIT Status.  The Borrower qualifies as a REIT and is in compliance
with all requirements and conditions imposed under the Internal Revenue Code to
allow the Borrower to maintain its status as a REIT.

 

(n)           ERISA.

 

(i)            Each Benefit Arrangement is in compliance with the applicable
provisions of ERISA, the Internal Revenue Code and other Applicable Laws in all
material respects.  Except with respect to Multiemployer Plans, each Qualified
Plan (A) has received a favorable determination from the Internal Revenue
Service applicable to such Qualified Plan’s current remedial amendment cycle (as
defined in Revenue Procedure 2007-44 or “2007-44” for short), (B) has timely
filed for a favorable determination letter from the Internal Revenue Service
during its staggered remedial amendment cycle (as defined in 2007-44) and such
application is currently being processed by the Internal Revenue Service,
(C) had filed for a determination letter prior to its “GUST remedial amendment
period” (as defined in 2007-44) and received such determination letter and the
staggered remedial amendment cycle first following the GUST remedial amendment
period for such Qualified Plan has not yet expired, or (D) is maintained under a
prototype plan and may rely upon a favorable opinion letter issued by the
Internal Revenue Service with respect to such prototype plan.  To the best
knowledge of the Borrower, nothing has occurred which would cause the loss of
its reliance on each Qualified Plan’s favorable determination letter or opinion
letter.

 

(ii)           With respect to any Benefit Arrangement that is a retiree welfare
benefit arrangement, all amounts have been accrued on the applicable ERISA
Group’s financial statements in accordance with FASB ASC 715.  The “benefit
obligation” of all Plans does not exceed the “fair market value of plan assets”
for such Plans by more than $10,000,000, all as determined by and with such
terms defined in accordance with FASB ASC 715.

 

(iii)          Except as could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect:  (i) no ERISA Event has
occurred or is expected to occur; (ii) there are no pending, or to the best
knowledge of the Borrower, threatened, claims, actions or lawsuits or other
action by any Governmental Authority, plan participant or beneficiary with
respect to a Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement; and (iv) no member
of the ERISA Group has engaged in a non-exempt “prohibited transaction”, as
defined in Section 406 of ERISA and Section 4975 of the Internal Revenue Code,
in connection with any Plan, that would subject any member of the ERISA Group to
a tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the Internal Revenue Code.

 

47

--------------------------------------------------------------------------------


 

(o)           Absence of Default.  None of the Loan Parties or any of the other
Subsidiaries is in default under its certificate or articles of incorporation or
formation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred which has not been remedied, cured or
waived:  (i) which constitutes a Default or an Event of Default; or (ii) which
constitutes, or which with the passage of time, the giving of notice, or both,
would constitute, a default or event of default by any Loan Party or any other
Subsidiary under any agreement (other than this Agreement) or judgment, decree
or order to which any such Person is a party or by which any such Person or any
of its respective properties may be bound where such default or event of default
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(p)           Environmental Laws.  In the ordinary course of business and from
time to time each of the Borrower, each other Loan Party and each other
Subsidiary conducts reviews of the effect of Environmental Laws on its
respective business, operations and properties, including without limitation,
its respective Properties.  Each of the Borrower, each other Loan Party and each
other Subsidiary:  (i) is in compliance with all Environmental Laws applicable
to its business, operations and the Properties, (ii) has obtained all
Governmental Approvals which are required under Environmental Laws, and each
such Governmental Approval is in full force and effect, and (iii) is in
compliance with all terms and conditions of such Governmental Approvals, where
with respect to each of the immediately preceding clauses (i) through (iii) the
failure to obtain or to comply with could reasonably be expected to have a
Material Adverse Effect.  Except for any of the following matters that could not
reasonably be expected to have a Material Adverse Effect, no Loan Party has any
knowledge of, or has received notice of, any past, present, or pending releases,
events, conditions, circumstances, activities, practices, incidents, facts,
occurrences, actions, or plans that, with respect to any Loan Party or any other
Subsidiary, their respective businesses, operations or with respect to the
Properties, may:  (i) cause or contribute to an actual or alleged violation of
or noncompliance with Environmental Laws, (ii) cause or contribute to any other
potential common-law or legal claim or other liability, or (iii) cause any of
the Properties to become subject to any restrictions on ownership, occupancy,
use or transferability under any Environmental Law or require the filing or
recording of any notice, approval or disclosure document under any Environmental
Law and, with respect to the immediately preceding clauses (i) through (iii), is
based on or related to the on-site or off-site manufacture, generation,
processing, distribution, use, treatment, storage, disposal, transport, removal,
clean up or handling, or the emission, discharge, release or threatened release
of any wastes or Hazardous Material, or any other requirement under
Environmental Law.  There is no civil, criminal, or administrative action, suit,
demand, claim, hearing, notice, or demand letter, mandate, order, lien, request,
investigation, or proceeding pending or, to the Borrower’s knowledge after due
inquiry, threatened, against the Borrower, any other Loan Party or any other
Subsidiary relating in any way to Environmental Laws which reasonably could be
expected to have a Material Adverse Effect.  None of the Properties is listed on
or proposed for listing on the National Priority List promulgated pursuant to
the Comprehensive Environmental Response, Compensation and Liability Act of 1980
and its implementing regulations, or any state or local priority list
promulgated pursuant to any analogous state or local law.  No Hazardous
Materials have been transported, released, discharged or disposed on any of the
Properties other than (x) in compliance with all applicable Environmental Laws
or (y) as could not reasonably be expected to have a Material Adverse Effect.

 

(q)           Investment Company.  None of the Borrower, any other Loan Party or
any other Subsidiary is (i) an “investment company” or a company “controlled” by
an “investment company” within the meaning of the Investment Company Act of
1940, as amended, or (ii) subject to any other Applicable Law which purports to
regulate or restrict its ability to borrow

 

48

--------------------------------------------------------------------------------


 

money or obtain other extensions of credit or to consummate the transactions
contemplated by this Agreement or to perform its obligations under any Loan
Document to which it is a party.

 

(r)            Margin Stock.  None of the Borrower, any other Loan Party or any
other Subsidiary is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose, whether immediate,
incidental or ultimate, of buying or carrying Margin Stock.

 

(s)            Affiliate Transactions.  Except as permitted by Section 9.8. or
as otherwise set forth in Item 6.1.(s) of the Borrower Letter, none of the
Borrower, any other Loan Party or any other Subsidiary is a party to or bound by
any agreement or arrangement with any Affiliate.

 

(t)            Intellectual Property.  Each of the Loan Parties and each other
Subsidiary owns or has the right to use, under valid license agreements or
otherwise, all patents, licenses, franchises, trademarks, trademark rights,
service marks, service mark rights,  trade names, trade name rights, trade
secrets and copyrights (collectively, “Intellectual Property”) necessary to the
conduct of its businesses, without known conflict with any patent, license,
franchise, trademark, trademark right, service mark, service mark right, trade
secret, trade name, copyright, or other proprietary right of any other Person,
except for such Intellectual Property, the absence of which, and for conflicts
which, could not reasonably be expected to have a Material Adverse Effect. Each
of the Loan Parties and each other Subsidiary has taken all such steps as it
deems reasonably necessary to protect its respective rights under and with
respect to such Intellectual Property.  No material claim has been asserted by
any Person with respect to the use of any such Intellectual Property by the
Borrower, any other Loan Party or any other Subsidiary, or challenging or
questioning the validity or effectiveness of any such Intellectual Property. 
The use of such Intellectual Property by the Borrower, the other Loan Parties
and the other Subsidiaries does not infringe on the rights of any Person,
subject to such claims and infringements as do not, in the aggregate, give rise
to any liabilities on the part of the Borrower, any other Loan Party or any
other Subsidiary that could reasonably be expected to have a Material Adverse
Effect.

 

(u)           Business.  As of the Closing Date, after having given effect to
the Acquisition and the Healthcare Properties Sale, the Borrower and its
Subsidiaries are engaged substantially in the business of acquiring, owning,
operating and developing office, retail and industrial Properties predominantly
net leased or managed leased to single tenants, together with other business
activities incidental thereto, as currently in use at the Properties.

 

(v)           Broker’s Fees.  Except for such fees owed to UBS Securities LLC
pursuant to its role as financial advisor to the Borrower in connection with the
Acquisition and the Healthcare Properties Sale, (i) no broker’s or finder’s fee,
commission or similar compensation will be payable with respect to the
transactions contemplated hereby; and (ii) no other similar fees or commissions
will be payable by any Loan Party for any other services rendered to the
Borrower, any other Loan Party or any other Subsidiary ancillary to the
transactions contemplated hereby.

 

(w)          Accuracy and Completeness of Information.  All written information,
reports and other papers and data (other than financial projections and other
forward looking statements and information of a general economic or industry
specific nature) furnished to the Administrative Agent or any Lender by, on
behalf of, or at the direction of, the Borrower, any other Loan Party or any
other Subsidiary were, at the time the same were so furnished, taken as a whole,
complete and correct in all material respects, to the extent necessary to give
the recipient a true and accurate knowledge of the subject matter, or, in the
case of financial statements, present fairly, in accordance with GAAP
consistently applied throughout the periods involved, the financial

 

49

--------------------------------------------------------------------------------


 

position of the Persons involved as at the date thereof and the results of
operations for such periods (subject, as to interim statements, to changes
resulting from normal year end audit adjustments and absence of full footnote
disclosure).  All financial projections and other forward looking statements
prepared by or on behalf of the Borrower, any other Loan Party or any other
Subsidiary that have been or may hereafter be made available to the
Administrative Agent or any Lender were or will be prepared in good faith based
on reasonable assumptions.  No fact is known to any Loan Party which has had, or
may in the future have (so far as any Loan Party can reasonably foresee), a
Material Adverse Effect which has not been set forth in the financial statements
referred to in Section 6.1.(k) or in such information, reports or other papers
or data or otherwise disclosed in writing to the Administrative Agent and the
Lenders.  No document furnished or written statement made to the Administrative
Agent or any Lender in connection with the negotiation, preparation or execution
of, or pursuant to, this Agreement or any of the other Loan Documents contains
or will contain any untrue statement of a material fact, or omits or will omit
to state a material fact necessary in order to make the statements contained
therein not misleading.

 

(x)           Not Plan Assets; No Prohibited Transactions.  None of the assets
of the Borrower, any other Loan Party or any other Subsidiary constitutes “plan
assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder.  Assuming that no Lender funds
any amount payable by it hereunder with “plan assets,” as that term is defined
in 29 C.F.R. 2510.3-101, the execution, delivery and performance of this
Agreement and the other Loan Documents, and the extensions of credit and
repayment of amounts hereunder, do not and will not constitute “prohibited
transactions” under ERISA or the Internal Revenue Code

 

(y)           Anti-Corruption Laws and Sanctions; Anti-Terrorism Laws.  None of
the Borrower, any Subsidiary, any of their respective directors, or officers,
or, to the knowledge of the Borrower, any of the Borrower’s or any Subsidiary’s
employees and agents (i) is an “enemy” or an “ally of the enemy” within the
meaning of Section 2 of the Trading with the Enemy Act of the United States, 50
U.S.C. App. §§ 1 et seq., as amended (the “Trading with the Enemy Act”) or
(ii) is in violation of (A) the Trading with the Enemy Act, (B) any of the
foreign assets control regulations of the United States Treasury Department or
any enabling legislation or executive order relating thereto, including without
limitation, Executive Order No. 13224, effective as of September 24, 2001,
relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg. 49079 (2001) or
(C) the PATRIOT Act (collectively, the “Anti-Terrorism Laws”).  The Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents (in their capacities as such) with
Anti-Corruption Laws, Anti-Terrorism Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents are in compliance with Anti-Corruption Laws, Anti-Terrorism Laws and
applicable Sanctions in all material respects.  None of the Borrower or any
Subsidiary is, or derives any of its assets or operating income from investments
in or transactions with, a Sanctioned Person and none of the respective
directors, officers, or to the knowledge of the Borrower, employees or agents of
the Borrower or any of its Subsidiaries is a Sanctioned Person.

 

(z)           Unencumbered Assets; Unencumbered Mortgage Notes.  As of the
Closing Date, after having given effect to the Acquisition and the Healthcare
Properties Sale, Part I of Item 6.1.(z) of the Borrower Letter is a correct and
complete list of all Unencumbered Assets and Part II of Item 6.1.(z) of the
Borrower Letter is a correct and complete list of all Unencumbered Mortgage
Notes.  Each of the Properties included by the Borrower in calculations of

 

50

--------------------------------------------------------------------------------


 

Unencumbered Asset Value satisfies all of the requirements contained in the
definition of “Unencumbered Asset”.  Each of the promissory notes included by
the Borrower in calculations of Unencumbered Asset Value satisfies all of the
requirements contained in the definition of “Unencumbered Mortgage Note”.

 

Section 6.2.   Survival of Representations and Warranties, Etc.

 

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or any other Subsidiary
to the Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto or any
statement contained in any certificate, financial statement or other instrument
delivered by or on behalf of any Loan Party prior to the Closing Date and
delivered to the Administrative Agent or any Lender in connection with the
underwriting or closing the transactions contemplated hereby) shall constitute
representations and warranties made by the Borrower under this Agreement. 
Subject to Section 5.1., all representations and warranties made under this
Agreement and the other Loan Documents shall be deemed to be made at and as of
the Closing Date (after giving effect to the Acquisition and the Healthcare
Properties Sale) and at and as of the date of the occurrence of each Conversion
of a Base Rate Loan into a LIBOR Loan at the request of the Borrower, except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall have been true and correct in all respects) on
and as of such earlier date) and except for changes in factual circumstances
expressly and specifically permitted hereunder.  All such representations and
warranties shall survive the effectiveness of this Agreement, the execution and
delivery of the Loan Documents and the making of the Loans.

 

ARTICLE VII. AFFIRMATIVE COVENANTS

 

For so long as this Agreement is in effect, the Borrower shall comply with the
following covenants:

 

Section 7.1.   Preservation of Existence and Similar Matters.

 

Except as otherwise permitted under Section 9.4., the Borrower shall, and shall
cause each other Loan Party and each other Subsidiary to, preserve and maintain
its respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to be so authorized and qualified could
reasonably be expected to have a Material Adverse Effect.

 

Section 7.2.   Compliance with Applicable Law and Material Contracts.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with (a) all Applicable Law, including the obtaining of
all Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect, and (b) all terms and conditions of
all Material Contracts to which it is a party.  The Borrower shall maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws, Anti-Terrorism Laws and applicable
Sanctions.

 

51

--------------------------------------------------------------------------------


 

Section 7.3.   Maintenance of Property.

 

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
(a) protect and preserve, or cause to be protected and preserved, all of its
respective material properties, including, but not limited to, all Intellectual
Property necessary to the conduct of its respective business, and maintain, or
cause to be maintained, in good repair, working order and condition all tangible
properties, ordinary wear and tear excepted, and (b) from time to time make or
cause to be made all needed and appropriate repairs, renewals, replacements and
additions to such properties, so that the business carried on in connection
therewith may be properly and advantageously conducted at all times.

 

Section 7.4.   Conduct of Business.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, carry on its respective businesses as described in
Section 6.1.(u).

 

Section 7.5.   Insurance.

 

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
maintain, or cause to be maintained, insurance (on a replacement cost basis)
with financially sound and reputable insurance companies against such risks and
in such amounts as is customarily maintained by Persons engaged in similar
businesses or as may be required by Applicable Law.  The Borrower shall from
time to time deliver to the Administrative Agent upon request a detailed list,
together with copies of all policies of the insurance then in effect, stating
the names of the insurance companies, the amounts and rates of the insurance,
the dates of the expiration thereof and the properties and risks covered
thereby.

 

Section 7.6.   Payment of Taxes and Claims.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, pay and discharge, or cause to be paid and discharged, when due
(a) all federal and state income taxes, all other material taxes and all
assessments and governmental charges or levies imposed upon it or upon its
income or profits or upon any properties belonging to it, and (b) all lawful
claims of materialmen, mechanics, carriers, warehousemen and landlords for
labor, materials, supplies and rentals which, if unpaid, might become a Lien on
any properties of such Person; provided, however, that this Section shall not
require the payment or discharge of any such tax, assessment, charge, levy or
claim which is being contested in good faith by appropriate proceedings which
operate to suspend the collection thereof and for which adequate reserves have
been established on the books of such Person in accordance with GAAP.

 

Section 7.7.   Books and Records; Inspections.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities in accordance with GAAP and Applicable Law.  The
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
to, permit representatives of the Administrative Agent or any Lender to visit
and inspect any of their respective properties, to examine and make abstracts
from any of their respective books and records and to discuss their respective
affairs, finances and accounts with their respective officers, employees and
independent public accountants (in the presence of an officer of the Borrower if
an Event of Default does not then exist), all at such reasonable times during
business hours and as often as may reasonably be requested and so long as no
Event of Default exists, with reasonable prior notice.  The Borrower shall be
obligated to reimburse the Administrative Agent and the Lenders for their costs
and expenses incurred in connection with the exercise of their rights under this
Section only if such exercise occurs while a Default or Event of

 

52

--------------------------------------------------------------------------------


 

Default exists.  If requested by the Administrative Agent, the Borrower shall
execute an authorization letter addressed to its accountants authorizing the
Administrative Agent or any Lender to discuss the financial affairs of the
Borrower, any other Loan Party or any other Subsidiary with the Borrower’s
accountants.

 

Section 7.8.   Use of Proceeds.

 

The Borrower will use the proceeds of Loans only for funding, in part, the
Acquisition and payment of costs and expenses incurred in connection with the
Acquisition and the Loan Documents and any transactions related thereto.

 

Section 7.9.   Environmental Matters.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply, or cause to be complied, with all Environmental Laws the
failure with which to comply could reasonably be expected to have a Material
Adverse Effect.  The Borrower shall comply, and shall cause each other Loan
Party and each other Subsidiary to comply, and the Borrower shall use, and shall
cause each other Loan Party and each other Subsidiary to use, commercially
reasonable efforts to cause all other Persons occupying, using or present on the
Properties to comply, with all Environmental Laws the failure with which to
comply could reasonably be expected to have a Material Adverse Effect.  The
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
to, promptly take all actions and pay or arrange to pay all costs necessary for
it and for the Properties to comply with all Environmental Laws and all
Governmental Approvals the failure with which to comply could reasonably be
expected to have a Material Adverse Effect, including actions to remove and
dispose of all Hazardous Materials and to clean up the Properties as required
under Environmental Laws.  The Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, promptly take, or cause to be taken, all
actions necessary to prevent the imposition of any Liens on any of their
respective properties arising out of or related to any Environmental Laws. 
Nothing in this Section shall impose any obligation or liability whatsoever on
the Administrative Agent or any Lender.

 

Section 7.10.   Further Assurances.

 

At the Borrower’s cost and expense and upon request of the Administrative Agent,
the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly execute and deliver or cause to be duly executed and
delivered, to the Administrative Agent such further instruments, documents and
certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.

 

Section 7.11.   REIT Status.

 

The Borrower shall maintain its status, and election to be treated, as a REIT.

 

Section 7.12.   Exchange Listing.

 

The Borrower shall maintain at least one class of common shares of the Borrower
having trading privileges on the New York Stock Exchange or the NYSE MKT LLC
Exchange or which is subject to price quotations on The NASDAQ Stock Market’s
National Market System.

 

53

--------------------------------------------------------------------------------


 

Section 7.13.   Guarantors.

 

(a)           Within 10 Business Days following the date on which any of the
following conditions first applies to any Subsidiary that is not already a
Guarantor, the Borrower shall deliver to the Administrative Agent each of the
following in form and substance satisfactory to the Administrative Agent: (i) an
Accession Agreement (or if no Guaranty is then in effect, the Guaranty), and
(ii) the items that would have been delivered under subsections (ii) through
(vi) of Section 5.1.(a) if such Subsidiary had been a Loan Party on the Closing
Date, together with such other documents and instruments relating thereto as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably request:

 

(A)          such Subsidiary Guarantees, or otherwise becomes obligated in
respect of, any Indebtedness of the Borrower or any other Subsidiary of the
Borrower (other than an Excluded Subsidiary guaranteeing or otherwise becoming
obligated in respect of the Indebtedness of another Excluded Subsidiary); or

 

(B)          (i) such Subsidiary owns an Unencumbered Asset or other asset the
value of which is included in the determination of Unencumbered Asset Value and
(ii) such Subsidiary, or any other Subsidiary that directly or indirectly owns
any Equity Interest in such Subsidiary, has incurred, acquired or suffered to
exist any Recourse Indebtedness (other than Recourse Indebtedness which,
together with all other such Indebtedness of Subsidiaries owning Unencumbered
Assets or other assets the value of which is included in the determination of
Unencumbered Asset Value and that are not Guarantors, does not exceed $1,000,000
at any time outstanding).

 

(b)           The Borrower may request in writing that the Administrative Agent
release, and upon receipt of such request the Administrative Agent shall
release, a Guarantor from the Guaranty so long as:  (i) such Guarantor is not
required to be a party to the Guaranty under the immediately preceding
subsection (a); (ii) no Default or Event of Default shall then be in existence
or would occur as a result of such release, including without limitation, a
Default or Event of Default resulting from a violation of any of the covenants
contained in Section 9.1.; (iii) the representations and warranties made or
deemed made by the Borrower and each other Loan Party in the Loan Documents to
which any of them is a party shall be true and correct in all material respects
(except in the case of a representation or warranty qualified by materiality, in
which case such representation or warranty shall be true and correct in all
respects) on and as of the date of such release with the same force and effect
as if made on and as of such date except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances expressly permitted under the Loan Documents; and
(iv) the Administrative Agent shall have received such written request at least
10 Business Days (or such shorter period as may be acceptable to the
Administrative Agent) prior to the requested date of release.  Delivery by the
Borrower to the Administrative Agent of any such request shall constitute a
representation by the Borrower that the matters set forth in the preceding
sentence (both as of the date of the giving of such request and as of the date
of the effectiveness of such request) are true and correct with respect to such
request.

 

54

--------------------------------------------------------------------------------


 

ARTICLE VIII. INFORMATION

 

For so long as this Agreement is in effect, the Borrower shall furnish to the
Administrative Agent for distribution to each of the Lenders:

 

Section 8.1.   Quarterly Financial Statements.

 

As soon as available and in any event within 5 days after the same is filed with
the SEC (but in no event later than 45 days after the close of each of the
first, second and third fiscal quarters of the Borrower), the unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such period and the related unaudited consolidated statements of income,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries for
such period, setting forth in each case in comparative form the figures as of
the end of and for the corresponding periods of the previous fiscal year, all of
which shall be certified by the chief financial officer or chief accounting
officer of the Borrower, in his or her opinion, to present fairly, in accordance
with GAAP and in all material respects, the consolidated financial position of
the Borrower and its Subsidiaries as at the date thereof and the results of
operations for such period (subject to normal year-end audit adjustments and the
absence of footnotes).  Together with such financial statements, the Borrower
shall deliver reports, in form and detail satisfactory to the Administrative
Agent, setting forth:  (a) a statement of Funds From Operations for the fiscal
quarter then ending; (b) a calculation of the financial covenants described in
Section 9.1.; (c) a listing of capital expenditures made during the fiscal
quarter then ended; (d) a listing of all Properties acquired during such fiscal
quarter, including the net operating income of each such Property, acquisition
costs and related mortgage debt, if any; and (e) summary Property information
and other information as may be requested.

 

Section 8.2.   Year-End Statements.

 

As soon as available and in any event within 5 days after the same is filed with
the SEC (but in no event later than 90 days after the end of each fiscal year of
the Borrower), the audited consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year and the related audited
consolidated statements of income, shareholders’ equity and cash flows of the
Borrower and its Subsidiaries for such fiscal year, setting forth in comparative
form the figures as at the end of and for the previous fiscal year, all of which
shall be (a) certified by the chief financial officer or chief accounting
officer of the Borrower, in his or her opinion, to present fairly, in accordance
with GAAP and in all material respects, the financial position of the Borrower
and its Subsidiaries as at the date thereof and the result of operations for
such period and (b) accompanied by the report thereon of Ernst &Young LLP or any
other independent certified public accountants of recognized national standing
reasonably acceptable to the Administrative Agent (it being acknowledged that
any of Deloitte, PricewaterhouseCoopers, Ernst & Young LLP and KPMG shall be
acceptable to the Administrative Agent), whose report shall not be subject to
(i) any “going concern” or like qualification or exception or (ii) any
qualification or exception as to the scope of such audit.  Together with such
financial statements, the Borrower shall deliver a report, certified by the
chief financial officer or chief accounting officer of Borrower, in form and
detail reasonably satisfactory to the Administrative Agent, setting forth the
Net Operating Income for each Property for such fiscal year.

 

Section 8.3.   Compliance Certificate.

 

At the time the financial statements are furnished pursuant to the immediately
preceding Sections 8.1. and 8.2., and within 5 Business Days of the
Administrative Agent’s request with respect to any other fiscal period, a
certificate substantially in the form of Exhibit H (a “Compliance Certificate”)
executed on behalf of the Borrower by the chief financial officer or chief
accounting officer of the Borrower (a) setting forth in reasonable detail as of
the end of such quarterly accounting period or fiscal

 

55

--------------------------------------------------------------------------------


 

year, as the case may be, the calculations required to establish whether the
Borrower was in compliance with the covenants contained in Section 9.1.; and
(b) stating that, to the best of his or her knowledge, information and belief
after due inquiry, no Default or Event of Default exists, or, if such is not the
case, specifying such Default or Event of Default and its nature, when it
occurred and the steps being taken by the Borrower with respect to such event,
condition or failure.

 

Section 8.4.   Other Information.

 

(a)           Promptly upon receipt thereof, copies of all material reports, if
any, submitted to the Borrower or its Board of Trustees by its independent
public accountants, and in any event all management reports;

 

(b)           Within five (5) Business Days of the filing thereof, copies of all
registration statements (excluding the exhibits thereto (unless requested by the
Administrative Agent) and any registration statements on Form S-8 or its
equivalent), reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and all
other periodic reports which any Loan Party or any other Subsidiary shall file
with the SEC or any national securities exchange;

 

(c)           Promptly upon the mailing thereof to the shareholders of the
Borrower generally, copies of all financial statements, reports and proxy
statements so mailed and promptly upon the issuance thereof copies of all press
releases issued by the Borrower, any Subsidiary or any other Loan Party;

 

(d)           If any ERISA Event shall occur that individually, or together with
any other ERISA Event that has occurred, could reasonably be expected to have a
Material Adverse Effect, a certificate of the chief executive officer or chief
financial officer of the Borrower setting forth details as to such occurrence
and the action, if any, which the Borrower or applicable member of the ERISA
Group is required, or proposes, to take;

 

(e)           To the extent any Loan Party or any other Subsidiary is aware of
the same, prompt notice of the commencement of any proceeding or investigation
by or before any Governmental Authority and any action or proceeding in any
court or other tribunal or before any arbitrator against or in any other way
relating adversely to, or adversely affecting, any Loan Party or any other
Subsidiary or any of their respective properties, assets or businesses which
could reasonably be expected to have a Material Adverse Effect;

 

(f)            A copy of any amendment to the certificate or articles of
incorporation or formation, bylaws, partnership agreement or other similar
organizational documents of the Borrower or any other Loan Party promptly upon
the Administrative Agent’s request;

 

(g)           Prompt notice of any change in the senior management of the
Borrower, any Subsidiary or any other Loan Party and any change in the business,
assets, liabilities, financial condition, results of operations or business
prospects of any Loan Party or any other Subsidiary which has had, or could
reasonably be expected to have, a Material Adverse Effect;

 

(h)           Prompt notice of the occurrence of any of the following promptly
upon a Responsible Officer obtaining knowledge thereof:  (i) Default or Event of
Default or (ii) any event which constitutes or which with the passage of time,
the giving of notice, or otherwise, would constitute a default or event of
default by any Loan Party or any other Subsidiary under any Material Contract to
which any such Person is a party or by which any such Person or any of its
respective properties may be bound;

 

56

--------------------------------------------------------------------------------


 

(i)            Prompt notice of any order, judgment or decree in excess of
$10,000,000 having been entered against any Loan Party or any other Subsidiary
or any of their respective properties or assets;

 

(j)            Prompt notice if the Borrower, any Subsidiary or any other Loan
Party shall receive any notification from any Governmental Authority alleging a
violation of any Applicable Law or any inquiry which, in either case, could
reasonably be expected to have a Material Adverse Effect;

 

(k)           Promptly upon the request of the Administrative Agent, evidence of
the Borrower’s calculation of the Ownership Share with respect to a Subsidiary
or an Unconsolidated Affiliate, such evidence to be in form and detail
satisfactory to the Administrative Agent;

 

(l)            Promptly, upon Borrower becoming aware at any time of any change
in the Borrower’s Credit Rating, a certificate stating that the Borrower’s
Credit Rating has changed and the new Credit Rating that is in effect;

 

(m)          Promptly, upon each request, information identifying the Borrower
as a Lender may request in order to comply with applicable “know your customer”
and anti-money laundering rules and regulations, including without limitation,
the PATRIOT Act;

 

(n)           Promptly, and in any event within 3 Business Days after the
Borrower obtains knowledge thereof, written notice of the occurrence of any of
the following:  (i) the Borrower, any Loan Party or any other Subsidiary shall
receive notice that any violation of or noncompliance with any Environmental Law
has or may have been committed or is threatened; (ii) the Borrower, any Loan
Party or any other Subsidiary shall receive notice that any administrative or
judicial complaint, order or petition has been filed or other proceeding has
been initiated, or is about to be filed or initiated against any such Person
alleging any violation of or noncompliance with any Environmental Law or
requiring any such Person to take any action in connection with the release or
threatened release of Hazardous Materials; (iii) the Borrower, any Loan Party or
any other Subsidiary shall receive any notice from a Governmental Authority or
private party alleging that any such Person may be liable or responsible for any
costs associated with a response to, or remediation or cleanup of, a release or
threatened release of Hazardous Materials or any damages caused thereby; or
(iv) the Borrower, any Loan Party or any other Subsidiary shall receive notice
of any other fact, circumstance or condition that could reasonably be expected
to form the basis of an Environmental Claim, in each case, where the matters
covered by such notice(s) under clauses (i) through (iv), whether individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect; and

 

(o)           From time to time and promptly upon each request, such data,
certificates, reports, statements, opinions of counsel, documents or further
information regarding any Property or the business, assets, liabilities,
financial condition, results of operations or business prospects of the
Borrower, any of its Subsidiaries, or any other Loan Party as the Administrative
Agent or any Lender may reasonably request.

 

Section 8.5.   Electronic Delivery of Certain Information.

 

(a)           Documents required to be delivered pursuant to the Loan Documents
may be delivered by electronic communication and delivery, including the
Internet, e-mail or intranet websites to which the Administrative Agent and each
Lender have access (including a commercial, third-party website or a website
sponsored or hosted by the Administrative Agent or the Borrower) provided that
the foregoing shall not apply to (i) notices to any Lender pursuant to
Article II. and (ii) any Lender that has notified the Administrative Agent and
the Borrower that it cannot or does not want to receive electronic
communications.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept

 

57

--------------------------------------------------------------------------------


 

notices and other communications to it hereunder by electronic delivery pursuant
to procedures approved by it for all or particular notices or communications. 
Documents or notices delivered electronically shall be deemed to have been
delivered twenty-four (24) hours after the date and time on which the
Administrative Agent or the Borrower posts such documents or the documents
become available on a commercial website and the Administrative Agent or
Borrower notifies each Lender of said posting and provides a link thereto
provided (x) if such notice or other communication is not sent or posted during
the normal business hours of the recipient, said posting date and time shall be
deemed to have commenced as of 10:00 a.m. Eastern time on the next business day
for the recipient and (y) if the deemed time of delivery occurs on a day that is
not a business day for the recipient, the deemed time of delivery shall be
10:00 a.m. Eastern time on the next business day for the recipient. 
Notwithstanding anything contained herein, the Borrower shall deliver paper
copies of any documents to the Administrative Agent or to any Lender that
requests such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender.  The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery.  Each Lender shall be solely responsible for requesting delivery to it
of paper copies and maintaining its paper or electronic documents.

 

(b)           Documents required to be delivered pursuant to Article II may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Borrower by the
Administrative Agent.

 

(c)           (i)            The Borrower agrees that the Administrative Agent
may, but shall not be obligated to, make the Communications (as defined below)
available to the Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”).

 

(ii)           The Platform is provided “as is” and “as available”.  None of the
Administrative Agent or any of its Related Parties warrant the adequacy of the
Platform and expressly disclaim liability for errors or omissions in the
Communications.  No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by the Administrative Agent or any of its
Related Parties in connection with the Communications or the Platform.  In no
event shall the Administrative Agent or any of its Related Parties have any
liability to the Borrower or the other Loan Parties, any Lender or any other
Person or entity for damages of any kind, including, without limitation, direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s, any Loan
Party’s or the Administrative Agent’s transmission of communications through the
Platform, except to the extent such damages are found in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from such Agent
Party’s gross negligence, willful misconduct or bad faith breach of a material
provision of this Agreement or any other Loan Document.  “Communications” means,
collectively, any notice, demand, communication, information, document or other
material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed to the
Administrative Agent or any Lender by means of electronic communications
pursuant to this Section, including through the Platform.

 

Section 8.6.   Public/Private Information.

 

The Borrower shall cooperate with the Administrative Agent in connection with
the publication of certain materials and/or information provided by or on behalf
of the Borrower.  Documents required to

 

58

--------------------------------------------------------------------------------


 

be delivered pursuant to the Loan Documents shall be delivered by or on behalf
of the Borrower to the Administrative Agent and the Lenders (collectively,
“Information Materials”) pursuant to this Article and the Borrower shall
designate Information Materials (a) that are either available to the public or
not material with respect to the Borrower and its Subsidiaries or any of their
respective securities for purposes of United States federal and state securities
laws, as “Public Information” and (b) that are not Public Information as
“Private Information”.

 

Section 8.7.   PATRIOT Act Notice; Compliance.

 

The PATRIOT Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution.  Consequently, a Lender (for itself and/or as agent for
all Lenders hereunder) may from time-to-time request, and the Borrower shall,
and shall cause the other Loan Parties to, provide to such Lender, such Loan
Party’s name, address, tax identification number and/or such other
identification information as shall be necessary for such Lender to comply with
federal law.  An “account” for this purpose may include, without limitation,
a deposit account, cash management service, a transaction or asset account, a
credit account, a loan or other extension of credit, and/or other financial
services product.

 

ARTICLE IX. NEGATIVE COVENANTS

 

For so long as this Agreement is in effect, the Borrower shall comply with the
following covenants:

 

Section 9.1.   Financial Covenants.

 

(a)           Leverage Ratio.  The Borrower shall not permit the ratio of
(i) Total Indebtedness to (ii) Total Asset Value to exceed 0.60 to 1.00 at any
time; provided, however, that if such ratio is greater than 0.60 to 1.00 but is
not greater than 0.65 to 1.00, then the Borrower shall be deemed to be in
compliance with this subsection (a) so long as (i) the Borrower completed a
Material Acquisition during the quarter in which such ratio first exceeded 0.60
to 1.00, (ii) such ratio does not exceed 0.60 to 1.00 for a period of more than
two consecutive fiscal quarters immediately following the fiscal quarter in
which such Material Acquisition was completed, (iii) the Borrower has not
maintained compliance with this subsection (a) in reliance on this proviso more
than two times during the term of this Agreement and (iv) such ratio is not
greater than 0.65 to 1.00 at any time.

 

(b)           Minimum Fixed Charge Coverage Ratio.  The Borrower shall not
permit the ratio of (i) Adjusted EBITDA for the fiscal quarter of the Borrower
most recently ending to (ii) Fixed Charges for such period, to be less than 1.50
to 1.00 at any time.

 

(c)           Secured Indebtedness.  The Borrower shall not permit the ratio of
(i) Secured Indebtedness of the Borrower and its Subsidiaries to (ii) Total
Asset Value to be greater than 0.40 to 1.00 at any time.

 

(d)           Unencumbered Leverage Ratio.  The Borrower shall not permit the
ratio of (i) Unsecured Indebtedness to (ii) Unencumbered Asset Value to be
greater than 0.60 to 1.00 at any time; provided, however, that if such ratio is
greater than 0.60 to 1.00 but is not greater than 0.65 to 1.00, then the
Borrower shall be deemed to be in compliance with this subsection (d) so long as
(i) the Borrower completed a Material Acquisition during the quarter in which
such ratio first exceeded 0.60 to 1.00, (ii) such ratio does not exceed 0.60 to
1.00 for a period of more than two consecutive fiscal quarters immediately
following the fiscal quarter in which such Material Acquisition was completed,
(iii) the

 

59

--------------------------------------------------------------------------------


 

Borrower has not maintained compliance with this subsection (d) in reliance on
this proviso more than two times during the term of this Agreement and (iv) such
ratio is not greater than 0.65 to 1.00 at any time.

 

(e)                                  Unencumbered Interest Coverage Ratio.  The
Borrower shall not permit the ratio of (i) Unencumbered Net Operating Income to
(ii) Unsecured Debt Service for the Borrower’s fiscal quarter most recently
ending, to be less than 1.750 to 1.00 at any time.

 

(f)                                   Permitted Investments. The Borrower shall
not, and shall not permit any Loan Party or other Subsidiary to, make any
Investment in or otherwise own the following items which would cause the
aggregate value of such holdings of such Persons to exceed the following levels,
as a percentage of Total Asset Value at any time:

 

(i)            Investments in Unconsolidated Affiliates and other Persons that
are not Subsidiaries, such that the aggregate value of such Investments
(determined in a manner consistent with the definition of Total Asset Value or,
if not contemplated under the definition of Total Asset Value, as determined in
accordance with GAAP) exceeds 10.0% of Total Asset Value at any time;

 

(ii)           Assets Under Development, such that the aggregate Construction
Budget for all Assets Under Development exceeds 15.0% of Total Asset Value at
any time; provided, however, that notwithstanding the foregoing, the aggregate
Construction Budget for Assets Under Development that are less than 75.0%
pre-leased shall not exceed 5.0% of Total Asset Value; for purposes of this
clause:  (x) “Construction Budget” means the fully-budgeted costs for the
acquisition and construction of a given piece of real property (including
without limitation, the cost of acquiring such piece of real property (except to
the extent any portion thereof is Unimproved Land included in the immediately
following clause (iv)), reserves for construction interest and operating
deficits, tenant improvements, leasing commissions, and infrastructure costs),
as reasonably determined by the Borrower in good faith and (y) real property
under construction to be (but not yet) acquired by the Borrower or a Subsidiary
upon completion of construction pursuant to a contract in which the seller of
such real property is required to complete construction prior to, and as a
condition precedent to, such acquisition, shall be subject to this subsection;

 

(iii)          Mortgage Receivables, such that the aggregate book value of such
Mortgage Receivables exceeds 10.0% of Total Asset Value at any time; and

 

(iv)          Unimproved Land such that the aggregate book value of all such
Unimproved Land exceeds 5.0% of Total Asset Value at any time.

 

In addition to the foregoing limitations, the aggregate value of holdings of the
Borrower, the Loan Parties and the other Subsidiaries in the items described in
the immediately foregoing clauses (ii) through (iv) shall not exceed 25.0% of
Total Asset Value at any time.

 

(g)                                  Dividends and Other Restricted Payments.

 

Subject to the following sentence, if an Event of Default exists, the Borrower
shall not, and shall not permit any of its Subsidiaries to, declare or make any
Restricted Payments except that the Borrower may declare and make cash
distributions to its shareholders in an aggregate amount not to exceed the
minimum amount necessary for the Borrower to remain in compliance with
Section 7.11. and to avoid the imposition of income or excise taxes imposed
under Sections 857(b)(1), 857(b)(3) and 4981 of the

 

60

--------------------------------------------------------------------------------


 

Internal Revenue Code and Subsidiaries may pay Restricted Payments to the
Borrower or any other Subsidiary.  If an Event of Default specified in
Section 10.1.(a), Section 10.1.(e) or Section 10.1.(f) shall exist, or if as a
result of the occurrence of any other Event of Default any of the Obligations
have been accelerated pursuant to Section 10.2.(a), the Borrower shall not, and
shall not permit any Subsidiary to, make any Restricted Payments to any Person
except that Subsidiaries may pay Restricted Payments to the Borrower or any
other Subsidiary.

 

Section 9.2.   Negative Pledge.

 

(a)           The Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, create, assume, or incur any Lien (other than
Permitted Liens) upon any of its properties, assets, income or profits of any
character whether now owned or hereafter acquired if immediately prior to the
creation, assumption or incurring of such Lien, or immediately thereafter, a
Default or Event of Default is or would be in existence, including without
limitation, a Default or Event of Default resulting from a violation of any of
the covenants contained in Section 9.1.

 

(b)           The Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary (other than an Excluded Subsidiary) to, enter into,
assume or otherwise be bound by any Negative Pledge except for a Negative Pledge
contained in (i)  an agreement (x) evidencing Indebtedness which (A) the
Borrower, such Loan Party or such Subsidiary may create, incur, assume, or
permit or suffer to exist without violation of this Agreement and (B) is secured
by a Lien permitted to exist under the Loan Documents, and (y) which prohibits
the creation of any other Lien on only the property securing such Indebtedness
as of the date such agreement was entered into; (ii) an agreement relating to
the sale of a Subsidiary or assets pending such sale, provided that in any such
case the Negative Pledge applies only to the Subsidiary or the assets that are
the subject of such sale; or (iii) a Negative Pledge contained in any agreement
that evidences unsecured Indebtedness which contains restrictions on encumbering
assets that are substantially similar to those restrictions contained in the
Loan Documents.

 

Section 9.3.   Restrictions on Intercompany Transfers.

 

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary (other than an Excluded Subsidiary) to, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of any Subsidiary (other than an Excluded Subsidiary)
to: (a) pay dividends or make any other distribution on any of such Subsidiary’s
capital stock or other equity interests owned by the Borrower or any Subsidiary;
(b) pay any Indebtedness owed to the Borrower or any Subsidiary; (c) make loans
or advances to the Borrower or any Subsidiary; or (d) transfer any of its
property or assets to the Borrower or any Subsidiary; other than (i) with
respect to clauses (a) through (d) those encumbrances or restrictions contained
in any Loan Document, the Existing Credit Agreement, or in any other agreement
(A) evidencing Unsecured Indebtedness that the Borrower, any other Loan Party
any other Subsidiary may create, incur, assume or permit or suffer to exist
under this Agreement and (B) containing encumbrances and restrictions imposed in
connection with such Unsecured Indebtedness that are either substantially
similar to, or less restrictive than, the encumbrances and restrictions set
forth in Section 9.1.(g) and Section 9.4. of this Agreement and Section 13 of
the Guaranty, or, (ii) with respect to clause (d), customary provisions
restricting assignment of any agreement entered into by the Borrower, any other
Loan Party or any Subsidiary in the ordinary course of business. 
Notwithstanding anything to the contrary in the foregoing, the restrictions in
this Section shall not apply to any provision of any Guaranty entered into by
the Borrower, any other Loan Party or any other Subsidiary relating to the
Indebtedness of any Subsidiary of the Borrower permitted to be incurred
hereunder, which provision subordinates any rights of the Borrower, other Loan
Party or any other Subsidiary to payment from such Subsidiary to the payment in
full of such Indebtedness.

 

61

--------------------------------------------------------------------------------


 

Section 9.4.   Merger, Consolidation, Sales of Assets and Other Arrangements.

 

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, (i) enter into any transaction of merger or consolidation;
(ii) liquidate, windup or dissolve itself (or suffer any liquidation or
dissolution); or (iii) convey, sell, lease, sublease, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets, or the capital stock of or other
Equity Interests in any of its Subsidiaries, whether now owned or hereafter
acquired; provided, however, that:

 

(a)           any of the actions described in the immediately preceding
clauses (i) through (iii) may be taken with respect to any Subsidiary or any
other Loan Party (other than the Borrower), including, for the avoidance of
doubt, the sale, transfer or other disposition of the capital stock of or other
Equity Interests in any Subsidiary of the Borrower, so long as immediately prior
to the taking of such action, and immediately thereafter and after giving effect
thereto, no Default or Event of Default is or would be in existence;

 

(b)           the Borrower, its Subsidiaries and the other Loan Parties may
lease and sublease their respective assets, as lessor or sublessor (as the case
may be), in the ordinary course of their business;

 

(c)           a Person may merge with and into the Borrower so long as (i) the
Borrower is the survivor of such merger, (ii) immediately prior to such merger,
and immediately thereafter and after giving effect thereto, no Default or Event
of Default is or would be in existence; and (iii) the Borrower shall have given
the Administrative Agent and the Lenders at least 10 Business Days’ prior
written notice of such merger (except that such prior notice shall not be
required in the case of the merger of a Subsidiary with and into the Borrower);
and

 

(d)           the Borrower and each Subsidiary may sell, transfer or dispose of
assets among themselves.

 

Section 9.5.   Plans.

 

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, permit any of its respective assets to become or be deemed to be
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder.  The Borrower shall not cause or
permit to occur, and shall not permit any other member of the ERISA Group to
cause or permit to occur, any ERISA Event if such ERISA Event could reasonably
be expected to have a Material Adverse Effect.

 

Section 9.6.   Fiscal Year.

 

The Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to, change its fiscal year from that in effect as of the Closing
Date.

 

Section 9.7.   Modifications of Organizational Documents.

 

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, amend, supplement, restate or otherwise modify its certificate or
articles of incorporation or formation, by-laws, operating agreement,
declaration of trust, partnership agreement or other applicable organizational
document if such amendment, supplement, restatement or other modification
(a) could

 

62

--------------------------------------------------------------------------------


 

reasonably be expected to be adverse to the interest of the Lenders in any
material respect or (b) could reasonably be expected to have a Material Adverse
Effect.

 

Section 9.8.   Transactions with Affiliates.

 

The Borrower shall not permit to exist or enter into, and shall not permit any
other Loan Party or any other Subsidiary to permit to exist or enter into, any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate, except (a) as set forth in
Item 6.1.(s) of the Borrower Letter, (b) transactions among the Borrower and any
Wholly Owned Subsidiary or among Wholly Owned Subsidiaries or (c) transactions
in the ordinary course of and pursuant to the reasonable requirements of the
business of the Borrower, such other Loan Party or such other Subsidiary and
upon fair and reasonable terms which are no less favorable to the Borrower, such
other Loan Party or such other Subsidiary than would be obtained in a comparable
arm’s length transaction with a Person that is not an Affiliate.

 

Section 9.9.   Environmental Matters.

 

The Borrower shall not, and shall not permit any other Loan Party, any other
Subsidiary or any other Person to, use, generate, discharge, emit, manufacture,
handle, process, store, release, transport, remove, dispose of or clean up any
Hazardous Materials on, under or from the Properties in violation of any
Environmental Law or in a manner that could lead to any Environmental Claim or
pose a risk to human health, safety or the environment, in each case, that could
reasonably be expected to have a Material Adverse Effect.  Nothing in this
Section shall impose any obligation or liability whatsoever on the
Administrative Agent or any Lender.

 

Section 9.10.   Derivatives Contracts.

 

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, enter into or become obligated in respect of, Derivatives
Contracts, other than Derivatives Contracts entered into by the Borrower, any
such Loan Party or any such Subsidiary in the ordinary course of business and
which are intended to establish a hedge in respect of liabilities, commitments
or assets held or reasonably anticipated by the Borrower, such other Loan Party
or such other Subsidiary.

 

Section 9.11.   Guaranties of Other Indebtedness.

 

The Borrower shall not Guarantee any Indebtedness of any Person other than a
Subsidiary of the Borrower, and the Borrower shall not permit any Subsidiary to
Guarantee any Indebtedness of any Person other than the Borrower or another
Subsidiary of the Borrower.

 

Section 9.12.   Use of Proceeds.

 

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, use any part of the proceeds of the Loans to (a) purchase or
carry, or to reduce or retire or refinance any credit incurred to purchase or
carry, any Margin Stock (within the meaning of Regulation U or Regulation X of
the Board of Governors of the Federal Reserve System) or (b) to extend credit to
others for the purpose of purchasing or carrying any such margin stock.  The
Borrower shall not, and shall not permit any other Loan Party or Subsidiary to,
use any proceeds of any Loan directly or, to the knowledge of the Borrower,
indirectly in any manner which would violate Anti-Corruption Laws,
Anti-Terrorism Laws or applicable Sanctions.

 

63

--------------------------------------------------------------------------------


 

ARTICLE X. DEFAULT

 

Section 10.1.   Events of Default.

 

Each of the following shall constitute an “Event of Default”, whatever the
reason for such event and whether it shall be voluntary or involuntary or be
effected by operation of Applicable Law or pursuant to any judgment or order of
any Governmental Authority (for the avoidance of doubt, it being acknowledged
and agreed by the parties hereto that the absence of any Default or Event of
Default shall not be a condition precedent to the occurrence of the Closing
Date):

 

(a)                                 Default in Payment.  The Borrower (i) shall
fail to pay when due under this Agreement or any other Loan Document (whether
upon demand, at maturity, by reason of acceleration or otherwise) the principal
of any of the Loans or (ii) shall fail to pay when due any interest on any of
the Loans or any of the other payment Obligations owing by the Borrower under
this Agreement, any other Loan Document or any other Loan Party shall fail to
pay when due any payment Obligation owing by such other Loan Party under any
Loan Document to which it is a party, and, in the case of a failure described in
this clause (ii), such failure shall continue for a period of 5 Business Days.

 

(b)                                 Default in Performance.

 

(i)            Any Loan Party shall fail to perform or observe any term,
covenant, condition or agreement on its part to be performed or observed and
contained in Section 8.4.(h) or Article IX.; or

 

(ii)           Any Loan Party shall fail to perform or observe any term,
covenant, condition or agreement contained in this Agreement or any other Loan
Document to which it is a party and not otherwise mentioned in this Section, and
in the case of this subsection (b)(ii) only, such failure shall continue for a
period of 30 days after the earlier of (x) the date upon which a Responsible
Officer of the Borrower or such other Loan Party obtains knowledge of such
failure or (y) the date upon which the Borrower has received written notice of
such failure from the Administrative Agent.

 

(c)                                  Misrepresentations.  Any written statement,
representation or warranty made or deemed made by or on behalf of any Loan Party
under this Agreement or under any other Loan Document, or any amendment hereto
or thereto, or in any other writing or statement at any time furnished by, or at
the direction of, any Loan Party to the Administrative Agent or any Lender,
shall at any time prove to have been incorrect or misleading, in light of the
circumstances in which made or deemed made, in any material respect when
furnished or made or deemed made.

 

(d)                                 Indebtedness Cross-Default.

 

(i)            The Borrower, any other Loan Party or any other Subsidiary shall
fail to pay when due and payable (after giving effect to any applicable grace or
cure period) the principal of, or interest on, any Indebtedness (other than the
Loans) having an aggregate outstanding principal amount (or, in the case of any
Derivatives Contract, having a Derivatives Termination Value) of $25,000,000 or
more (or $50,000,000 or more in the case of Nonrecourse Indebtedness of Excluded
Subsidiaries) (“Material Indebtedness”);

 

(ii)           (x) The maturity of any Material Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument

 

64

--------------------------------------------------------------------------------


 

evidencing, providing for the creation of or otherwise concerning such Material
Indebtedness or (y) any Material Indebtedness shall have been required to be
prepaid or repurchased prior to the stated maturity thereof; or

 

(iii)          Any other event shall have occurred and be continuing which, with
or without the passage of time, the giving of notice, or otherwise, would permit
any holder or holders of any Material Indebtedness, any trustee or agent acting
on behalf of such holder or holders or any other Person, to accelerate the
maturity of any such Material Indebtedness or require any such Material
Indebtedness to be prepaid or repurchased prior to its stated maturity.

 

(e)                                  Voluntary Bankruptcy Proceeding.  The
Borrower, any other Loan Party or any Subsidiary (other than (x) an Excluded
Subsidiary all Indebtedness of which is Nonrecourse Indebtedness, (y) a
Guarantor that, together with all other Guarantors then subject to a bankruptcy
proceeding or other proceeding or condition described in this subsection or the
immediately following subsection, does not account for more than $25,000,000 of
Total Asset Value, or (z) a Subsidiary (other than an Excluded Subsidiary all
the Indebtedness of which is Nonrecourse Indebtedness) that, together with all
other Subsidiaries then subject to a bankruptcy proceeding or other proceeding
or condition described in this subsection or the immediately following
subsection, does not account for more than $50,000,000 of Total Asset Value)
shall:  (i) commence a voluntary case under the Bankruptcy Code, or other
federal bankruptcy laws (as now or hereafter in effect); (ii) file a petition
seeking to take advantage of any other Applicable Laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding-up, or composition
or adjustment of debts; (iii) consent to, or fail to contest in a timely and
appropriate manner, any petition filed against it in an involuntary case under
such bankruptcy laws or other Applicable Laws or consent to any proceeding or
action described in the immediately following subsection; (iv) apply for or
consent to, or fail to contest in a timely and appropriate manner, the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
or liquidator of itself or of a substantial part of its property, domestic or
foreign; (v) admit in writing its inability to pay its debts as they become due;
(vi) make a general assignment for the benefit of creditors; (vii) make a
conveyance fraudulent as to creditors under any Applicable Law; or (viii) take
any corporate or partnership action for the purpose of effecting any of the
foregoing.

 

(f)                                   Involuntary Bankruptcy Proceeding.  A case
or other proceeding shall be commenced against the Borrower, any other Loan
Party or any Subsidiary (other than (x) an Excluded Subsidiary all Indebtedness
of which is Nonrecourse Indebtedness, (y) a Guarantor that, together with all
other Guarantors then subject to a bankruptcy proceeding or other proceeding or
condition described in this subsection or the immediately preceding subsection,
does not account for more than $25,000,000 of Total Asset Value, or (z) a
Subsidiary (other than an Excluded Subsidiary all the Indebtedness of which is
Nonrecourse Indebtedness) that, together with all other Subsidiaries then
subject to a bankruptcy proceeding or other proceeding or condition described in
this subsection or the immediately preceding subsection, does not account for
more than $50,000,000 of Total Asset Value) or any other Loan Party, in any
court of competent jurisdiction seeking:  (i) relief under the Bankruptcy Code,
or other federal bankruptcy laws (as now or hereafter in effect) or under any
other Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; or (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of such
Person, or of all or any substantial part of the assets, domestic or foreign, of
such Person, and, in the case of either (i) or (ii), such case or proceeding
shall continue undismissed or unstayed for a period of 60 consecutive
calendar days, or an order granting the remedy or other relief requested in such
case or proceeding against the Borrower, such Subsidiary or such other Loan
Party (including, but

 

65

--------------------------------------------------------------------------------


 

not limited to, an order for relief under such Bankruptcy Code or such other
federal bankruptcy laws) shall be entered.

 

(g)           Revocation of Loan Documents.  Any Loan Party shall (or shall
attempt to) disavow, revoke or terminate any Loan Document to which it is a
party or shall otherwise challenge or contest in any action, suit or proceeding
in any court or before any Governmental Authority the validity or enforceability
of any Loan Document or any Loan Document shall cease to be in full force and
effect (except as a result of the express terms thereof).

 

(h)           Judgment.  A judgment or order for the payment of money or for an
injunction or other non-monetary relief shall be entered against the Borrower,
any other Loan Party, or any other Subsidiary by any court or other tribunal and
(i) such judgment or order shall continue for a period of thirty (30) days
without being paid, stayed or dismissed through appropriate appellate
proceedings and (ii) either (A) the amount of such judgment or order (x) for
which insurance has not been acknowledged in writing by the applicable insurance
carrier (or the amount as to which the insurer has denied liability) or (y) is
not otherwise subject to indemnification or reimbursement on reasonable terms
and conditions by Persons reasonably likely to honor such indemnification or
reimbursement obligations, exceeds, individually or together with all other such
judgments or orders entered against (1) in the case of the Borrower or any
Guarantor, $25,000,000, or (2) in the case of any other Subsidiaries,
$50,000,000 or (B) in the case of an injunction or other non-monetary relief,
such injunction or judgment or order could reasonably be expected to have a
Material Adverse Effect.

 

(i)            Attachment.  A warrant, writ of attachment, execution or similar
process shall be issued against any property of the Borrower, any other Loan
Party or any other Subsidiary, which exceeds, individually or together with all
other such warrants, writs, executions and processes, (1) for the Borrower or
any Guarantor, $25,000,000, or (2) for any other Subsidiaries, $50,000,000, and
such warrant, writ, execution or process shall not be paid, discharged, vacated,
stayed or bonded for a period of thirty (30) days; provided, however, that if a
bond has been issued in favor of the claimant or other Person obtaining such
warrant, writ, execution or process, the issuer of such bond shall execute a
waiver or subordination agreement in form and substance satisfactory to the
Administrative Agent pursuant to which the issuer of such bond subordinates its
right of reimbursement, contribution or subrogation to the Obligations and
waives or subordinates any Lien it may have on the assets of the Borrower or any
Subsidiary.

 

(j)            ERISA.

 

(i)            Any ERISA Event shall have occurred that results or could
reasonably be expected to result in liability to any member of the ERISA Group
aggregating in excess of $10,000,000; or

 

(ii)           The “benefit obligation” of all Plans exceeds the “fair market
value of plan assets” for such Plans by more than $10,000,000, all as
determined, and with such terms defined, in accordance with FASB ASC 715.

 

(k)           Loan Documents.  An Event of Default (as defined therein) shall
occur under any of the other Loan Documents.

 

66

--------------------------------------------------------------------------------


 

(l)            Change of Control.

 

(i)            Except for GOV, any “person” or “group” (as such terms are used
in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), is or becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person will be
deemed to have “beneficial ownership” of all securities that such Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 25.0% of the total
voting power of the then outstanding voting stock of the Borrower;

 

(ii)           During any period of 12 consecutive months ending after the
Closing Date, individuals who at the beginning of any such 12-month period
constituted the Board of Trustees of the Borrower (together with any new
trustees whose election by such Board or whose nomination for election by the
shareholders of the Borrower was approved by a vote of a majority of the
trustees then still in office who were either trustees at the beginning of such
period or whose election or nomination for election was previously so approved)
cease for any reason to constitute a majority of the Board of Trustees of the
Borrower then in office; or

 

(iii)          RMR shall cease for any reason to act as the sole business
manager and property manager for the Borrower.

 

Section 10.2.   Remedies Upon Event of Default.

 

Upon the occurrence of an Event of Default the following provisions shall apply:

 

(a)           Acceleration; Termination of Facilities.

 

(i)            Automatic.  Upon the occurrence of an Event of Default specified
in Sections 10.1.(e) or 10.1.(f), (A) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding and (B) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents shall become immediately and automatically due and
payable without presentment, demand, protest, or other notice of any kind, all
of which are expressly waived by the Borrower on behalf of itself and the other
Loan Parties.

 

(ii)           Optional.  If any other Event of Default shall exist, the
Administrative Agent may, and at the direction of the Requisite Lenders shall
declare (A) the principal of, and accrued interest on, the Loans and the Notes
at the time outstanding and (B) all of the other Obligations, including, but not
limited to, the other amounts owed to the Lenders and the Administrative Agent
under this Agreement, the Notes or any of the other Loan Documents to be
forthwith due and payable, whereupon the same shall immediately become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived by the Borrower on behalf of itself and the other
Loan Parties.

 

(b)           Loan Documents.  The Requisite Lenders may direct the
Administrative Agent to, and the Administrative Agent if so directed shall,
exercise any and all of its rights under any and all of the other Loan
Documents.

 

67

--------------------------------------------------------------------------------


 

(c)           Applicable Law.  The Requisite Lenders may direct the
Administrative Agent to, and the Administrative Agent if so directed shall,
exercise all other rights and remedies it may have under any Applicable Law.

 

(d)           Appointment of Receiver.  To the extent permitted by Applicable
Law, the Administrative Agent and the Lenders shall be entitled to the
appointment of a receiver for the assets and properties of the Borrower and its
Subsidiaries, without notice of any kind whatsoever and without regard to the
adequacy of any security for the Obligations or the solvency of any party bound
for its payment, to take possession of all or any portion of the property and/or
the business operations of the Borrower and its Subsidiaries and to exercise
such power as the court shall confer upon such receiver.

 

(e)           Specified Derivatives Contract Remedies.  Notwithstanding any
other provision of this Agreement or other Loan Document, each Specified
Derivatives Provider shall have the right, with prompt notice to the
Administrative Agent, but without the approval or consent of or other action by
the Administrative Agent or the Lenders, and without limitation of other
remedies available to such Specified Derivatives Provider under contract or
Applicable Law, in each case, in accordance with the terms of the applicable
Specified Derivatives Contract, to undertake any of the following:  (a) to
declare an event of default, termination event or other similar event under any
Specified Derivatives Contract and to create an “Early Termination Date” (as
defined therein) in respect thereof, (b) to determine net termination amounts in
respect of any and all Specified Derivatives Contracts in accordance with the
terms thereof, and to set off amounts among such contracts, (c) to set off or
proceed against deposit account balances, securities account balances and other
property and amounts held by such Specified Derivatives Provider pursuant to any
Derivatives Support Document, including any “Posted Collateral” (as defined in
any credit support annex included in any such Derivatives Support Document to
which such Specified Derivatives Provider may be a party), and (d) to prosecute
any legal action against the Borrower, any Loan Party or other Subsidiary to
enforce or collect net amounts owing to such Specified Derivatives Provider
pursuant to any Specified Derivatives Contract.

 

Section 10.3.   Reserved.

 

Section 10.4.   Marshaling; Payments Set Aside.

 

None of the Administrative Agent, any Lender or any Specified Derivatives
Provider shall be under any obligation to marshal any assets in favor of any
Loan Party or any other party or against or in payment of any or all of the
Obligations or the Specified Derivatives Obligations.  To the extent that any
Loan Party makes a payment or payments to the Administrative Agent, any Lender
or any Specified Derivatives Provider, or the Administrative Agent, any Lender
or any Specified Derivatives Provider enforce their security interests or
exercise their rights of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then to the extent of such
recovery, the Obligations or Specified Derivatives Obligations, or part thereof
originally intended to be satisfied, and all Liens, rights and remedies
therefor, shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.

 

68

--------------------------------------------------------------------------------


 

Section 10.5.   Allocation of Proceeds.

 

If an Event of Default exists, all payments received by the Administrative Agent
(or any Lender as a result of its exercise of remedies permitted under
Section 12.3.) under any of the Loan Documents in respect of any Obligations
shall be applied in the following order and priority:

 

(a)           to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such;

 

(b)           to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this
clause (b) payable to them;

 

(c)           to payment of that portion of the  Obligations constituting
accrued and unpaid interest on the Loans, ratably among the Lenders in
proportion to the respective amounts described in this clause (c) payable to
them;

 

(d)           to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts in this clause (d) payable to them; and

 

(e)           the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.

 

Section 10.6.   Performance by Administrative Agent.

 

If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, after notice to the Borrower, perform or attempt to perform such covenant,
duty or agreement on behalf of the Borrower or such other Loan Party (if any)
after the expiration of any cure or grace periods set forth herein.  In such
event, the Borrower shall, at the request of the Administrative Agent, promptly
pay any amount reasonably expended by the Administrative Agent in such
performance or attempted performance to the Administrative Agent, together with
interest thereon at the applicable Post-Default Rate from the date of such
expenditure until paid.  Notwithstanding the foregoing, neither the
Administrative Agent nor any Lender shall have any liability or responsibility
whatsoever for the performance of any obligation of the Borrower under this
Agreement or any other Loan Document.

 

Section 10.7.   Rights Cumulative.

 

(a)           Generally.  The rights and remedies of the Administrative Agent,
the Lenders and the Specified Derivatives Providers under this Agreement, each
of the other Loan Documents and Specified Derivatives Contracts shall be
cumulative and not exclusive of any rights or remedies which any of them may
otherwise have under Applicable Law.  In exercising their respective rights and
remedies the Administrative Agent, the Lenders and the Specified Derivatives
Providers may be selective and no failure or delay by the Administrative Agent,
any of the Lenders or any of the Specified Derivatives Providers in exercising
any right shall operate as a waiver of it, nor shall any single or partial
exercise of any power or right preclude its other or further exercise or the
exercise of any other power or right.

 

(b)           Enforcement by Administrative Agent.  Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively

 

69

--------------------------------------------------------------------------------


 

in, and all actions and proceedings at law in connection with such enforcement
shall be instituted and maintained exclusively by, the Administrative Agent in
accordance with Article X. for the benefit of all the Lenders; provided that the
foregoing shall not prohibit (i) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(ii) any Specified Derivatives Provider from exercising the rights and remedies
that inure to its benefit under any Specified Derivatives Contract, (iii) any
Lender from exercising setoff rights in accordance with Section 12.3. (subject
to the terms of Section 3.3.), or (iv) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (x) the Requisite Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Article X. and (y) in addition to the matters set forth in clauses (iii) and
(iv) of the preceding proviso and subject to Section 3.3., any Lender may, with
the consent of the Requisite Lenders, enforce any rights and remedies available
to it and as authorized by the Requisite Lenders.

 

ARTICLE XI. THE ADMINISTRATIVE AGENT

 

Section 11.1.   Appointment and Authorization.

 

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto.  Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders.  Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders.  Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein.  Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law.  Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.  The Administrative Agent shall deliver or
otherwise make available to each Lender, promptly upon receipt thereof by the
Administrative Agent, copies of each of the financial statements, certificates,
notices and other documents delivered to the Administrative Agent pursuant to
Article VIII. that the Borrower is not otherwise required to deliver directly to
the Lenders.  The Administrative Agent will furnish to any Lender, upon the
request of such Lender, a copy (or, where appropriate, an original) of any
document, instrument, agreement, certificate or notice furnished to the
Administrative Agent by the Borrower, any other Loan Party or any other
Affiliate of the Borrower, pursuant to this Agreement or any other Loan Document
not already delivered or otherwise made available to such Lender pursuant to the
terms of this Agreement or any such other Loan Document.  As to any matters not
expressly provided for by the Loan Documents (including, without limitation,
enforcement or collection of any of the Obligations), the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Requisite Lenders
(or all of the Lenders if explicitly required under any other provision of this
Agreement), and such

 

70

--------------------------------------------------------------------------------


 

instructions shall be binding upon all Lenders and all holders of any of the
Obligations; provided, however, that, notwithstanding anything in this Agreement
to the contrary, the Administrative Agent shall not be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law.  Not in
limitation of the foregoing, the Administrative Agent may exercise any right or
remedy it or the Lenders may have under any Loan Document upon the occurrence of
a Default or an Event of Default unless the Requisite Lenders have directed the
Administrative Agent otherwise.  Without limiting the foregoing, no Lender shall
have any right of action whatsoever against the Administrative Agent as a result
of the Administrative Agent acting or refraining from acting under this
Agreement or any of the other Loan Documents in accordance with the instructions
of the Requisite Lenders, or where applicable, all the Lenders.

 

Section 11.2.   Citibank or any Successor Administrative Agent as Lender.

 

The Lender acting as Administrative Agent shall have the same rights and powers
as a Lender or a Specified Derivatives Provider, as the case may be, under this
Agreement, any other Loan Document or any Specified Derivatives Contract, as the
case may be, as any other Lender or Specified Derivatives Provider and may
exercise the same as though it were not the Administrative Agent; and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated, include
Citibank in each case in its individual capacity.  Citibank and its Affiliates
may each accept deposits from, maintain deposits or credit balances for, invest
in, lend money to, act as trustee under indentures of, serve as financial
advisor to, and generally engage in any kind of business with the Borrower, any
other Loan Party or any other Affiliate thereof as if it were any other bank and
without any duty to account therefor to the other Lenders, or any Specified
Derivatives Providers.  Further, the Administrative Agent and any Affiliate may
accept fees and other consideration from the Borrower for services in connection
with this Agreement or any Specified Derivatives Contract, or otherwise without
having to account for the same to the other Lenders or any Specified Derivatives
Providers.  The Lenders acknowledge that, pursuant to such activities, Citibank
or its Affiliates may receive information regarding the Borrower, other Loan
Parties, other Subsidiaries and other Affiliates (including information that may
be subject to confidentiality obligations in favor of such Person) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them.

 

Section 11.3.   Approvals of Lenders.

 

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent or approval (a) shall be given in the form of a
written notice to such Lender, (b) shall be accompanied by a description of the
matter or issue as to which such determination, consent or approval is
requested, or shall advise such Lender where information, if any, regarding such
matter or issue may be inspected, or shall otherwise describe the matter or
issue to be resolved and (c) shall include, if reasonably requested by such
Lender and to the extent not previously provided to such Lender, written
materials provided to the Administrative Agent by the Borrower in respect of the
matter or issue to be resolved.  Unless a Lender shall give written notice to
the Administrative Agent that it specifically objects to the requested
determination, consent or approval (together with a reasonable written
explanation of the reasons behind such objection) within 10 Business Days (or
such lesser or greater period as may be specifically required under the express
terms of the Loan Documents) of receipt of such communication, such Lender shall
be deemed to have conclusively approved such requested determination, consent or
approval.  The provisions of this Section shall not apply to any amendment,
waiver or consent regarding any of the matters described in Section 12.6.(b).

 

71

--------------------------------------------------------------------------------


 

Section 11.4.   Notice of Events of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default”; provided, the failure to
provide such a “notice of default” to the Administrative Agent shall not result
in any liability of such Lender to any other party to this Agreement.  If any
Lender (excluding the Lender which is also serving as the Administrative Agent)
becomes aware of any Default or Event of Default, it shall promptly send to the
Administrative Agent such a “notice of default”.  Further, if the Administrative
Agent receives such a “notice of default”, the Administrative Agent shall give
prompt notice thereof to the Lenders.

 

Section 11.5.   Administrative Agent’s Reliance.

 

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by it under or in connection with
this Agreement or any other Loan Document, except for its or their own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein or therein as determined by a court of competent jurisdiction in a
final non-appealable judgment.  Without limiting the generality of the
foregoing, the Administrative Agent may consult with legal counsel (including
its own counsel or counsel for the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts.  Neither the
Administrative Agent nor any of its Related Parties: (a) makes any warranty or
representation to any Lender or any other Person, or shall be responsible to any
Lender or any other Person for any statement, warranty or representation made or
deemed made by the Borrower, any other Loan Party or any other Person in or in
connection with this Agreement or any other Loan Document; (b) shall have any
duty to ascertain or to inquire as to the performance or observance of any of
the terms, covenants or conditions of this Agreement or any other Loan Document
or the satisfaction of any conditions precedent under this Agreement or any Loan
Document on the part of the Borrower or other Persons (other than, in the case
of the satisfaction of any conditions precedent, confirmation of receipt of
items expressly required to be delivered to the Administrative Agent), or to
inspect the property, books or records of the Borrower or any other Person;
(c) shall be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other Loan Document, any other instrument or document furnished pursuant
thereto or any collateral covered thereby or the perfection or priority of any
Lien in favor of the Administrative Agent on behalf of the Lenders and the
Specified Derivatives Providers in any such collateral; (d) shall have any
liability in respect of any recitals, statements, certifications,
representations or warranties contained in any of the Loan Documents or any
other document, instrument, agreement, certificate or statement delivered in
connection therewith; and (e) shall incur any liability under or in respect of
this Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone, telecopy
or electronic mail) believed by it to be genuine and signed, sent or given by
the proper party or parties.  The Administrative Agent may execute any of its
duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct in the selection of such agent or
attorney-in-fact as determined by a court of competent jurisdiction in a final
non-appealable judgment.

 

72

--------------------------------------------------------------------------------


 

Section 11.6.   Indemnification of Administrative Agent.

 

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, reasonable out-of-pocket
costs and expenses of any kind or nature whatsoever which may at any time be
imposed on, incurred by, or asserted against the Administrative Agent (in its
capacity as Administrative Agent but not as a Lender) in any way relating to or
arising out of the Loan Documents, any transaction contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent under the
Loan Documents (collectively, “Indemnifiable Amounts”); provided, however, that
no Lender shall be liable for any portion of such Indemnifiable Amounts to the
extent resulting from the Administrative Agent’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable judgment; provided, however, that no action taken in accordance
with the directions of the Requisite Lenders (or all of the Lenders, if
expressly required hereunder) shall be deemed to constitute gross negligence or
willful misconduct for purposes of this Section.  Without limiting the
generality of the foregoing, each Lender agrees to reimburse the Administrative
Agent (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) promptly upon demand for its Pro Rata
Share, (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of any out-of-pocket expenses (including the
reasonable fees and expenses of the counsel to the Administrative Agent)
incurred by the Administrative Agent in connection with the preparation,
negotiation, execution, administration, or enforcement (whether through
negotiations, legal proceedings, or otherwise) of, or legal advice with respect
to the rights or responsibilities of the parties under, the Loan Documents, any
suit or action brought by the Administrative Agent to enforce the terms of the
Loan Documents and/or collect any Obligations, any “lender liability” suit or
claim brought against the Administrative Agent and/or the Lenders, and any claim
or suit brought against the Administrative Agent and/or the Lenders arising
under any Environmental Laws.  Such out-of-pocket expenses (including counsel
fees) shall be advanced by the Lenders on the request of the Administrative
Agent notwithstanding any claim or assertion that the Administrative Agent is
not entitled to indemnification hereunder upon receipt of an undertaking by the
Administrative Agent that the Administrative Agent will reimburse the Lenders if
it is actually and finally determined by a court of competent jurisdiction that
the Administrative Agent is not so entitled to indemnification.  The agreements
in this Section shall survive the payment of the Loans and all other amounts
payable hereunder or under the other Loan Documents and the termination of this
Agreement.  If the Borrower shall reimburse the Administrative Agent for any
Indemnifiable Amount following payment by any Lender to the Administrative Agent
in respect of such Indemnifiable Amount pursuant to this Section, the
Administrative Agent shall share such reimbursement on a ratable basis with each
Lender making any such payment.

 

Section 11.7.   Lender Credit Decision, Etc.

 

Each Lender expressly acknowledges and agrees that neither the Administrative
Agent nor any of its Related Parties has made any representations or warranties
to such Lender and that no act by the Administrative Agent hereafter taken,
including any review of the affairs of the Borrower, any other Loan Party or any
other Subsidiary or Affiliate, shall be deemed to constitute any such
representation or warranty by the Administrative Agent to any Lender.  Each
Lender acknowledges that it has made its own credit and legal analysis and
decision to enter into this Agreement and the transactions contemplated hereby,
independently and without reliance upon the Administrative Agent, any other
Lender or counsel to the Administrative Agent, or any of their respective
Related Parties, and based on the financial statements of the Borrower, the
other Loan Parties, the other Subsidiaries and other Affiliates, and inquiries
of such Persons, its independent due diligence of the business and affairs of
the Borrower, the other Loan Parties, the other Subsidiaries and other Persons,
its review of the Loan Documents, the legal opinions required to be delivered to
it hereunder, the advice of its own counsel and such other documents

 

73

--------------------------------------------------------------------------------


 

and information as it has deemed appropriate.  Each Lender also acknowledges
that it will, independently and without reliance upon the Administrative Agent,
any other Lender or counsel to the Administrative Agent or any of their
respective Related Parties, and based on such review, advice, documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under the Loan Documents.  The
Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Borrower or any other Loan Party of the Loan
Documents or any other document referred to or provided for therein or to
inspect the properties or books of, or make any other investigation of, the
Borrower, any other Loan Party or any other Subsidiary.  Except for notices,
reports and other documents and information expressly required to be furnished
to the Lenders by the Administrative Agent under this Agreement or any of the
other Loan Documents or furnished to the Administrative Agent for distribution
to the Lenders, the Administrative Agent shall have no duty or responsibility to
provide any Lender with any credit or other information concerning the business,
operations, property, financial and other condition or creditworthiness of the
Borrower, any other Loan Party or any other Affiliate thereof which may come
into possession of the Administrative Agent or any of its Related Parties.  Each
Lender acknowledges that the Administrative Agent’s legal counsel in connection
with the transactions contemplated by this Agreement is only acting as counsel
to the Administrative Agent and is not acting as counsel to any Lender.

 

Section 11.8.   Successor Administrative Agent.

 

The Administrative Agent may (a) resign at any time as Administrative Agent
under the Loan Documents by giving written notice thereof to the Lenders and the
Borrower or (b) be removed as Administrative Agent under the Loan Documents by
all Lenders (other than the Lender then acting as Administrative Agent) and the
Borrower upon 30 days’ prior written notice if the Administrative Agent is found
by a court of competent jurisdiction in a final, non-appealable judgment to have
committed gross negligence or willful misconduct in the course of performing its
duties hereunder.  Upon any such resignation or removal, the Requisite Lenders
shall have the right to appoint a successor Administrative Agent which
appointment shall, provided no Default or Event of Default exists, be subject to
the Borrower’s approval, which approval shall not be unreasonably withheld or
delayed (except that the Borrower shall, in all events, be deemed to have
approved each Lender and any of its Affiliates as a successor Administrative
Agent).  If no successor Administrative Agent shall have been so appointed in
accordance with the immediately preceding sentence, and shall have accepted such
appointment, within 30 days after the current Administrative Agent’s giving of
notice of resignation or giving of notice of removal of the Administrative
Agent, then the current Administrative Agent may, on behalf of the Lenders,
appoint a successor Administrative Agent, which shall be a Lender, if any Lender
shall be willing to serve, and otherwise shall be an Eligible Assignee; provided
that if the Administrative Agent shall notify the Borrower and the Lenders that
no Lender has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (1) the Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents and (2) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made to each Lender directly, until such time as a successor Administrative
Agent has been appointed as provided for above in this Section; provided,
further that such Lenders so acting directly shall be and be deemed to be
protected by all indemnities and other provisions herein for the benefit and
protection of the Administrative Agent as if each such Lender were itself the
Administrative Agent.  Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the current Administrative Agent, and
the current Administrative Agent shall be discharged from its duties and
obligations under the Loan Documents.  After any Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this
Article XI. shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under the Loan
Documents.

 

74

--------------------------------------------------------------------------------


 

Notwithstanding anything contained herein to the contrary, the Administrative
Agent may assign its rights and duties under the Loan Documents to any of its
Affiliates by giving the Borrower and each Lender prior written notice.

 

Section 11.9.   Titled Agents.

 

Each of the Lead Arrangers and the Syndication Agent (each a “Titled Agent”) in
each such respective capacity, assumes no responsibility or obligation
hereunder, including, without limitation, for servicing, enforcement or
collection of any of the Loans, nor any duties as an agent hereunder for the
Lenders.  The titles given to the Titled Agents are solely honorific and imply
no fiduciary responsibility on the part of the Titled Agents to the
Administrative Agent, any Lender, the Borrower or any other Loan Party and the
use of such titles does not impose on the Titled Agents any duties or
obligations greater than those of any other Lender or entitle the Titled Agents
to any rights other than those to which any other Lender is entitled.

 

ARTICLE XII. MISCELLANEOUS

 

Section 12.1.   Notices.

 

Unless otherwise provided herein (including without limitation as provided in
Section 8.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:

 

If to the Borrower:

 

Select Income REIT
Two Newton Place
255 Washington Street, Suite 300
Newton, Massachusetts  02458-1634
Attention:  Chief Financial Officer
Telecopier:            (617) 796-8335
Telephone:            (617) 796-8303

 

If to the Administrative Agent:

 

Citibank, N.A.
Two Penns Way
New Castle, Delaware 19720
Attention:  Bank Loan Syndications Department

Telecopier:                              

Telephone:                              

 

If to any other Lender:

 

To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire or, as to each party at such other address as shall
be designated by such party in a written notice to the other parties delivered
in compliance with this Section; provided, a Lender shall only be required to
give notice of any such other address to the Administrative Agent and the
Borrower.  All such notices and other communications shall be effective (i) if
mailed, upon the first to occur of receipt or the expiration of three (3) days
after the deposit in the United States Postal Service mail, postage prepaid and
addressed to the address of the Borrower or the Administrative Agent and Lenders
at the addresses

 

75

--------------------------------------------------------------------------------


 

specified; (ii) if telecopied, when transmitted; (iii) if hand delivered or sent
by overnight courier, when delivered; or (iv) if delivered in accordance with
Section 8.5., to the extent applicable; provided, however, that, in the case of
the immediately preceding clauses (i), (ii) and (iii), non-receipt of any
communication as of the result of any change of address of which the sending
party was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication.  Notwithstanding the immediately preceding
sentence, all notices or communications to the Administrative Agent or any
Lender under Article II. shall be effective only when actually received.  None
of the Administrative Agent or any Lender shall incur any liability to any Loan
Party (nor shall the Administrative Agent incur any liability to the Lenders)
for acting upon any telephonic notice referred to in this Agreement which the
Administrative Agent or such Lender, as the case may be, believes in good faith
to have been given by a Person authorized to deliver such notice or for
otherwise acting in good faith hereunder.  Failure of a Person designated to get
a copy of a notice to receive such copy shall not affect the validity of notice
properly given to another Person.

 

Section 12.2.   Expenses.

 

The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable and documented out-of-pocket costs and expenses incurred in
connection with the preparation, administration, negotiation and execution of,
and any amendment, supplement or modification to, any of the Loan Documents
(including due diligence expense and reasonable travel expenses related to
closing), and the consummation of the transactions contemplated hereby and
thereby, including the reasonable and documented fees and disbursements of
counsel to the Administrative Agent (limited to a single counsel and a single
reasonably necessary special and local counsel for each applicable jurisdiction)
and all reasonable and documented costs and expenses of the Administrative Agent
in connection with the use of IntraLinks, SyndTrak or other similar information
transmission systems and other syndication expenses in connection with the Loan
Documents and the reasonable and documented fees and disbursements of counsel to
the Administrative Agent (limited to a single counsel and a single reasonably
necessary special and local counsel for each applicable jurisdiction) relating
to all such activities, (b) to pay or reimburse the Administrative Agent and the
Lenders for all their reasonable and documented costs and expenses incurred in
connection with the enforcement or preservation of any rights under the Loan
Documents, including the reasonable and documented fees and disbursements of
their respective counsel (limited to a single counsel to the Administrative
Agent and the Lenders and their Affiliates and a single reasonably necessary
special and local counsel for each applicable jurisdiction to the affected
Person and, solely in the case of an actual or perceived conflict of interest,
one additional counsel in each applicable jurisdiction to the affected Person
(including the allocated reasonable and documented fees and expenses of in-house
counsel)) and any payments in indemnification or otherwise payable by the
Lenders to the Administrative Agent pursuant to the Loan Documents, (c) to pay,
and indemnify and hold harmless the Administrative Agent and the Lenders from,
any and all recording and filing fees and any and all liabilities with respect
to, or resulting from any failure to pay or delay in paying, documentary, stamp,
excise and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of any of the Loan
Documents, or consummation of any amendment, supplement or modification of, or
any waiver or consent under or in respect of, any Loan Document and (d) to the
extent not already covered by any of the preceding subsections, to pay or
reimburse the reasonable and documented fees and disbursements of counsel to the
Administrative Agent and any Lender (limited to a single counsel to the
Administrative Agent and the Lenders and their Affiliates and a single
reasonably necessary special and local counsel for each applicable jurisdiction
to the affected Person and, solely in the case of an actual or perceived
conflict of interest, one additional counsel in each applicable jurisdiction to
the affected Person) incurred in connection with the representation of the
Administrative Agent or such Lender in any matter relating to or arising out of
any bankruptcy or other proceeding of the type described in Sections 10.1.(e) or
10.1.(f), including, without limitation (i) any motion for relief from any stay
or similar order, (ii) the negotiation, preparation, execution and delivery of

 

76

--------------------------------------------------------------------------------


 

any document relating to the Obligations and (iii) the negotiation and
preparation of any debtor-in-possession financing or any plan of reorganization
of the Borrower or any other Loan Party, whether proposed by the Borrower, such
Loan Party, the Lenders or any other Person, and whether such fees and expenses
are incurred prior to, during or after the commencement of such proceeding or
the confirmation or conclusion of any such proceeding.  If the Borrower shall
fail to pay any amounts required to be paid by it pursuant to this Section, the
Administrative Agent and/or the Lenders may pay such amounts on behalf of the
Borrower and such amounts shall be deemed to be Obligations owing hereunder.

 

Section 12.3.   Setoff.

 

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, each Lender, each Affiliate
of the Administrative Agent or any Lender, and each Participant, at any time or
from time to time while an Event of Default exists, without notice to the
Borrower or to any other Person, any such notice being hereby expressly waived,
but in the case of a Lender, an Affiliate of a Lender, or a Participant, subject
to receipt of the prior written consent of the Requisite Lenders exercised in
their sole discretion, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, such
Lender, any Affiliate of the Administrative Agent or such Lender, or such
Participant, to or for the credit or the account of the Borrower against and on
account of any of the Obligations, irrespective of whether or not any or all of
the Loans and all other Obligations have been declared to be, or have otherwise
become, due and payable as permitted by Section 10.2., and although such
Obligations shall be contingent or unmatured.  Promptly following any such
set-off the Administrative Agent shall notify the Borrower thereof and of the
application of such set-off, provided that the failure to give such notice shall
not invalidate such set-off. Notwithstanding anything to the contrary in this
Section, if any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 3.9.
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders and (y) such Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.

 

Section 12.4.   Litigation; Jurisdiction; Other Matters; Waivers.

 

(a)                                 EACH PARTY HERETO ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT,
OR ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND
FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE
AGENT, AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION
MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR
DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, OR
ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

 

(b)                                 THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR

 

77

--------------------------------------------------------------------------------


 

DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.  EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH
AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN THIS
SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE
ADMINISTRATIVE AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE ADMINISTRATIVE
AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER
APPROPRIATE JURISDICTION.

 

(c)                                  THE PROVISIONS OF THIS SECTION HAVE BEEN
CONSIDERED BY EACH PARTY WITH THE ADVICE OF COUNSEL AND WITH A FULL
UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT
OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN
DOCUMENTS AND THE TERMINATION OF THIS AGREEMENT.

 

Section 12.5.   Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of the immediately following subsection (b), (ii) by way of
participation in accordance with the provisions of the immediately following
subsection (d) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of the immediately following subsection (f) (and
subject to the last sentence of the immediately following subsection (b) with
respect to any Lender, any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in the immediately following subsection (d) and, to the
extent expressly contemplated hereby, the Related Parties of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

78

--------------------------------------------------------------------------------


 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment or the Loan at the time owing to it, as applicable); provided that
any such assignment shall be subject to the following conditions:

 

(i)                                     Minimum Amounts.  (A)  in the case of an
assignment of the entire remaining amount of an assigning Lender’s Commitment or
the Loan at the time owing to it, or contemporaneous assignments to related
Approved Funds that equal at least the amount specified in the immediately
following clause (B) in the aggregate, or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

 

(B)                               in any case not described in the immediately
preceding subsection (A), the aggregate amount of the Commitment or, if the
Commitment is not then in effect, the principal outstanding balance of the Loan
of the assigning Lender subject to each such assignment, (in each case,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $5,000,000 in the case of any assignment of a Commitment or a Loan,
unless each of the Administrative Agent and, so long as no Default or Event of
Default shall exist, the Borrower otherwise consents (each such consent not to
be unreasonably withheld or delayed); provided, however, that if after giving
effect to such assignment, the amount of the Commitments held by such assigning
Lender or, if the applicable Commitment is not then in effect, the outstanding
principal balance of the Loans of such assigning Lender, as applicable, would be
less than $5,000,000 in the case of a Commitment or Loan, then such assigning
Lender shall assign the entire amount of its Commitment and the Loans at the
time owing to it.

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan or Commitment assigned.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by clause (i)(B) of
this subsection (b) and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (x) a Default
or Event of Default shall exist at the time of such assignment or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having received notice
thereof; and

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of a Commitment or a Loan if such assignment is to a
Person that is not already a Lender with a Commitment or a Loan, as applicable,
an Affiliate of such Lender or an Approved Fund with respect to such Lender.

 

(iv)                              Assignment and Assumption; Notes.  The parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$4,500 for each assignment, and the assignee, if it is not a

 

79

--------------------------------------------------------------------------------


 

Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.  If requested by the transferor Lender or the assignee, upon the
consummation of any assignment, the transferor Lender, the Administrative Agent
and the Borrower shall make appropriate arrangements so that new Notes are
issued to the assignee and such transferor Lender, as appropriate.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made to (A) the Borrower or any of the Borrower’s Affiliates
or Subsidiaries, (B) to any Defaulting Lender or any of its Subsidiaries, or to
any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B) or (C) any Disqualified
Institution.

 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural person.

 

(vii)                           Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans in accordance with its Pro Rata Share.  Notwithstanding the foregoing,
in the event that any assignment of rights and obligations of any Defaulting
Lender hereunder shall become effective under Applicable Law without compliance
with the provisions of this paragraph, then the assignee of such interest shall
be deemed to be a Defaulting Lender for all purposes of this Agreement until
such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.10., 4.1., 4.4., 12.2. and 12.9.
and the other provisions of this Agreement and the other Loan Documents as
provided in Section 12.10. with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender having been a Defaulting Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with the immediately following subsection (d).

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
at the Principal Office a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the

 

80

--------------------------------------------------------------------------------


 

Commitments of, and principal amounts (and stated interest) of the Loan owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of any of its Commitments and/or the Loan owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent and the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to (v) decrease the amount of such Lender’s
Loan, (w) increase such Lender’s Commitment, (x) extend the date fixed for the
payment of principal on the Loans or portions thereof owing to such Lender,
(y) reduce the rate at which interest is payable thereon or (z) release any
Guarantor from its Obligations under the Guaranty except as contemplated by
Section 7.13.(b), in each case, as applicable to that portion of such Lender’s
rights and/or obligations that are subject to the participation.  The Borrower
agrees that each Participant shall be entitled to the benefits of
Sections 3.10., 4.1. and 4.4. (subject to the requirements and limitations
therein, including the requirements under Section 3.10.(g) (it being understood
that the documentation required under Section 3.10.(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 4.6. as if it were an assignee under subsection (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Sections 4.1. or
3.10., with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Regulatory Change that occurs after the
Participant acquired the applicable participation.  Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of
Section 4.6. with respect to any Participant.  To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 12.3. as
though it were a Lender; provided that such Participant agrees to be subject to
Section 3.3. as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

81

--------------------------------------------------------------------------------


 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to any Federal Reserve Bank or any other
central bank in accordance with applicable local laws or regulations; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(f)                                   No Registration.  Each Lender agrees that,
without the prior written consent of the Borrower and the Administrative Agent,
it will not make any assignment hereunder in any manner or under any
circumstances that would require registration or qualification of, or filings in
respect of, any Loan or Note under the Securities Act or any other securities
laws of the United States of America or of any other jurisdiction.

 

(g)                                  PATRIOT Act Notice; Compliance.  In order
for the Administrative Agent to comply with “know your customer” and anti-money
laundering rules and regulations, including without limitation, the PATRIOT Act,
prior to any Lender that is organized under the laws of a jurisdiction outside
of the United States of America becoming a party hereto, the Administrative
Agent may request, and such Lender shall provide to the Administrative Agent,
its name, address, tax identification number and/or such other identification
information as shall be necessary for the Administrative Agent to comply with
federal law.

 

Section 12.6.   Amendments and Waivers.

 

(a)                                 Generally.  Except as otherwise expressly
provided in this Agreement, (i) any consent or approval required or permitted by
this Agreement or any other Loan Document to be given by the Lenders may be
given, (ii) any term of this Agreement or of any other Loan Document may be
amended, (iii) the performance or observance by the Borrower, any other Loan
Party or any other Subsidiary of any terms of this Agreement or such other Loan
Document may be waived, and (iv) the continuance of any Default or Event of
Default may be waived (either generally or in a particular instance and either
retroactively or prospectively) with, but only with, the written consent of the
Requisite Lenders (or the Administrative Agent at the written direction of the
Requisite Lenders), and, in the case of an amendment to any Loan Document, the
written consent of each Loan Party which is party thereto.  Notwithstanding
anything to the contrary contained in this Section, the Fee Letter may only be
amended, and the performance or observance by any Loan Party thereunder may only
be waived, in a writing executed by the parties thereto.

 

(b)                                 Additional Lender Consents.    In addition
to the foregoing requirements, no amendment, waiver, forbearance or consent
shall do any of the following:

 

(i)                                     increase (or reinstate) the Commitments
of a Lender (excluding any increase as a result of an assignment of Commitments
permitted under Section 12.5.) or subject a Lender to any additional obligations
without the written consent of such Lender;

 

(ii)                                  reduce the principal of, or interest that
has accrued or the rates of interest that will be charged on the outstanding
principal amount of, any Loans or other Obligations without the written consent
of each Lender directly affected thereby; provided, however, only the written
consent of the Requisite Lenders shall be required for the waiver of interest
payable at the Post-Default Rate, retraction of the imposition of interest at
the Post-Default Rate and amendment of the definition of “Post-Default Rate”;

 

82

--------------------------------------------------------------------------------


 

(iii)                               reduce the amount of any Fees payable to a
Lender without the written consent of such Lender;

 

(iv)                              modify the definition of “Termination Date”,
or otherwise postpone any date fixed for, or forgive, any payment of principal
of, or interest on, any Loans or any other Obligations, in each case, without
the written consent of each Lender directly affected thereby;

 

(v)                                 modify the definition of “Pro Rata Share” or
“Credit Percentage” or amend or otherwise modify the provisions of Sections 3.2.
or 10.5 without the written consent of each Lender;

 

(vi)                              amend this Section 12.6 or amend any of the
other definitions of the terms used in this Agreement or the other Loan
Documents insofar as such definitions affect the substance of this Section 12.6
without the written consent of each Lender;

 

(vii)                           modify the definition of the term “Requisite
Lenders” or modify in any other manner the number or percentage of the Lenders
required to make any determinations or waive any rights hereunder or to modify
any provision hereof without the written consent of each Lender; or

 

(viii)                        release any Guarantor from its obligations under
the Guaranty except as contemplated by Section 7.13.(b) without the written
consent of each Lender.

 

(c)                                  Amendment of Administrative Agent’s
Duties, Etc.  No amendment, waiver or consent unless in writing and signed by
the Administrative Agent, in addition to the Lenders required herein to take
such action, shall affect the rights or duties of the Administrative Agent under
this Agreement or any of the other Loan Documents.  Any amendment, waiver or
consent with respect to any Loan Document that (i) diminishes the rights of a
Specified Derivatives Provider in a manner or to an extent dissimilar to that
affecting the Lenders or (ii) increases the liabilities or obligations of a
Specified Derivatives Provider shall, in addition to the Lenders required
hereinabove to take such action, require the consent of the Lender that is (or
having an Affiliate that is) such Specified Derivatives Provider. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitments of any Defaulting Lender may not be increased, reinstated or
extended without the written consent of such Defaulting Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the written consent of such Defaulting
Lender.  No waiver shall extend to or affect any obligation not expressly waived
or impair any right consequent thereon and any amendment, waiver or consent
shall be effective only in the specific instance and for the specific purpose
set forth therein.  No course of dealing or delay or omission on the part of the
Administrative Agent or any Lender in exercising any right shall operate as a
waiver thereof or otherwise be prejudicial thereto.  Any Event of Default
occurring hereunder shall continue to exist until such time as such Event of
Default is waived in writing in accordance with the terms of this Section,
notwithstanding any attempted cure or other action by the Borrower, any other
Loan Party or any other Person subsequent to the occurrence of such Event of
Default.  Except as otherwise explicitly provided for herein or in any other
Loan Document, no notice to or demand upon the Borrower shall entitle the
Borrower to other or further notice or demand in similar or other circumstances.

 

83

--------------------------------------------------------------------------------


 

(d)                                 Technical Amendments.  Notwithstanding
anything to the contrary in this Section 12.6., if the Administrative Agent and
the Borrower have jointly identified an ambiguity, omission, mistake or defect
in any provision of this Agreement or an inconsistency between provisions of
this Agreement, the Administrative Agent and the Borrower shall be permitted to
amend such provision or provisions to cure such ambiguity, omission, mistake,
defect or inconsistency so long as to do so would not adversely affect the
interests of the Lenders.  Any such amendment shall become effective without any
further action or consent of any of other party to this Agreement.

 

Section 12.7.   Nonliability of Administrative Agent and Lenders.

 

The relationship between the Borrower, on the one hand, and the Lenders and the
Administrative Agent, on the other hand, shall be solely that of borrower and
lender.  Neither the Administrative Agent nor any Lender shall have any
fiduciary responsibilities to the Borrower and no provision in this Agreement or
in any of the other Loan Documents, and no course of dealing between or among
any of the parties hereto, shall be deemed to create any fiduciary duty owing by
the Administrative Agent or any Lender to any Lender, the Borrower, any
Subsidiary or any other Loan Party.  Neither the Administrative Agent nor any
Lender undertakes any responsibility to the Borrower to review or inform the
Borrower of any matter in connection with any phase of the Borrower’s business
or operations.

 

Section 12.8.   Confidentiality.

 

Except as otherwise provided by Applicable Law, each of the Administrative Agent
and the Lenders shall maintain the confidentiality of all Information (as
defined below) but in any event may make disclosure:  (a) to its Affiliates and
to its and its Affiliates’ other respective Related Parties (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential); (b) subject to an agreement containing provisions substantially
the same as those of this Section, to (i) any actual or proposed assignee,
Participant or other transferee in connection with a potential transfer of any
Commitment or participation therein as permitted hereunder, or (ii) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations; (c) as required or
requested by any Governmental Authority or representative thereof or pursuant to
legal process or in connection with any legal proceedings, or as otherwise
required by Applicable Law; (d) to the Administrative Agent’s or such Lender’s
independent auditors and other professional advisors (provided they shall be
notified of the confidential nature of the information); (e) in connection with
the exercise of any remedies under any Loan Document (or any Specified
Derivatives Contract) or any action or proceeding relating to any Loan Document
(or any such Specified Derivatives Contract) or the enforcement of rights
hereunder or thereunder; (f) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section actually known by
the Administrative Agent or such Lender to be a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender or any Affiliate
of the Administrative Agent or any Lender on a nonconfidential basis from a
source other than the Borrower or any Affiliate of the Borrower; (g) to the
extent requested by, or required to be disclosed to, any nationally recognized
rating agency, or regulatory or similar authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners) having
or purporting to have jurisdiction over it; (h) to bank trade publications, such
information to consist of deal terms and other information customarily found in
such publications; (i) to any other party hereto; and (j) with the consent of
the Borrower. Notwithstanding the foregoing, the Administrative Agent and each
Lender may disclose any such confidential information, without notice to the
Borrower or any other Loan Party, to Governmental Authorities in connection with
any regulatory examination of the Administrative Agent or such Lender or in
accordance with the regulatory compliance policy of the Administrative Agent or
such Lender. In addition, the Administrative Agent and the Lenders may disclose
the existence of this Agreement and information about this Agreement to market
data collectors, similar

 

84

--------------------------------------------------------------------------------


 

service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents and the Commitments.  As used in this
Section, the term “Information” means all information received from the
Borrower, any other Loan Party, any other Subsidiary or Affiliate relating to
any Loan Party or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower, any other Loan Party,
any other Subsidiary or any Affiliate, provided that, in the case of any such
information received from the Borrower, any other Loan Party, any other
Subsidiary or any Affiliate after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Section 12.9.   Indemnification.

 

(a)                                 The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnified Party”) against, and hold each Indemnified Party harmless from, and
shall pay or reimburse any such Indemnified Party for, any and all losses,
claims (including without limitation, Environmental Claims), damages,
liabilities and related expenses (including without limitation, the reasonable
and documented fees and disbursements of a single counsel to the Indemnified
Parties and of a single reasonably necessary special and local counsel for each
applicable jurisdiction to the affected Person (which counsel may be employees
of any Indemnified Party)), incurred by any Indemnified Party or asserted
against any Indemnified Party by any Person (including the Borrower, any other
Loan Party or any other Subsidiary) other than such Indemnified Party and its
Related Parties, arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto or thereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or the use or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower, any other Loan Party or any
other Subsidiary, or any Environmental Claim related in any way to the Borrower,
any other Loan Party or any other Subsidiary, (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower, any other Loan Party or any other Subsidiary, and
regardless of whether any Indemnified Party is a party thereto, or (v) any claim
(including without limitation, any Environmental Claims), investigation,
litigation or other proceeding (whether or not the Administrative Agent or any
Lender is a party thereto) and the prosecution and defense thereof, arising out
of or in any way connected with the Loans, this Agreement, any other Loan
Document, or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby, including without limitation,
reasonable and documented attorneys and consultant’s fees; provided, however,
that such indemnity shall not, as to any Indemnified Party, be available to the
extent that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence, willful misconduct or bad
faith breach of a material provision of this Agreement or any other Loan
Document by such Indemnified Party.

 

(b)                                 If and to the extent that the obligations of
the Borrower under this Section 12.9 are unenforceable for any reason, the
Borrower hereby agrees to make the maximum contribution to the payment and
satisfaction of such obligations which is permissible under Applicable Law.

 

85

--------------------------------------------------------------------------------


 

(c)                                  The Borrower’s obligations under this
Section 12.9 shall survive any termination of this Agreement and the other Loan
Documents and the payment in full in cash of the Obligations, and are in
addition to, and not in substitution of, any of the other obligations set forth
in this Agreement or any other Loan Document to which it is a party.

 

References in this Section 12.9. to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.

 

Section 12.10.   Termination; Survival.

 

This Agreement shall terminate at such time as each of the following has
occurred:  (a) all of the Commitments have been terminated, (b)  none of the
Lenders is obligated any longer under this Agreement to make any Loans and
(c) all Obligations (other than obligations which survive as provided in the
following sentence) have been paid and satisfied in full.  The indemnities to
which the Administrative Agent and the Lenders are entitled under the provisions
of Sections 3.10., 4.1., 4.4., 11.6., 12.2. and 12.9. and any other provision of
this Agreement and the other Loan Documents, and the provisions of
Sections 12.4. and 12.12., shall continue in full force and effect and shall
protect the Administrative Agent and the Lenders (i) notwithstanding any
termination of this Agreement, or of the other Loan Documents, against events
arising after such termination as well as before and (ii) at all times after any
such party ceases to be a party to this Agreement with respect to all matters
and events existing on or prior to the date such party ceased to be a party to
this Agreement.

 

Section 12.11.   Severability of Provisions.

 

If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.

 

Section 12.12.   GOVERNING LAW.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE; PROVIDED, HOWEVER, THAT (A) THE INTERPRETATION OF THE
DEFINITION OF COMPANY MATERIAL ADVERSE EFFECT AND WHETHER OR NOT A COMPANY
MATERIAL ADVERSE EFFECT HAS OCCURRED, (B) THE DETERMINATION OF THE ACCURACY OF
ANY ACQUISITION AGREEMENT REPRESENTATIONS AND WHETHER AS A RESULT OF ANY
INACCURACY THEREOF THE BORROWER HAS THE RIGHT TO TERMINATE (OR DECLINE TO
PERFORM) ITS OBLIGATIONS UNDER THE ACQUISITION AGREEMENT, AND (C) THE
DETERMINATION OF WHETHER THE ACQUISITION HAS BEEN CONSUMMATED IN ACCORDANCE WITH
THE TERMS OF THE ACQUISITION AGREEMENT AND, IN ANY CASE, CLAIMS OR DISPUTES
ARISING OUT OF ANY SUCH INTERPRETATION OR DETERMINATION OR ANY ASPECT
THEREOF, IN EACH CASE, FOR THE PURPOSES OF THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF MARYLAND, REGARDLESS
OF THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS
OF LAWS .

 

Section 12.13.   Counterparts.

 

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be

 

86

--------------------------------------------------------------------------------


 

effectively delivered by facsimile, in portable document format or other similar
electronic means).  It shall not be necessary that the signature of, or on
behalf of, each party, or that the signature of all persons required to bind any
party, appear on each counterpart.  All counterparts shall collectively
constitute a single document.  It shall not be necessary in making proof of this
document to produce or account for more than a single counterpart containing the
respective signatures of, or on behalf of, each of the parties hereto.

 

Section 12.14.   Obligations with Respect to Loan Parties and Subsidiaries.

 

The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties and Subsidiaries as specified herein shall be
absolute and not subject to any defense the Borrower may have that the Borrower
does not control such Loan Parties or Subsidiaries.

 

Section 12.15.   Independence of Covenants.

 

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

 

Section 12.16.   Limitation of Liability.

 

None of the Borrower, the Administrative Agent or any Lender, or any Related
Party of the Borrower, the Administrative Agent or any Lender shall have any
liability with respect to, and the Borrower, the Administrative Agent and each
of the Lenders hereby waives, releases, and agrees not to sue any of the
aforementioned parties upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by any of the aforementioned parties
in connection with, arising out of, or in any way related to, this Agreement,
any of the other Loan Documents, or any of the transactions contemplated by this
Agreement or any of the other Loan Documents, provided that nothing contained in
this sentence shall limit the indemnity and reimbursement obligations of the
Borrower or any Related Party of the Borrower to the extent such special,
indirect, incidental or consequential damages are included in any third party
claim in connection with which any Indemnified Party is entitled to
indemnification hereunder.  Subject to the proviso in the immediately preceding
sentence, each of the Borrower, the Administrative Agent and each of the Lenders
hereby waives, releases, and agrees not to sue any of the Borrower, the
Administrative Agent or any Lender or any of the Borrower’s, the Administrative
Agent’s or any Lender’s Related Parties for punitive damages in respect of any
claim in connection with, arising out of, or in any way related to, this
Agreement, any of the other Loan Documents or any of the transactions
contemplated by this Agreement or financed hereby.  None of the Administrative
Agent or any Lender, or any Related Party of the Administrative Agent or any
Lender shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby, except to the extent that any such damages are
found in a final, non-appealable judgment by a court of competent jurisdiction
to have resulted from such Indemnified Person’s gross negligence, willful
misconduct or bad faith breach of a material provision of this Agreement or the
other Loan Documents.

 

87

--------------------------------------------------------------------------------


 

Section 12.17.   Entire Agreement.

 

This Agreement and the other Loan Documents embody the final, entire agreement
among the parties hereto and supersede any and all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof and thereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto.  To the extent any term of this Agreement is
inconsistent with a term of any other Loan Document to which the parties of this
Agreement are party, the term of this Agreement shall control to the extent of
such inconsistency.  There are no oral agreements among the parties hereto.

 

Section 12.18.   Construction.

 

The Administrative Agent, the Borrower and each Lender acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by the Administrative Agent, the
Borrower and each Lender.

 

Section 12.19.   Headings.

 

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

 

Section 12.20.   LIABILITY OF TRUSTEES, ETC.

 

THE PARTIES HERETO ACKNOWLEDGE AND AGREE AS FOLLOWS:

 

THE AMENDED AND RESTATED DECLARATION OF TRUST ESTABLISHING SELECT INCOME REIT,
DATED MARCH 9, 2012, AS AMENDED, AS FILED WITH THE STATE DEPARTMENT OF
ASSESSMENTS AND TAXATION OF MARYLAND, PROVIDES THAT NO TRUSTEE, OFFICER,
SHAREHOLDER, EMPLOYEE OR AGENT OF SELECT INCOME REIT SHALL BE HELD TO ANY
PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM
AGAINST, SELECT INCOME REIT.  ALL PERSONS DEALING WITH SELECT INCOME REIT IN ANY
WAY, SHALL LOOK ONLY TO THE ASSETS OF SELECT INCOME REIT FOR THE PAYMENT OF ANY
SUM OR THE PERFORMANCE OF ANY OBLIGATION.

 

[Signatures on Following Pages]

 

88

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Bridge Loan Agreement to
be executed by their authorized officers all as of the day and year first above
written.

 

 

SELECT INCOME REIT

 

 

 

 

 

 

 

By:

/s/ John C. Popeo

 

 

Name:

John C. Popeo

 

 

Title:

Treasurer and Chief Financial Officer

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Bridge Loan Agreement with Select Income REIT]

 

 

CITIBANK, N.A., as Administrative Agent and as a Lender

 

 

 

 

 

 

 

By:

/s/ John C. Rowland

 

 

Name:

John C. Rowland

 

 

Title:

Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Bridge Loan Agreement with Select Income REIT]

 

 

UBS AG, STAMFORD BRANCH, as a Lender

 

 

 

 

 

 

 

By:

/s/ Darlene Arias

 

 

Name:

Darlene Arias

 

 

Title:

Director
Banking Products Services, US

 

 

By:

/s/ Craig Pearson

 

 

Name:

Craig Pearson

 

 

Title:

Associate Director

Banking Products Services, US

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Bridge Loan Agreement with Select Income REIT]

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Cheryl Sneor

 

 

Name:

Cheryl Sneor

 

 

Title:

Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Bridge Loan Agreement with Select Income REIT]

 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

 

 

By:

/s/ Dan LePage

 

 

Name:

Dan LePage

 

 

Title:

Authorized Signatory

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Bridge Loan Agreement with Select Income REIT]

 

 

JEFFERIES FINANCE LLC, as a Lender

 

 

 

 

 

 

 

By:

/s/ J. Paul McDonnell

 

 

Name:

J. Paul McDonnell

 

 

Title:

Managing Director

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Bridge Loan Agreement with Select Income REIT]

 

 

MORGAN STANLEY BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Subhalakshmi Ghosh-Kohli

 

 

Name:

Subhalakshmi Ghosh-Kohli

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Commitments

 

Lender

 

Commitment Amount

 

Citibank, N.A.

 

$

166,666,666.68

 

UBS AG, Stamford Branch

 

$

166,666,666.68

 

Bank of America, N.A.

 

$

166,666,666.66

 

Royal Bank of Canada

 

$

166,666,666.66

 

Jefferies Finance LLC

 

$

166,666,666.66

 

Morgan Stanley Bank, N.A.

 

$

166,666,666.66

 

TOTAL

 

$

1,000,000,000.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

 

List of Loan Parties

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.1(i)

 

Litigation

 

None.

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each]1 Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each]2 Assignee identified in item 2 below ([the][each,
an] “Assignee”).  [It is understood and agreed that the rights and obligations
of [the Assignors][the Assignees]3 hereunder are several and not
joint.]4 Capitalized terms used but not defined herein shall have the meanings
given to them in the Bridge Loan Agreement identified below (as amended,
restated, supplemented, or otherwise modified from time to time the “Bridge Loan
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Bridge Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Bridge Loan Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any Guarantees included in such facilities), and (ii) to the extent permitted to
be assigned under Applicable Law, all claims, suits, causes of action and any
other right of [the] [any] Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Bridge
Loan Agreement, any other documents or instruments delivered pursuant thereto or
the loan transactions governed thereby or in any way based on or related to any
of the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1.

Assignor[s]:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

1                   For bracketed language here and elsewhere in this form
relating to the Assignor(s), if the assignment is from a single Assignor, choose
the first bracketed language.  If the assignment is from multiple Assignors,
choose the second bracketed language.

 

2                   For bracketed language here and elsewhere in this form
relating to the Assignee(s), if the assignment is to a single Assignee, choose
the first bracketed language.  If the assignment is to multiple Assignees,
choose the second bracketed language.

 

3                   Select as appropriate.

 

4                   Include bracketed language if there are either multiple
Assignors or multiple Assignees.

 

A-4

--------------------------------------------------------------------------------


 

2.

Assignee[s]:

 

 

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

 

3.                                     
Borrower:                                                                                                                                         
Select Income REIT

 

4.                                      Administrative
Agent:                                                                        
Citibank, N.A., as the administrative agent under the Bridge Loan Agreement

 

5.                                      Bridge Loan
Agreement:                                                           The
$1,000,000,000 Bridge Loan Agreement dated as of January 29, 2015, by and among
Select Income REIT, the Lenders parties thereto and Citibank, N.A., as
Administrative Agent.

 

6.                                      Assigned Interest[s]:

 

Assignor[s]
5

 

Assignee[s]
6

 

Facility
Assigned
7

 

Aggregate
Amount of
Commitment/
Loans for all
Lenders8

 

Amount of
Commitment/
Loans
Assigned9

 

Percentage
Assigned
of
Commitment/
Loans10

 

CUSIP
Number

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.                                  Trade
Date:                                                                                                                              
                                                                        ]11

 

[Page break]

 

--------------------------------------------------------------------------------

5                   List each Assignor, as appropriate.

 

6                   List each Assignee, as appropriate.

 

7                   Fill in the appropriate terminology for the types of
facilities under the Bridge Loan Agreement that are being assigned under this
Assignment (e.g., “Commitment” or “Loan”).

 

8                   Amount to be adjusted by the counterparties to take into
account any payments or prepayments made between the Trade Date and the
Effective Date.

 

9                   Amount to be adjusted by the counterparties to take into
account any payments or prepayments made between the Trade Date and the
Effective Date.

 

10              Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.

 

11              To be completed if the Assignor(s) and the Assignee(s) intend
that the minimum assignment amount is to be determined as of the Trade Date.

 

A-5

--------------------------------------------------------------------------------


 

Effective Date:           , 20        [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR[S]12

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ASSIGNEE[S]13

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

12              Add additional signature blocks as needed. Include both
Fund/Pension Plan and manager making the trade (if applicable).

13              Add additional signature blocks as needed. Include both
Fund/Pension Plan and manager making the trade (if applicable).

 

A-6

--------------------------------------------------------------------------------


 

[Consented to and]14 Accepted:

 

CITIBANK, N.A., as

 

Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[Consented to:]15

 

 

 

SELECT INCOME REIT

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

14              To be added only if the consent of the Administrative Agent is
required by the terms of the Bridge Loan Agreement.

 

15              To be added only if the consent of the Borrower is required by
the terms of the Bridge Loan Agreement.

 

A-7

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

[                                                ]16

 

1.                                      Representations and Warranties.

 

1.1                               Assignor[s].  [The][Each] Assignor
(a) represents and warrants that (i) it is the legal and beneficial owner of
[the][the relevant] Assigned Interest, (ii) [the][such] Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Bridge Loan Agreement or any other Loan
Document, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Documents or any collateral, if any,
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document, or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.                            Assignee[s].  [The][Each] Assignee
(a) represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and to become
a Lender under the Bridge Loan Agreement, (ii) it meets all the requirements to
be an Eligible Assignee as defined in the Bridge Loan Agreement (subject to such
consents, if any, as may be required under Section 12.5.(b) of the Bridge Loan
Agreement), (iii) from and after the Effective Date specified for this
Assignment and Assumption, it shall be bound by the provisions of the Bridge
Loan Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Bridge Loan Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 8.1. or 8.2. thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent, [the] [any] Assignor or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Bridge Loan Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

--------------------------------------------------------------------------------

16              Describe Bridge Loan Agreement at option of Administrative
Agent.

 

A-8

--------------------------------------------------------------------------------


 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of [the][each]
Assigned Interest (including payments of principal, interest, fees and other
amounts) to [the][the relevant] Assignee whether such amounts have accrued prior
to, on or after the Effective Date specified for this Assignment and
Assumption..  The Assignor[s] and the Assignee[s] shall make all appropriate
adjustments in payments by the Administrative Agent for periods prior to such
Effective Date or with respect to the making of this assignment directly between
themselves.

 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

A-9

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF GUARANTY

 

THIS GUARANTY dated as of                 , 20      (this “Guaranty”) executed
and delivered by each of the undersigned and the other Persons from time to time
party hereto pursuant to the execution and delivery of an Accession Agreement in
the form of Annex I hereto (all of the undersigned, together with such other
Persons each a “Guarantor” and collectively, the “Guarantors”) and accepted by
CITIBANK, N.A., in its capacity as Administrative Agent (the “Administrative
Agent”) for the Lenders under that certain Bridge Loan Agreement dated as of
January 29, 2015 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Bridge Loan Agreement”), by and among
Select Income REIT, a Maryland real estate investment trust (the “Borrower”),
the financial institutions initially signatory thereto as lenders together with
their assignees under Section 12.5. thereof (the “Lenders”) and the
Administrative Agent (the Administrative Agent and the Lenders, each
individually a “Guarantied Party” and collectively, the “Guarantied Parties”).

 

WHEREAS, pursuant to the Bridge Loan Agreement, the Administrative Agent and the
Lenders have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Bridge Loan
Agreement;

 

WHEREAS, each Guarantor is owned or controlled by the Borrower, or is otherwise
an Affiliate of the Borrower;

 

WHEREAS, the Borrower and each Guarantor, though separate legal entities, are
mutually dependent on each other in the conduct of their respective businesses
as an integrated operation and have determined it to be in their mutual best
interests to obtain financial accommodations from the Guarantied Parties through
their collective efforts;

 

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Guarantied Parties making such financial accommodations; and

 

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Guarantied Parties’ making such financial accommodations.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

 

Section 1.  Guaranty.  Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”):  (a) all
indebtedness and obligations owing by the Borrower or any other Loan Party to
any Lender or the Administrative Agent under or in connection with the Bridge
Loan Agreement or any other Loan Document, including without limitation, the
repayment of all principal of the Loans and the payment of all interest, fees,
charges, reasonable attorneys’ fees and other amounts payable to any Lender or
the Administrative Agent thereunder or in connection therewith; (b) any and all
extensions, renewals, modifications, amendments or substitutions of the
foregoing; (c) all reasonable and documented expenses, including, without
limitation, reasonable and documented attorneys’ fees and disbursements, that
are incurred by the Administrative Agent or any other Guarantied Party in the
enforcement of any of the foregoing or any obligation of such Guarantor
hereunder, and (d) all other Obligations.

 

B-1

--------------------------------------------------------------------------------


 

Section 2.  Guaranty of Payment and Not of Collection.  This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account.  Accordingly, the Guarantied Parties shall not be obligated or
required before enforcing this Guaranty against any Guarantor:  (a) to pursue
any right or remedy the Guarantied Parties may have against the Borrower, any
other Loan Party or any other Person or commence any suit or other proceeding
against the Borrower, any other Loan Party or any other Person in any court or
other tribunal; (b) to make any claim in a liquidation or bankruptcy of the
Borrower, any other Loan Party or any other Person; or (c) to make demand of the
Borrower, any other Loan Party or any other Person or to enforce or seek to
enforce or realize upon any collateral security, if any, held by the Guarantied
Parties which may secure any of the Guarantied Obligations.

 

Section 3.  Guaranty Absolute.  Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Guarantied
Parties with respect thereto.  In each case subject to Section 7.13.(b) of the
Bridge Loan Agreement, the liability of each Guarantor under this Guaranty shall
be absolute, irrevocable and unconditional in accordance with its terms and
shall remain in full force and effect without regard to, and shall not be
released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):

 

(a)                                 (i) any change in the amount, interest rate
or due date or other term of any of the Guarantied Obligations, (ii) any change
in the time, place or manner of payment of all or any portion of the Guarantied
Obligations, (iii) any amendment or waiver of, or consent to the departure from
any other indulgence with respect to, the Bridge Loan Agreement, any other Loan
Document or any other document, instrument or agreement evidencing or relating
to any Guarantied Obligations (in each case other than as expressly set forth in
such amendment, waiver or consent), or (iv) any waiver, renewal, extension,
addition, or supplement to, or deletion from, or any other action or inaction
under or in respect of, the Bridge Loan Agreement, any of the other Loan
Documents, or any other documents, instruments or agreements relating to the
Guarantied Obligations or any other instrument or agreement referred to therein
or evidencing any Guarantied Obligations or any assignment or transfer of any of
the foregoing (in each case other than as expressly set forth in such waiver,
renewal, extension, addition or supplement);

 

(b)                                 any lack of validity or enforceability of
the Bridge Loan Agreement, any of the other Loan Documents or any other
document, instrument or agreement referred to therein or evidencing any
Guarantied Obligations or any assignment or transfer of any of the foregoing;

 

(c)                                  any furnishing to any of the Guarantied
Parties of any security for any of the Guarantied Obligations, or any sale,
exchange, release or surrender of, or realization on, any collateral securing
any of the Guarantied Obligations;

 

(d)                                 any settlement or compromise of any of the
Guarantied Obligations, any security therefor, or any liability of any other
party with respect to any of the Guarantied Obligations, or any subordination of
the payment of any of the Guarantied Obligations to the payment of any other
liability of the Borrower or any other Loan Party;

 

(e)                                  any bankruptcy, insolvency, reorganization,
composition, adjustment, dissolution, liquidation or other like proceeding
relating to such Guarantor, any other Loan Party or any other Person, or any
action taken with respect to this Guaranty by any trustee or receiver, or by any
court, in any such proceeding;

 

B-2

--------------------------------------------------------------------------------


 

(f)                                   any act or failure to act by any Loan
Party or any other Person which may adversely affect such Guarantor’s
subrogation rights, if any, against any other Loan Party or any other Person to
recover payments made under this Guaranty;

 

(g)                                  any nonperfection or impairment of any
security interest or other Lien on any collateral, if any, securing in any way
any of the Guarantied Obligations;

 

(h)                                 any application of sums paid by any Loan
Party or any other Person with respect to the liabilities of any Loan Party to
any of the Guarantied Parties, regardless of what liabilities of the Borrower
remain unpaid;

 

(i)                                     any defect, limitation or insufficiency
in the borrowing powers of the Borrower or in the exercise thereof;

 

(j)                                    any defense, set off, claim or
counterclaim (other than indefeasible payment and performance in full) which may
at any time be available to or be asserted by any Loan Party or any other Person
against any Guarantied Party;

 

(k)                                 any change in the corporate existence,
structure or ownership of any Loan Party;

 

(l)                                     any statement, representation or
warranty made or deemed made by or on behalf of any Loan Party under any Loan
Document, or any amendment hereto or thereto, proves to have been incorrect or
misleading in any respect; or

 

(m)                             any other circumstance which might otherwise
constitute a defense available to, or a discharge of, a Guarantor hereunder
(other than indefeasible payment and performance in full).

 

Section 4.  Action with Respect to Guarantied Obligations.  The Guarantied
Parties may, pursuant to the Bridge Loan Agreement and the other Loan Documents,
at any time and from time to time, without the consent of, or notice to, any
Guarantor, and without discharging any Guarantor from its obligations hereunder,
take any and all actions described in Section 3 and may otherwise, pursuant to
the Bridge Loan Agreement and the other Loan Documents:  (a) amend, modify,
alter or supplement the terms of any of the Guarantied Obligations, including,
but not limited to, extending or shortening the time of payment of any of the
Guarantied Obligations or changing the interest rate that may accrue on any of
the Guarantied Obligations; (b) amend, modify, alter or supplement the Bridge
Loan Agreement or any other Loan Document; (c) sell, exchange, release or
otherwise deal with all, or any part, of any collateral, if any, securing any of
the Guarantied Obligations; (d) release any Loan Party or other Person liable in
any manner for the payment or collection of any of the Guarantied Obligations;
(e) exercise, or refrain from exercising, any rights against any Loan Party or
any other Person; and (f) apply any sum, by whomsoever paid or however realized,
to the Guarantied Obligations in such order as the Guarantied Parties shall
elect.

 

Section 5.  Representations and Warranties.  Each Guarantor hereby makes to the
Administrative Agent and the other Guarantied Parties all of the representations
and warranties made by the Borrower with respect to or in any way relating to
such Guarantor in the Bridge Loan Agreement and the other Loan Documents, as if
the same were set forth herein in full.

 

Section 6.  Covenants.  Each Guarantor will comply with all covenants with which
the Borrower is to cause such Guarantor to comply under the terms of the Bridge
Loan Agreement or any of the other Loan Documents.

 

B-3

--------------------------------------------------------------------------------


 

Section 7.  Waiver.  Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives (a) notice of acceptance hereof or any
presentment, demand, protest or notice of any kind, and any other act or thing,
or omission or delay to do any other act or thing, which in any manner or to any
extent might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder or (b) any requirement
that the Administrative Agent exhaust any right or take any action against the
Borrower or any other Person, including any action required pursuant to
Applicable Law.

 

Section 8.  Inability to Accelerate.  If the Guarantied Parties or any of them
are prevented under Applicable Law or otherwise from demanding or accelerating
payment of any of the Guarantied Obligations by reason of any automatic stay or
otherwise, the Administrative Agent and/or the other Guarantied Parties shall be
entitled to receive from each Guarantor, upon demand therefor, the sums which
otherwise would have been due had such demand or acceleration occurred.

 

Section 9.  Reinstatement of Guarantied Obligations.  If claim is ever made on
the Administrative Agent or any other Guarantied Party for repayment or recovery
of any amount or amounts received in payment or on account of any of the
Guarantied Obligations, and the Administrative Agent or such other Guarantied
Party repays all or part of said amount by reason of (a) any judgment, decree or
order of any court or administrative body of competent jurisdiction, or (b) any
settlement or compromise of any such claim effected by the Administrative Agent
or such other Guarantied Party with any such claimant (including the Borrower or
a trustee in bankruptcy for the Borrower), then and in such event each Guarantor
agrees that any such judgment, decree, order, settlement or compromise shall be
binding on it, notwithstanding any revocation hereof or the cancellation of any
of the Loan Documents, and such Guarantor shall be and remain liable to the
Administrative Agent or such other Guarantied Party for the amounts so repaid or
recovered to the same extent as if such amount had never originally been paid to
the Administrative Agent or such other Guarantied Party.

 

Section 10.  Subrogation.  Upon the making by any Guarantor of any payment
hereunder for the account of another Loan Party, such Guarantor shall be
subrogated to the rights of the payee against such Loan Party; provided,
however, that such Guarantor shall not enforce any right or receive any payment
by way of subrogation or otherwise take any action in respect of any other claim
or cause of action such Guarantor may have against such Loan Party arising by
reason of any payment or performance by such Guarantor pursuant to this
Guaranty, unless and until all of the Guarantied Obligations have been
indefeasibly paid and performed in full and all obligations under the Existing
Credit Agreement have been paid in full and such agreements terminated.  If any
amount shall be paid to such Guarantor on account of or in respect of such
subrogation rights or other claims or causes of action, such Guarantor shall
hold such amount in trust for the benefit of the Guarantied Parties and shall
forthwith pay such amount to the Administrative Agent to be credited and applied
against the Guarantied Obligations, whether matured or unmatured, in accordance
with the terms of the Bridge Loan Agreement or to be held by the Administrative
Agent as collateral security for any Guarantied Obligations existing.

 

Section 11.  Payments Free and Clear.  All sums payable by each Guarantor
hereunder, whether of principal, interest, fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if such Guarantor
is required by Applicable Law or by any Governmental Authority to make any such
deduction or withholding such Guarantor shall pay to the Administrative Agent
and the Lenders such additional amount as will result in the receipt by the
Administrative Agent and the Lenders of the full amount payable hereunder had
such deduction or withholding not occurred or been required.

 

Section 12.  Set-off.  In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor

 

B-4

--------------------------------------------------------------------------------


 

hereby authorizes each Guarantied Party, each Affiliate of a Guarantied Party,
and each Participant, at any time while an Event of Default exists, without any
prior notice to such Guarantor or to any other Person, any such notice being
hereby expressly waived, but in the case of a Guarantied Party (other than the
Administrative Agent), an Affiliate of a Guarantied Party (other than the
Administrative Agent), or a Participant subject to receipt of the prior written
consent of the Requisite Lenders exercised in their sole discretion, to set-off
and to appropriate and to apply any and all deposits (general or special,
including, but not limited to, indebtedness evidenced by certificates of
deposit, whether matured or unmatured) and any other indebtedness at any time
held or owing by a Guarantied Party, an Affiliate of a Guarantied Party or such
Participant to or for the credit or the account of such Guarantor against and on
account of any of the Guarantied Obligations, although such obligations shall be
contingent or unmatured.  Each Guarantor agrees, to the fullest extent permitted
by Applicable Law, that any Participant may exercise rights of setoff or
counterclaim and other rights with respect to its participation as fully as if
such Participant were a direct creditor of such Guarantor in the amount of such
participation.  Promptly following any such set-off the Administrative Agent
shall notify such Guarantor thereof and of the application of such set-off,
provided that the failure to give such notice shall not invalidate such set-off.

 

Section 13.  Subordination.  Each Guarantor hereby expressly covenants and
agrees for the benefit of the Guarantied Parties that all obligations and
liabilities of any other Loan Party to such Guarantor of whatever description,
including without limitation, all intercompany receivables of such Guarantor
from any other Loan Party (collectively, the “Junior Claims”) shall be
subordinate and junior in right of payment to all Guarantied Obligations.  If an
Event of Default shall exist, no Guarantor shall accept any direct or indirect
payment (in cash, property or securities, by setoff or otherwise) from any other
Loan Party on account of or in any manner in respect of any Junior Claim until
all of the Guarantied Obligations have been indefeasibly paid in full.

 

Section 14.  Avoidance Provisions.  It is the intent of each Guarantor and the
Guarantied Parties that in any Proceeding (as defined below), such Guarantor’s
maximum obligation hereunder shall equal, but not exceed, the maximum amount
which would not otherwise cause the obligations of such Guarantor hereunder (or
any other obligations of such Guarantor to the Guarantied Parties) to be
avoidable or unenforceable against such Guarantor in such Proceeding as a result
of Applicable Law, including without limitation, (a) Section 548 of the
Bankruptcy Code and (b) any state fraudulent transfer or fraudulent conveyance
act or statute applied in such Proceeding, whether by virtue of Section 544 of
the Bankruptcy Code or otherwise.  The Applicable Laws under which the possible
avoidance or unenforceability of the obligations of such Guarantor hereunder (or
any other obligations of such Guarantor to the Guarantied Parties) shall be
determined in any such Proceeding are referred to as the “Avoidance
Provisions”.  Accordingly, to the extent that the obligations of any Guarantor
hereunder would otherwise be subject to avoidance under the Avoidance
Provisions, the maximum Guarantied Obligations for which such Guarantor shall be
liable hereunder shall be reduced to that amount which, as of the time any of
the Guarantied Obligations are deemed to have been incurred under the Avoidance
Provisions, would not cause the obligations of any Guarantor hereunder (or any
other obligations of such Guarantor to the Guarantied Parties), to be subject to
avoidance under the Avoidance Provisions.  This Section is intended solely to
preserve the rights of the Administrative Agent and the other Guarantied Parties
hereunder to the maximum extent that would not cause the obligations of any
Guarantor hereunder to be subject to avoidance under the Avoidance Provisions,
and no Guarantor or any other Person shall have any right or claim under this
Section as against the Guarantied Parties that would not otherwise be available
to such Person under the Avoidance Provisions.

 

Section 15.  Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition of the Loan Parties, and
of all other circumstances bearing upon the risk of nonpayment of any of the
Guarantied Obligations and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that neither of the
Administrative Agent nor

 

B-5

--------------------------------------------------------------------------------


 

any other Guarantied Party shall have any duty whatsoever to advise any
Guarantor of information regarding such circumstances or risks.

 

Section 16.  Governing Law.  THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

SECTION 17.  LITIGATION; JURISDICTION; OTHER MATTERS; WAIVERS.

 

(a)                                 EACH GUARANTOR, AND EACH OF THE GUARANTIED
PARTIES BY ACCEPTING THE BENEFITS HEREOF, ACKNOWLEDGES THAT ANY DISPUTE OR
CONTROVERSY BETWEEN OR AMONG SUCH GUARANTOR AND ANY OF THE GUARANTIED PARTIES
WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT
IN DELAY AND EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE GUARANTORS, AND THE GUARANTIED PARTIES BY ACCEPTING
THE BENEFITS HEREOF, HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY
BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS GUARANTY.

 

(b)                                 EACH GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY OTHER
GUARANTIED PARTY, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY, AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED PARTY MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT
AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.  EACH
PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY ANY GUARANTIED PARTY OR THE
ENFORCEMENT BY ANY GUARANTIED PARTY OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN
ANY OTHER APPROPRIATE JURISDICTION.

 

B-6

--------------------------------------------------------------------------------


 

(c)                                  THE PROVISIONS OF THIS SECTION HAVE BEEN
CONSIDERED BY EACH PARTY WITH THE ADVICE OF COUNSEL AND WITH A FULL
UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT
OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN
DOCUMENTS AND THE TERMINATION OF THIS GUARANTY.

 

Section 18.  Loan Accounts.  The Administrative Agent and each other Guarantied
Party may maintain books and accounts setting forth the amounts of principal,
interest and other sums paid and payable with respect to the Guarantied
Obligations arising under or in connection with the Loan Documents, and in the
case of any dispute relating to any of the outstanding amount, payment or
receipt of any of such Guarantied Obligations or otherwise, the entries in such
books and accounts shall be binding on the Guarantors absent manifest error. 
The failure of the Administrative Agent or any other Guarantied Party to
maintain such books and accounts shall not in any way relieve or discharge any
Guarantor of any of its obligations hereunder.

 

Section 19.  Waiver of Remedies.  No delay or failure on the part of the
Administrative Agent or any other Guarantied Party in the exercise of any right
or remedy it may have against any Guarantor hereunder or otherwise shall operate
as a waiver thereof, and no single or partial exercise by the Administrative
Agent or any other Guarantied Party of any such right or remedy shall preclude
any other or further exercise thereof or the exercise of any other such right or
remedy.

 

Section 20.  Termination.  Subject to Section 7.13.(b) of the Bridge Loan
Agreement, this Guaranty shall remain in full force and effect with respect to
each Guarantor until indefeasible payment in full of the Guarantied Obligations
and the termination or cancellation of all Loan Documents in accordance with
their respective terms.

 

Section 21.  Successors and Assigns.  Each reference herein to the
Administrative Agent or any other Guarantied Party shall be deemed to include
such Person’s respective successors and assigns (as permitted under the Bridge
Loan Agreement) (including, but not limited to, any holder of the Guarantied
Obligations) in whose favor the provisions of this Guaranty also shall inure,
and each reference herein to each Guarantor shall be deemed to include such
Guarantor’s successors and assigns, upon whom this Guaranty also shall be
binding.  The Guarantied Parties may, in accordance with the applicable
provisions of the Loan Documents, assign, transfer or sell any Guarantied
Obligation, or grant or sell participations in any Guarantied Obligations, to
any Person without the consent of, or notice to, any Guarantor and without
releasing, discharging or modifying any Guarantor’s obligations hereunder.  Each
Guarantor hereby consents to the delivery by the Administrative Agent and any
other Guarantied Party to any Assignee or Participant (or any prospective
Assignee or Participant) of any financial or other information regarding the
Borrower or any Guarantor.  No Guarantor may assign or transfer its obligations
hereunder to any Person without the prior written consent of all Lenders and any
such assignment or other transfer to which all of the Lenders have not so
consented shall be null and void.

 

Section 22.  JOINT AND SEVERAL OBLIGATIONS.  THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND, ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

 

Section 23.  Amendments.  This Guaranty may not be amended except in writing
signed by the Administrative Agent and each Guarantor, subject to Section 12.6.
of the Bridge Loan Agreement.

 

B-7

--------------------------------------------------------------------------------


 

Section 24.  Payments.  All payments to be made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at its Principal Office, not later than 12:00 p.m. Eastern
time, on the date one Business Day after demand therefor.

 

Section 25.  Notices.  All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any other Guarantied Party
at its address for notices provided for in the Loan Documents, as applicable, or
(c) as to each such party at such other address as such party shall designate in
a written notice to the other parties.  Each such notice, request or other
communication shall be effective (i) if mailed, upon the first to occur of
receipt or the expiration of 3 days after the deposit in the United States
Postal Service mail, postage prepaid and addressed to the address of a Guarantor
or Guarantied Party at the addresses specified; (ii) if telecopied, when
transmitted; (iii) if hand delivered or sent by overnight courier, when
delivered; or (iv) if delivered in accordance with Section 8.5. of the Bridge
Loan Agreement to the extent applicable; provided, however, that in the case of
the immediately preceding clauses (i) through (iii), non-receipt of any
communication as the result of any change of address of which the sending party
was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication.

 

Section 26.  Severability.  In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

Section 27.  Headings.  Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.

 

Section 28.  Trustees, Etc. Not Liable.

 

IN THE CASE OF ANY GUARANTOR THAT IS A TRUST, NO TRUSTEE, OFFICER, SHAREHOLDER,
EMPLOYEE OR AGENT OF SUCH GUARANTOR SHALL BE HELD TO ANY PERSONAL LIABILITY,
JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM AGAINST, SUCH GUARANTOR. 
ALL PERSONS DEALING WITH SUCH GUARANTOR IN ANY WAY, SHALL LOOK ONLY TO THE
ASSETS OF SUCH GUARANTOR FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY
OBLIGATION OWING BY SUCH GUARANTOR HEREUNDER.  THE PROVISIONS OF THIS SECTION
SHALL NOT LIMIT ANY OBLIGATIONS OF ANY LOAN PARTY.

 

Section 29.  Limitation of Liability.

 

None of the Guarantors, the Administrative Agent, any other Guarantied Party or
any of their respective Related Parties shall have any liability with respect
to, and each Guarantor, the Administrative Agent and any other Guarantied Party
hereby waives, releases, and agrees not to sue any of the aforementioned parties
upon, any claim for any special, indirect, incidental, or consequential damages
suffered or incurred by a Guarantor, the Administrative Agent or any other
Guarantied Party in connection with, arising out of, or in any way related to,
this Guaranty, any of the other Loan Documents, or any of the transactions
contemplated by this Guaranty or any of the other Loan Documents.  Each
Guarantor, the Administrative Agent and any other Guarantied Party hereby
waives, releases, and agrees not to sue any of the Guarantors, the
Administrative Agent, any other Guarantied Party or any of their respective
Related Parties for punitive damages in respect of any claim in connection with,
arising out of, or in any way related to, this Guaranty, any of the other Loan
Documents, or any of the transactions contemplated thereby.

 

B-8

--------------------------------------------------------------------------------


 

Section 30.  Electronic Delivery of Certain Information.  Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 8.5. of the Bridge Loan Agreement.

 

Section 31.  Right of Contribution.  The Guarantors hereby agree as among
themselves that, if any Guarantor shall make an Excess Payment, such Guarantor
shall have a right of contribution from each other Guarantor in an amount equal
to such other Guarantor’s Contribution Share of such Excess Payment.  The
payment obligations of any Guarantor under this Section shall be subordinate and
subject in right of payment to the Guarantied Obligations until such time as the
Guarantied Obligations have been indefeasibly paid and performed in full and the
Commitments have expired or terminated, and none of the Guarantors shall
exercise any right or remedy under this Section against any other Guarantor
until such Obligations have been indefeasibly paid and performed in full and the
Commitments have expired or terminated.  Subject to Section 10 of this Guaranty,
this Section shall not be deemed to affect any right of subrogation, indemnity,
reimbursement or contribution that any Guarantor may have under Applicable Law
against any other Loan Party in respect of any payment of Guarantied
Obligations.  Notwithstanding the foregoing, all rights of contribution against
any Guarantor shall terminate from and after such time, if ever, that such
Guarantor shall cease to be a Guarantor in accordance with the applicable
provisions of the Loan Documents.

 

Section 32.                                    Definitions.  (a) For the
purposes of this Guaranty:

 

“Contribution Share” means, for any Guarantor in respect of any Excess Payment
made by any other Guarantor, the ratio (expressed as a percentage) as of the
date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of the Loan Parties other than
the maker of such Excess Payment exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties) of the Loan
Parties other than the maker of such Excess Payment; provided, however, that,
for purposes of calculating the Contribution Shares of the Guarantors in respect
of any Excess Payment, any Guarantor that became a Guarantor subsequent to the
date of any such Excess Payment shall be deemed to have been a Guarantor on the
date of such Excess Payment and the financial information for such Guarantor as
of the date such Guarantor became a Guarantor shall be utilized for such
Guarantor in connection with such Excess Payment.

 

“Excess Payment” means the amount paid by any Guarantor in excess of its Ratable
Share of any Guarantied Obligations.

 

“Proceeding” means any of the following:  (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in such Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of any Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to any Guarantor; (iv) any Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) any Guarantor makes a general assignment for the benefit of
creditors; (vii) any Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) any Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) any Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of

 

B-9

--------------------------------------------------------------------------------


 

the foregoing; or (x) any corporate action shall be taken by any Guarantor for
the purpose of effecting any of the foregoing.

 

“Ratable Share” means, for any Guarantor in respect of any payment of Guarantied
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guarantied Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Loan Parties exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Loan Parties hereunder) of the Loan
Parties; provided, however, that, for purposes of calculating the Ratable Shares
of the Guarantors in respect of any payment of Guarantied Obligations, any
Guarantor that became a Guarantor subsequent to the date of any such payment
shall be deemed to have been a Guarantor on the date of such payment and the
financial information for such Guarantor as of the date such Guarantor became a
Guarantor shall be utilized for such Guarantor in connection with such payment.

 

(b)                                 As used herein, “Guarantors” shall mean, as
the context requires, collectively, (a) each Subsidiary identified as a
“Guarantor” on the signature pages hereto and (b) each Person that joins this
Guaranty as a Guarantor pursuant to Section 7.13. of the Bridge Loan Agreement.

 

(c)                                  Capitalized terms not otherwise defined
herein are used herein with the respective meanings given to them in the Bridge
Loan Agreement.

 

[Signature on Following Page]

 

B-10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

 

[GUARANTORS]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Address for Notices for all Guarantors:

 

 

 

c/o Select Income REIT

 

Two Newton Place

 

255 Washington Street, Suite 300

 

Newton, Massachusetts 02458-1634

 

Attention: Chief Financial Officer

 

Telecopier:

(617) 796-8335

 

Telephone:

(617) 796-8303

 

B-11

--------------------------------------------------------------------------------


 

Accepted:

 

 

 

CITIBANK, N.A., as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

B-12

--------------------------------------------------------------------------------


 

ANNEX I

 

FORM OF ACCESSION AGREEMENT

 

THIS ACCESSION AGREEMENT (this “Agreement”) dated as of                     , 20
    , to the Guaranty (as defined below), executed and delivered by
                            , a                      (the “New Guarantor”) and
accepted by CITIBANK, N.A., in its capacity as Administrative Agent (the
“Administrative Agent”) under that certain Bridge Loan Agreement dated as of
January 29, 2015 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Bridge Loan Agreement”), by and among
SELECT INCOME REIT, a Maryland real estate investment trust (the “Borrower”),
the financial institutions initially signatory thereto as lenders together with
their assignees under Section 12.5. thereof (the “Lenders”) and the
Administrative Agent (together with the Lenders, each individually, a
“Guarantied Party”, and collectively, the “Guarantied Parties”)..

 

WHEREAS, pursuant to the Bridge Loan Agreement, the Guarantied Parties have
agreed to make available to the Borrower certain financial accommodations on the
terms and conditions set forth in the Bridge Loan Agreement;

 

WHEREAS, the New Guarantor is owned or controlled by the Borrower, or is
otherwise an Affiliate of the Borrower;

 

WHEREAS, the Borrower, the New Guarantor and the other Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financial accommodations from the
Guarantied Parties through their collective efforts;

 

WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Guarantied Parties making such financial accommodations
available; and

 

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Guarantied Parties continuing to make such financial
accommodations.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

 

Section 1.  Accession to Guaranty.  The New Guarantor hereby agrees that it is a
“Guarantor” under the Guaranty dated as of                 , 20      (as
amended, restated, supplemented, amended and restated, or otherwise modified
from time to time, the “Guaranty”), made by the Guarantors party thereto and
accepted by the Administrative Agent, and assumes all obligations of a
“Guarantor” thereunder, all as if the New Guarantor had been an original
signatory to the Guaranty.  Without limiting the generality of the foregoing,
the New Guarantor hereby:

 

(a)                                 irrevocably and unconditionally guarantees
the due and punctual payment and performance when due, whether at stated
maturity, by acceleration or otherwise, of all Guarantied Obligations (as
defined in the Guaranty);

 

(b)                                 makes to the Administrative Agent and the
other Guarantied Parties as of the date hereof each of the representations and
warranties contained in Section 5 of the Guaranty and agrees to be bound by each
of the covenants contained in Section 6 of the Guaranty; and

 

(c)                                  consents and agrees to each provision set
forth in the Guaranty.

 

B-13

--------------------------------------------------------------------------------


 

SECTION 2.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 3.  Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Bridge Loan Agreement.

 

[Signature on Following Page]

 

B-14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered by its duly authorized officer as of the date first
written above.

 

 

[NEW GUARANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Address for Notices:

 

 

 

c/o Select Income REIT

 

Two Newton Place

 

255 Washington Street, Suite 300

 

Newton, Massachusetts 02458-1634

 

Attention: Chief Financial Officer

 

Telecopier:

(617) 796-8335

 

Telephone:

(617) 796-8303

 

B-15

--------------------------------------------------------------------------------


 

Accepted:

 

 

 

CITIBANK, N.A., as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

B-16

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF NOTICE OF BORROWING

 

                          , 20      

 

Citibank, N.A.
Two Penns Way
New Castle, Delaware 19720
Attention:  Bank Loan Syndications Department

 

Ladies and Gentlemen:

 

Reference is made to that certain Bridge Loan Agreement to be dated on or about
January 29, 2015 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Bridge Loan Agreement”), by and among
Select Income REIT, a Maryland real estate investment trust (the “Borrower”),
the financial institutions initially signatory thereto as lenders together with
their assignees under Section 12.5. thereof (the “Lenders”) and Citibank, N.A.,
as Administrative Agent (the “Administrative Agent”).  Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Bridge Loan Agreement.

 

1.                                       Pursuant to Section 2.1.(b) of the
Bridge Loan Agreement, the Borrower hereby requests that the Lenders make Loans
to the Borrower in an aggregate amount equal to
$                                  .

 

2.                                       The Borrower requests that such Loans
be made available to the Borrower on                     , 20     .

 

3.                                      The Borrower hereby requests that such
Loans be of the following Type:

 

[Check one box only]

 

o                                    Base Rate Loans

 

o                                    LIBOR Loans

 

4.                                      [The Borrower hereby requests that such
Loans have an initial Interest Period for a duration of:

 

[Check one box only]

 

o                                    7 days

 

o                                    one month

 

o                                    three months

 

o                                    six months]17

 

--------------------------------------------------------------------------------

17  Include only for a borrowing of LIBOR Loans.

 

C-1

--------------------------------------------------------------------------------


 

5.                                      The Administrative Agent is authorized
to disburse the proceeds of the Loans pursuant to the following wire transfer
instructions:

 

A.                                    [Transfer/Deposit Funds to (Receiving
Party Account Name):

 

B.                                    Receiving Party Deposit Account Number:

 

C.                                    Receiving Bank Name, City and State:

 

D.                                    Receiving Bank Routing (ABA) Number:]
[Wire transfer instructions separately provided in writing to the Administrative
Agent.]

 

C-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.

 

 

SELECT INCOME REIT

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

C-3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF NOTICE OF CONTINUATION

 

                          , 20     

 

Citibank, N.A.
Two Penns Way
New Castle, Delaware 19720
Attention:  Bank Loan Syndications Department

 

Ladies and Gentlemen:

 

Reference is made to that certain Bridge Loan Agreement dated as of January 29,
2015 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Bridge Loan Agreement”), by and among Select
Income REIT, a Maryland real estate investment trust (the “Borrower”), the
financial institutions initially signatory thereto as lenders together with
their assignees under Section 12.5. thereof (the “Lenders”), and Citibank, N.A.,
as Administrative Agent (the “Administrative Agent”).  Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Bridge Loan Agreement.

 

Pursuant to Section 2.6. of the Bridge Loan Agreement, the Borrower hereby
requests a Continuation of LIBOR Loans under the Bridge Loan Agreement, and in
that connection sets forth below the information relating to such Continuation
as required by such Section of the Bridge Loan Agreement:

 

1.                                       The requested date of such Continuation
is                       , 20     .

 

2.                                       The aggregate principal amount of the
LIBOR Loans subject to such Continuation is $                                  
and the portion of such principal amount subject to such Continuation is
$                                  .

 

3.                                       The current Interest Period of the
LIBOR Loans or portion thereof subject to such Continuation ends on
                        , 20    .

 

4.                                       The duration of the new Interest Period
for the LIBOR Loans or portion thereof subject to such Continuation is:

 

[Check one box only]

 

o                                    7 days

o                                    one month

o                                    three months

o                                    six months

 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Continuation,
and immediately after giving effect to such Continuation, no Default or Event of
Default exists or will exist.

 

[Signature on Following Page]

 

D-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.

 

 

SELECT INCOME REIT

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF NOTICE OF CONVERSION

 

                       , 20     

 

Citibank, N.A.
Two Penns Way
New Castle, Delaware 19720
Attention:  Bank Loan Syndications Department

 

Ladies and Gentlemen:

 

Reference is made to that certain Bridge Loan Agreement dated as of January 29,
2015 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Bridge Loan Agreement”), by and among Select
Income REIT, a Maryland real estate investment trust (the “Borrower”), the
financial institutions initially signatory thereto as lenders together with
their assignees under Section 12.5. of the Bridge Loan Agreement thereof (the
“Lenders”), and Citibank, N.A., as Administrative Agent (the “Administrative
Agent”).  Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Bridge Loan Agreement.

 

Pursuant to Section 2.7. of the Bridge Loan Agreement, the Borrower hereby
requests a Conversion of Loans of one Type into Loans of another Type under the
Bridge Loan Agreement, and in that connection sets forth below the information
relating to such Conversion as required by such Section of the Bridge Loan
Agreement:

 

1.                                       The requested date of such Conversion
is                        , 20     .

 

2.                                       The Type of Loans to be Converted
pursuant hereto is currently:

 

[Check one box only]

 

o                                    Base Rate Loans

o                                    LIBOR Loans

 

3.                                       The aggregate principal amount of the
Type of Loans indicated above subject to the requested Conversion is
$                                      and the portion of such principal amount
subject to such Conversion is $                           .

 

4.                                       The amount of such Loans to be so
Converted is to be converted into Loans of the following Type:

 

[Check one box only]

 

o                                    Base Rate Loan

o                                    LIBOR Loan, with an initial Interest Period
for a duration of:

 

[Check one box only]

 

o                                    7 days

o                                    one month

 

E-1

--------------------------------------------------------------------------------


 

o                                    three months

o                                    six months

 

[The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Conversion, and
immediately after giving effect to such Conversion, (a) no Default or Event of
Default exists or will exist and (b) the representations and warranties made or
deemed made by the Borrower and each other Loan Party in the Loan Documents to
which any of them is a party, are and shall be true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty is and shall be true
and correct in all respects) with the same force and effect as if made on and as
of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties were true and correct in all material respects (except in the
case of a representation or warranty qualified by materiality, in which case
such representation or warranty was true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances expressly
permitted under the Loan Documents.]1

 

[Signature on Following Page]

 

--------------------------------------------------------------------------------

1  Include only for a Conversion of a Base Rate Loan into a LIBOR Loan.

 

E-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.

 

 

SELECT INCOME REIT

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

E-3

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF NOTE

 

$                                 

                          , 20    

 

FOR VALUE RECEIVED, the undersigned, SELECT INCOME REIT (the “Borrower”), hereby
unconditionally promises to pay to the order of [                           ] or
its registered assigns (the “Lender”), in accordance with Section 12.5. of the
Bridge Loan Agreement (defined below) in care of CITIBANK, N.A., as
Administrative Agent (the “Administrative Agent”), to its address at Two Penns
Way, New Castle, Delaware 19720, or at such other address as may be specified by
the Administrative Agent to the Borrower, the principal sum of
                                  AND __/100 DOLLARS
($                               ) (or such lesser amount as may be the then
outstanding and unpaid balance of the Loan, if any, made by the Lender to the
Borrower pursuant to, and in accordance with the terms of the Bridge Loan
Agreement (defined below)), on the dates and in the principal amounts provided
in the Bridge Loan Agreement, and to pay interest on the unpaid principal amount
owing hereunder, at the rates and on the dates provided in the Bridge Loan
Agreement.

 

This Note is one of the “Notes” referred to in the Bridge Loan Agreement dated
as of January 29, 2015 (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Bridge Loan Agreement”), by and
among the Borrower, the financial institutions initially signatory thereto as
lenders together with their assignees under Section 12.5. thereof and the
Administrative Agent, and is subject to, and entitled to, all provisions and
benefits thereof.  Capitalized terms used herein and not defined herein shall
have the respective meanings given to such terms in the Bridge Loan Agreement. 
The Bridge Loan Agreement provides for the acceleration of the maturity of this
Note upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.

 

The Borrower hereby waives presentment, demand, protest and notice of any kind. 
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

 

Time is of the essence for this Note.

 

[This Note is given in replacement of the Note dated                  , 20     ,
in the original principal amount of $               (the “Existing Note”)
previously delivered to the Lender under the Bridge Loan Agreement.  THIS NOTE
SHALL AMEND AND RESTATE, REPLACE AND SUPERSEDE IN ITS ENTIRETY THE EXISTING
NOTE, HOWEVER, THIS NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO
BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE
EXISTING NOTE.]19

 

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE BRIDGE LOAN
AGREEMENT.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

--------------------------------------------------------------------------------

19                                      Language to be included in case of an
assignment and need to issue a replacement note to an existing Lender, either
because such Lender’s Commitment has increased or decreased from what it was
initially.

 

F-1

--------------------------------------------------------------------------------


 

[Signature on Following Page]

 

F-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Note as of
the date first written above.

 

 

SELECT INCOME REIT

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

F-3

--------------------------------------------------------------------------------


 

EXHIBIT G-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Bridge Loan Agreement dated as of January 29,
2015 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Bridge Loan Agreement”), by and among Select Income REIT (the
“Borrower”), the financial institutions initially signatory thereto as lenders
together with their assignees under Section 12.5. thereof (the “Lenders”) and
Citibank, N.A., as the Administrative Agent (the “Administrative Agent”).

 

Pursuant to the provisions of Section 3.10. of the Bridge Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code and (iv) it is not a
controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E (or IRS
Form W-8BEN, as applicable).  By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Bridge Loan Agreement and
used herein shall have the meanings given to them in the Bridge Loan Agreement.

 

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:                        , 20     

 

G-1

--------------------------------------------------------------------------------


 

EXHIBIT G-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Bridge Loan Agreement dated as of January 29,
2015 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Bridge Loan Agreement”), by and among Select Income REIT (the
“Borrower”), the financial institutions initially signatory thereto as lenders
together with their assignees under Section 12.5. thereof (the “Lenders”) and
Citibank, N.A., as the Administrative Agent (the “Administrative Agent”).

 

Pursuant to the provisions of Section 3.10. of the Bridge Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E (or IRS Form W-8BEN, as
applicable).  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender in writing, and (2) the undersigned shall have at
all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

Unless otherwise defined herein, terms defined in the Bridge Loan Agreement and
used herein shall have the meanings given to them in the Bridge Loan Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:                        , 20     

 

G-2

--------------------------------------------------------------------------------


 

EXHIBIT G-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Bridge Loan Agreement dated as of January 29,
2015 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Bridge Loan Agreement”), by and among Select Income REIT (the
“Borrower”), the financial institutions initially signatory thereto as lenders
together with their assignees under Section 12.5. thereof (the “Lenders”) and
Citibank, N.A., as the Administrative Agent (the “Administrative Agent”).

 

Pursuant to the provisions of Section 3.10. of the Bridge Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E (or IRS
Form W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN-E (or IRS Form W-8BEN, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Bridge Loan Agreement and
used herein shall have the meanings given to them in the Bridge Loan Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:                        , 20     

 

G-3

--------------------------------------------------------------------------------


 

EXHIBIT G-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Bridge Loan Agreement dated as of January 29,
2015 (as amended, supplemented or otherwise modified from time to time, the
“Bridge Loan Agreement”), by and among Select Income REIT (the “Borrower”), the
financial institutions initially signatory thereto as lenders together with
their assignees under Section 12.5. thereof (the “Lenders”) and Citibank, N.A.,
as the Administrative Agent (the “Administrative Agent”).

 

Pursuant to the provisions of Section 3.10. of the Bridge Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Bridge Loan Agreement or any other Loan Document, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E (or IRS Form W-8BEN, as applicable) or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN-E (or IRS Form W-8BEN, as applicable) from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Bridge Loan Agreement and
used herein shall have the meanings given to them in the Bridge Loan Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:                        , 20     

 

G-4

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF COMPLIANCE CERTIFICATE

 

Reference is made to the Bridge Loan Agreement dated as of January 29, 2015 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Bridge Loan Agreement”), by and among Select Income REIT, a
Maryland real estate investment trust (the “Borrower”), the financial
institutions initially signatory thereto as lenders and their assignees under
Section 12.5. thereof (collectively, the “Lenders”), and Citibank, N.A., as
Administrative Agent (the “Administrative Agent”).  Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
to them in the Bridge Loan Agreement.

 

Pursuant to Section 8.3. of the Bridge Loan Agreement, the undersigned hereby
certifies to the Administrative Agent and the Lenders that:

 

1.                                      (a) The undersigned has reviewed the
terms of the Bridge Loan Agreement and has made a review of the transactions,
financial condition and other affairs of the Borrower and its Subsidiaries as
of, and during the relevant accounting period ending on,
                                 , 20      and (b) to the best of his or her
knowledge, information and belief after due inquiry, as of the date hereof, no
Default or Event of Default exists [except as set forth on Attachment A hereto,
which accurately describes the nature of the conditions(s) or event(s) that
constitute (a) Default(s) or (an) Event(s) of Default and the actions which the
Borrower (is taking)(is planning to take) with respect to such condition(s) or
event(s)].

 

2.                                      Schedule 1 attached hereto accurately
and completely sets forth the calculations required to establish whether the
Borrower has been in compliance with the covenants contained in Section 9.1. of
the Bridge Loan Agreement for the accounting period set forth above.

 

3.                                      The representations and warranties of
the Borrower and the other Loan Parties contained in the Bridge Loan Agreement
and the other Loan Documents are true and correct in all material respects
(except in the case of a representation or warranty qualified by materiality, in
which case such representation or warranty is and shall be true and correct in
all respects), except to the extent such representations or warranties expressly
relate solely to an earlier date (in which case such representations and
warranties were true and correct in all material respects (except in the case of
a representation or warranty qualified by materiality, in which case such
representation or warranty was true and correct in all respects) on and as of
such earlier date) and except for changes in factual circumstances specifically
and expressly permitted under the Bridge Loan Agreement or the other Loan
Documents.

 

 [Signature on next page.]

 

H-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has signed this Compliance Certificate on
and as of                          , 20     .

 

 

 

 

 

Name:

 

 

Title:

Chief Accounting Officer/CFO

 

H-2

--------------------------------------------------------------------------------


 

Schedule 1

 

[calculations to be attached]

 

H-3

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF SOLVENCY CERTIFICATE

 

                   , 20     

 

This Solvency Certificate is being executed and delivered pursuant to
Section 5.1.(a)(vii) of that certain Bridge Loan Agreement dated as of
January 29, 2015 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Bridge Loan Agreement”), by and among
Select Income REIT, a Maryland real estate investment trust (the “Borrower”),
the financial institutions party thereto as lenders and their assignees under
Section 12.5. thereof (collectively, the “Lenders”), and Citibank, N.A., as
Administrative Agent (the “Administrative Agent”); the terms defined therein
being used herein as therein defined.

 

I, [                 ], the [chief financial officer/equivalent officer] of the
Borrower, in such capacity and not in an individual capacity, hereby certify
that I am the [chief financial officer/equivalent officer] of the Borrower and
that I am generally familiar with the businesses and assets of the Borrower and
its Subsidiaries (taken as a whole), I have made such other investigations and
inquiries as I have deemed appropriate and I am duly authorized to execute this
Solvency Certificate on behalf of the Borrower pursuant to the Bridge Loan
Agreement.

 

I further certify, in my capacity as [chief financial officer/equivalent
officer] of the Borrower, and not in my individual capacity, as of the date
hereof and after giving effect to the Acquisition, the making of the Loans
pursuant to the Bridge Loan Agreement and the incurrence of the indebtedness and
obligations being incurred in connection with the Bridge Loan Agreement, that,
(i) the sum of the debt (including contingent liabilities) of the Borrower and
its Subsidiaries, taken as a whole, does not exceed the present fair saleable
value of the assets (at a fair valuation) of the Borrower and its Subsidiaries,
taken as a whole; (ii) the capital of the Borrower and its Subsidiaries, taken
as a whole, is not unreasonably small in relation to the business of the
Borrower and its Subsidiaries, taken as a whole, contemplated as of the date
hereof; and (iii) the Borrower and its Subsidiaries, taken as a whole, do not
intend to incur, or believe that they will incur, debts including current
obligations beyond their ability to pay such debt as they mature in the ordinary
course of business.

 

[Remainder of page intentionally left blank]

 

I-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.

 

 

SELECT INCOME REIT

 

 

 

 

By:

 

 

  Name:

 

 

  Title:

 

 

I-2

--------------------------------------------------------------------------------